Exhibit 10.2

Execution Version

 

 

 

$435,000,000

TERM LOAN AGREEMENT

Dated as of October 23, 2015,

Among

REALOGY INTERMEDIATE HOLDINGS LLC,

REALOGY GROUP LLC,

as Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

 

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC

BMO CAPITAL MARKETS CORP.

CITIGROUP GLOBAL MARKETS INC.

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

GOLDMAN SACHS BANK USA

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and

Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Terms Generally

     44   

SECTION 1.03.

 

Effectuation of Transfers

     44    ARTICLE II    The Credits   

SECTION 2.01.

 

Term A Loan Commitments

     44   

SECTION 2.02.

 

Term A Loans and Borrowings

     44   

SECTION 2.03.

 

Requests for Borrowings

     45   

SECTION 2.04.

 

[Reserved]

     46   

SECTION 2.05.

 

[Reserved]

     46   

SECTION 2.06.

 

Funding of Borrowings

     46   

SECTION 2.07.

 

Interest Elections

     46   

SECTION 2.08.

 

Termination and Reduction of Commitments

     47   

SECTION 2.09.

 

Repayment of Term A Loans; Evidence of Debt

     47   

SECTION 2.10.

 

Repayment of Term A Loans

     48   

SECTION 2.11.

 

Prepayment of Loans

     49   

SECTION 2.12.

 

Fees

     52   

SECTION 2.13.

 

Interest

     52   

SECTION 2.14.

 

Alternate Rate of Interest

     52   

SECTION 2.15.

 

Increased Costs

     53   

SECTION 2.16.

 

Break Funding Payments

     54   

SECTION 2.17.

 

Taxes

     54   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     57   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     58   

SECTION 2.20.

 

Incremental Commitments

     59    ARTICLE III    Representations and Warranties   

SECTION 3.01.

 

Organization; Powers

     61   

SECTION 3.02.

 

Authorization

     61   

SECTION 3.03.

 

Enforceability

     62   

SECTION 3.04.

 

Governmental Approvals

     62   

SECTION 3.05.

 

Financial Statements

     62   

 

i



--------------------------------------------------------------------------------

SECTION 3.06.

 

No Material Adverse Effect

     63   

SECTION 3.07.

 

Title to Properties; Possession Under Leases

     63   

SECTION 3.08.

 

Subsidiaries

     63   

SECTION 3.09.

 

Litigation; Compliance with Laws

     63   

SECTION 3.10.

 

Federal Reserve Regulations

     64   

SECTION 3.11.

 

Investment Company Act

     64   

SECTION 3.12.

 

Use of Proceeds

     64   

SECTION 3.13.

 

Tax Returns

     64   

SECTION 3.14.

 

No Material Misstatements

     64   

SECTION 3.15.

 

Employee Benefit Plans

     65   

SECTION 3.16.

 

Environmental Matters

     66   

SECTION 3.17.

 

Security Documents

     66   

SECTION 3.18.

 

Solvency

     67   

SECTION 3.19.

 

Labor Matters

     67   

SECTION 3.20.

 

Intellectual Property; Licenses, Etc.

     67   

SECTION 3.21.

 

Senior Debt

     68   

SECTION 3.22.

 

Anti-Corruption Laws and Sanctions

     68    ARTICLE IV    Conditions of Lending   

SECTION 4.01.

 

All Credit Events

     68   

SECTION 4.02.

 

Effectiveness of Commitments

     69    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

 

Existence; Businesses and Properties; Compliance

     71   

SECTION 5.02.

 

Insurance

     72   

SECTION 5.03.

 

Taxes

     72   

SECTION 5.04.

 

Financial Statements, Reports, etc.

     73   

SECTION 5.05.

 

Litigation and Other Notices

     74   

SECTION 5.06.

 

Compliance with Laws

     75   

SECTION 5.07.

 

Maintenance of Records; Access to Properties and Inspections

     75   

SECTION 5.08.

 

Compliance with Environmental Laws

     75   

SECTION 5.09.

 

Further Assurances; Additional Security

     75   

SECTION 5.10.

 

Ratings

     78   

SECTION 5.11.

 

Compliance with Material Contracts

     78   

SECTION 5.12.

 

Post-Closing Covenant

     78   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Indebtedness

     78   

SECTION 6.02.

 

Liens

     83   

SECTION 6.03.

 

Sale and Lease-Back Transactions

     88   

SECTION 6.04.

 

Investments, Loans and Advances

     88   

SECTION 6.05.

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     92   

SECTION 6.06.

 

Restricted Payments

     95   

SECTION 6.07.

 

Transactions with Affiliates

     98   

SECTION 6.08.

 

Business of the Borrower and the Subsidiaries

     100   

SECTION 6.09.

 

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     100   

SECTION 6.10.

 

Senior Secured Leverage Ratio

     103   

SECTION 6.11.

 

Use of Proceeds

     103    ARTICLE VII    Holdings Covenants    ARTICLE VIII    Events of
Default   

SECTION 8.01.

 

Events of Default

     104   

SECTION 8.02.

 

Exclusion of Immaterial Subsidiaries

     106   

SECTION 8.03.

 

Right to Cure

     106    ARTICLE IX    The Agents   

SECTION 9.01.

 

Appointment

     107   

SECTION 9.02.

 

Delegation of Duties

     108   

SECTION 9.03.

 

Exculpatory Provisions

     109   

SECTION 9.04.

 

Reliance by Administrative Agent

     109   

SECTION 9.05.

 

Notice of Default

     110   

SECTION 9.06.

 

Non-Reliance on Agents and Other Lenders

     110   

SECTION 9.07.

 

Indemnification

     111   

SECTION 9.08.

 

Agent in Its Individual Capacity

     111   

 

iii



--------------------------------------------------------------------------------

SECTION 9.09.

 

Successor Administrative Agent

     111   

SECTION 9.10.

 

Agents and Arrangers

     111   

SECTION 9.11.

 

Intercreditor Agreements and Collateral Matters

     112    ARTICLE X    Miscellaneous   

SECTION 10.01.

 

Notices; Communications

     112   

SECTION 10.02.

 

Survival of Agreement

     113   

SECTION 10.03.

 

Binding Effect

     113   

SECTION 10.04.

 

Successors and Assigns

     113   

SECTION 10.05.

 

Expenses; Indemnity

     118   

SECTION 10.06.

 

Right of Set-off

     120   

SECTION 10.07.

 

Applicable Law

     120   

SECTION 10.08.

 

Waivers; Amendment

     120   

SECTION 10.09.

 

Interest Rate Limitation

     122   

SECTION 10.10.

 

Entire Agreement

     122   

SECTION 10.11.

 

WAIVER OF JURY TRIAL

     123   

SECTION 10.12.

 

Severability

     123   

SECTION 10.13.

 

Counterparts

     123   

SECTION 10.14.

 

Headings

     123   

SECTION 10.15.

 

Jurisdiction; Consent to Service of Process

     123   

SECTION 10.16.

 

Confidentiality

     124   

SECTION 10.17.

 

Platform; Borrower Materials

     125   

SECTION 10.18.

 

Release of Liens and Guarantees

     125   

SECTION 10.19.

 

[Reserved]

     126   

SECTION 10.20.

 

USA PATRIOT Act Notice

     126   

SECTION 10.21.

 

[Reserved]

     126   

SECTION 10.22.

 

Securitization Acknowledgement

     126   

SECTION 10.23.

 

Lender Action

     126   

SECTION 10.24.

 

No Fiduciary Duty, etc

     126   

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Borrowing Request

Exhibit C

  

Form of Interest Election Request

Exhibit D

  

Form of Guarantee and Collateral Agreement

Exhibit E

  

Tax Certificate

Schedule 1.01A

  

Certain Subsidiaries

Schedule 1.01AA

  

Certain Domestic Subsidiaries

Schedule 1.01B

  

Mortgaged Properties

Schedule 1.01D

  

Immaterial Subsidiaries

Schedule 1.01F

  

Subsidiary Loan Parties

Schedule 1.01G

  

Unrestricted Subsidiaries

Schedule 1.01H

  

Joint Ventures

Schedule 1.01 I

  

Ineligible Institution

Schedule 2.01

  

Commitments

Schedule 3.01

  

Organization and Good Standing

Schedule 3.04

  

Governmental Approvals

Schedule 3.07(b)

  

Intellectual Property

Schedule 3.08

  

Subsidiaries

Schedule 3.13

  

Taxes

Schedule 3.16

  

Environmental Matters

Schedule 3.20(d)

  

Intellectual Property Licenses and Franchises

Schedule 4.02(b)

  

Local Counsel

Schedule 5.12

  

Post-Closing Matters

Schedule 6.01

  

Indebtedness

Schedule 6.02(a)

  

Liens

Schedule 6.04

  

Investments

Schedule 6.07

  

Transactions with Affiliates

Schedule 10.01

  

Notice Information

 

v



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of October 23, 2015 (this “Agreement”), among
REALOGY INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), REALOGY GROUP LLC, a Delaware limited liability company (the
“Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

WHEREAS, the Borrower has requested that the Lenders make Term A Loans (as
defined below) to the Borrower on the terms and conditions set forth herein;

WHEREAS, the Lenders have agreed to make the Term A Loans available upon the
terms and subject to the conditions set forth herein; and

WHEREAS, the Term A Loans will be used to finance a portion of the satisfaction
and discharge of the First Lien Notes (as defined below) and to pay premiums,
interest, fees and expenses associated with the foregoing and for other general
corporate purposes, in each case subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by JPMCB as its “prime
rate” at its principal office in New York, New York and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the next preceding
Business Day) for a deposit in Dollars with a maturity of one month plus 1.0%.
Any change in such rate announced by JPMCB shall take effect at the opening of
business on the day specified in the announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Term A Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(f).

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.09(c).

“Additional Notes” shall have the meaning assigned to such term in
Section 6.01(gg).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.



--------------------------------------------------------------------------------

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Applicable Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliated Debt Fund” shall mean a bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and that exercises investment discretion independent from the
private equity business of the Permitted Holders.

“Affiliated Lender” shall mean any Affiliate of Holdings.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Anti-Corruption Laws” shall mean the Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules and regulations of any jurisdiction that
may be applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Apple Ridge Documents” shall mean the Purchase Agreement, dated as of April 25,
2000, as amended, by and between Cartus Corporation and Cartus Financial
Corporation, the Receivables Purchase Agreement, dated as of April 25, 2000, as
amended, by and between Cartus Financial Corporation and Apple Ridge Services
Corporation, the Master Indenture, dated as of April 25, 2000, as amended, by
and between Apple Ridge Funding LLC and U.S. Bank National Association, the
Transfer and Servicing Agreement, dated as of April 25, 2000, as amended, by and
among Apple Ridge Services Corporation, Cartus Corporation, Cartus Financial
Corporation, Apple Ridge Funding LLC and U.S. Bank National Association, the
Performance Guaranty, dated as of May 12, 2006, as amended, by Realogy
Corporation in favor of Apple Ridge Funding, LLC and Cartus Financial
Corporation, the Ninth Omnibus Amendment, dated as of June 11, 2015, by and
among Cartus Corporation, Cartus Financial Corporation, Apple Ridge Services
Corporation, Apple Ridge Funding LLC, Realogy Group LLC, U.S. Bank National
Association, the managing agents party to the Note Purchase Agreement and Crédit
Agricole Corporate and Investment Bank, the Note Purchase Agreement, dated as of
December 14, 2011, by and among Apple Ridge Funding LLC, Cartus Corporation, the
purchasers and the managing agents from time to time parties thereto, and Crédit
Agricole Corporate and Investment Bank (the “Note Purchase Agreement”), the
Series 2011-1 Indenture Supplement, dated as of December 16, 2011, by and
between Apple Ridge Funding LLC and U.S. Bank National Association, the
Instrument of Resignation, Appointment and Acceptance, dated as of December 16,
2011, by and among The Bank of New York Mellon, as resigning indenture trustee,
paying agent, authentication agent, and transfer agent and registrar, U.S. Bank
National Association, as replacement indenture trustee, paying agent,
authentication agent, and transfer agent and registrar, Cartus Corporation,
Cartus Financial Corporation and Apple Ridge Service Corporation, and each other
agreement or other document contemplated by or entered into in connection with
and/or in replacement of the foregoing, each as amended, restated, refinanced,
modified or supplemented on or prior to the Closing Date.

 

2



--------------------------------------------------------------------------------

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, the insurance department, authority
or agency in each state or other jurisdiction in which such Insurance Subsidiary
is licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created in the future and that asserts
regulatory jurisdiction over such Insurance Subsidiary.

“Applicable Margin” shall mean for any day, 2.25% per annum in the case of any
Eurocurrency Loan and 1.25% per annum in the case of any ABR Loan, provided,
that on and after the first Adjustment Date after the Closing Date, the
Applicable Margin will be determined pursuant to the Applicable Pricing Grid.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Applicable Pricing Grid” shall mean the table set forth below:

 

Senior Secured Leverage Ratio

   Applicable Margin for
Eurocurrency Loans   Applicable Margin for
ABR Loans

Greater than 3.50 to 1.00

   2.50%   1.50%

Less than or equal to 3.50 to 1.00 but greater than or equal to 2.50 to 1.00

   2.25%   1.25%

Less than 2.50 to 1.00

   2.00%   1.00%

For purposes of the Applicable Pricing Grid, changes in the Applicable Margin
resulting from changes in the Senior Secured Leverage Ratio shall become
effective on the date that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.04 (the
“Adjustment Date”), commencing with the delivery of such financial statements
for the first fiscal quarter of the Borrower ending after the Closing Date, and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 5.04, then, at the option of the
Administrative Agent or the Required Lenders, until the date that is three
Business Days after the date on which such financial statements are delivered,
the pricing level that is one pricing level higher than the pricing level
theretofore in effect shall apply as of the first Business Day after the date on
which such financial statements were to have been delivered but were not
delivered. Each determination of the Senior Secured Leverage Ratio pursuant to
the Applicable Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 6.10.

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b)(ii).

 

3



--------------------------------------------------------------------------------

“Arbitrage Programs” shall mean Indebtedness and Investments relating to
operational escrow accounts of NRT or Title Resource Group.

“Arrangers” shall mean J.P. Morgan Securities LLC, Barclays Bank PLC, BMO
Capital Markets Corp., Citigroup Global Markets Inc., Credit Agricole Corporate
and Investment Bank, Goldman Sachs Bank USA and Suntrust Robinson Humphrey, Inc.
in their capacities in their capacities as joint lead arrangers and joint
bookrunners, as applicable.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to, any person of any asset or
assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Bankruptcy Event” shall mean, with respect to any person, such person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such person.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of “Cumulative Credit.”

“Binding Contract” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17(a).

 

4



--------------------------------------------------------------------------------

“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Minimum” shall mean $5.0 million.

“Borrowing Multiple” shall mean $1.0 million.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include, without duplication:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings or any Parent Entity after the Closing Date or
funds that would have constituted any Net Proceeds under clause (x) of the
definition of the term “Net Proceeds” (but for the application of the first
proviso to such clause (x)),

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period),

(c) interest capitalized during such period,

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

 

5



--------------------------------------------------------------------------------

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

(g) Investments in respect of a Permitted Business Acquisition, or

(h) the purchase of property, plant or equipment made within 18 months of the
sale of any asset (other than inventory) to the extent purchased with the
proceeds of such sale (or, if not made within such period of 18 months, to the
extent committed to be made during such period and actually made within a
one-year period following such 18-month period).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
Notwithstanding anything else set forth herein, any lease that was or would have
been treated as an operating lease under GAAP as in effect on the Closing Date
that would become or be treated as a capital lease solely as a result of a
change in GAAP after the Closing Date shall always be treated as an operating
lease for all purposes and at all times under this Agreement.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees and other
fees (including fees with respect to Swap Agreements) paid by, or on behalf of,
Holdings or any Subsidiary in connection with the incurrence of Indebtedness,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, (c) the amortization of debt
discounts included in Interest Expense and (d) cash interest income of the
Borrower and the Subsidiaries for such period.

“Cash Management Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Cendant Contingent Assets” shall have the meaning assigned to “Cendant
Contingent Asset” in the Separation and Distribution Agreement and shall also
include any tax benefits and attributes allocated or inuring to the Borrower and
its subsidiaries under the Tax Sharing Agreement.

“Cendant Contingent Liabilities” shall have the meaning assigned to “Assumed
Cendant Contingent Liabilities” as defined in the Separation and Distribution
Agreement and shall also include any liabilities that are related or
attributable to or arising in connection with the Taxes or Tax Returns as
defined the Tax Sharing Agreement.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings (or any successor thereof as permitted by Article
VII hereof) shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and

 

6



--------------------------------------------------------------------------------

outstanding Equity Interests of the Borrower, (ii) a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings shall at any
time be occupied by persons who were neither (A) nominated by the Board of
Directors of Holdings or a Permitted Holder, (B) appointed by directors so
nominated nor (C) appointed by a Permitted Holder or (iii) a “change of control”
(or similar event) shall occur under any of the Senior Unsecured Notes
Indentures, the indentures governing the First Lien Notes or the First and a
Half Lien Refinancing Notes or any Permitted Refinancing Indebtedness in respect
of any of the foregoing; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders or any “group” including any Permitted Holders, shall have
acquired beneficial ownership of 35% or more on a fully diluted basis of the
voting interest in Equity Interests of Holdings and the Permitted Holders shall
own, directly or indirectly, less than such person or “group” on a fully diluted
basis of the voting interest in Equity Interests of Holdings.

“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the Closing Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by such Lender’s holding company, if any) with any
written request, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the Closing Date, provided,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Closing Date” shall mean October 23, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Parties under the Security Documents. On the Closing Date, the
Collateral Agent shall mean the Administrative Agent. Unless the context
otherwise requires, the term “Administrative Agent” shall include the Collateral
Agent, notwithstanding any express reference to the Collateral Agent herein.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, in the form of
Exhibit D, among Holdings, the Borrower, each Subsidiary Loan Party and the
Collateral Agent.

 

7



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the Borrower but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Wholly Owned Domestic Subsidiary and Special Purpose Securitization
Subsidiary (other than Subsidiaries listed on Schedule 1.01A) owned on the
Closing Date directly by or on behalf of the Borrower or any Subsidiary Loan
Party and (B) a pledge of 65% of the outstanding Equity Interests of each
(1) “first tier” Wholly Owned Foreign Subsidiary directly owned by any Loan
Party and (2) each “first tier” Qualified CFC Holding Company directly owned by
any Loan Party (in each case, other than Subsidiaries listed on Schedule 1.01A)
and (ii) subject to the First Lien Intercreditor Agreement, the Collateral Agent
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of Holdings, the Borrower and each Wholly Owned
Domestic Subsidiary having, in the case of each instance of Indebtedness, an
aggregate principal amount in excess of $5.0 million (other than
(A) intercompany current liabilities in connection with the cash management
operations of Holdings and its Subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent),
and (ii) subject to the First Lien Intercreditor Agreement, the Collateral Agent
shall have received all such promissory notes or instruments, together with note
powers or other instruments of transfer with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, substantially in the form specified therein, duly executed
and delivered on behalf of such Subsidiary Loan Party;

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.09(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date (other than (x) the Equity Interests of any
Insurance Subsidiary established after the Closing Date or (y) to the extent
that a pledge of such Equity Interests would violate applicable law or
regulation), shall have been pledged pursuant to the Collateral Agreement;
provided, that in no event shall more than 65% of the issued and outstanding
Equity Interests of (1) any “first tier” Foreign Subsidiary or (2) any “first
tier” Qualified CFC Holding Company directly owned by such Loan Party be pledged
to secure the Obligations, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary of a Loan Party or any Qualified CFC Holding Company
that is not a “first tier” Subsidiary of a Loan Party be pledged to secure
Obligations, and (ii) subject to the First Lien Intercreditor Agreement, the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

8



--------------------------------------------------------------------------------

(f) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements and other
similar statements or forms used in any other relevant jurisdiction, reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) evidence of the insurance required by the terms of this Agreement;

(h) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(i) after the Closing Date and subject to the First Lien Intercreditor
Agreement, the Collateral Agent shall have received (i) such other Security
Documents as may be required to be delivered pursuant to Section 5.09, and
(ii) upon reasonable request by the Collateral Agent, evidence of compliance
with any other requirements of Section 5.09.

“Commitments” shall mean with respect to any Lender, such Lender’s Term A Loan
Commitment (including any Initial Term A Loan Commitment and Incremental Term
Loan Commitment).

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 10.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (excluding (i) any letters of credit or bank guarantees, to the
extent undrawn and (ii) Indebtedness in respect of Permitted Securitization
Financings) consisting of Indebtedness for borrowed money, Capital Lease
Obligations and Disqualified Stock, and Indebtedness incurred in connection with
notes and earn-out obligations (to the extent shown as a liability on a
consolidated balance sheet of the Borrower and the Subsidiaries) payable to
sellers in joint ventures and Permitted Business Acquisitions, in each case, of
the Borrower and the Subsidiaries and determined on a consolidated basis on such
date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

9



--------------------------------------------------------------------------------

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to new product lines, plant, store and office closure, consolidation,
downsizing and/or shutdown costs (including future lease commitments and
contract termination costs with respect thereto), curtailments or modifications
to pension and post-retirement employee benefit plans, acquisition integration
costs, and expenses or charges related to any offering of Equity Interests or
debt securities of Holdings or any Parent Entity, any Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any transition-related expenses incurred before, on or
after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) except with respect to joint ventures related to Title Resource Group
and the mortgage origination business (whether conducted through PHH Home Loans,
LLC or other joint ventures of the Borrower or the Subsidiaries), the Net Income
for such period of any person that is not a subsidiary of such person, or is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP, shall be
excluded,

(ix) any non-cash costs or expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, long-term
incentive plans or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,

 

10



--------------------------------------------------------------------------------

(x) [reserved];

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) non-cash charges for deferred tax asset valuation allowances shall be
excluded, and

(xv) any expenses or income (including increases or reversals of reserves)
relating to the Cendant Contingent Assets or Cendant Contingent Liabilities
shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Party” shall mean the Administrative Agent or any Lender.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) the aggregate amount of Cumulative Credit (as defined in the Existing Credit
Agreement) as of the date hereof, plus

(b) the greater of (i) 50% of the cumulative Consolidated Net Income (but not
less than zero in any period) of the Borrower for the period commencing with the
fiscal year ended December 31, 2015 and ending on the last day of the most
recent fiscal year for which financial statements have been delivered and
(ii) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (x) of
the definition thereof except for the operation of clause (x), (y) or (z) of the
second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

 

11



--------------------------------------------------------------------------------

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests of Holdings or any Parent Entity after the Closing
Date and on or prior to such time (including upon exercise of warrants or
options) which proceeds have been contributed as common equity to the capital of
the Borrower and common Equity Interests of the Borrower issued upon a
conversion or exchange of Indebtedness of the Borrower or any Subsidiary owed to
a person other than the Borrower or a Subsidiary not previously applied for a
purpose other than use in the Cumulative Credit; provided, that this clause
(d) shall exclude (i) Permitted Cure Securities and the proceeds thereof,
(ii) sales of Equity Interests financed as contemplated by Section 6.04(e) and
(iii) any amounts used to finance the payments or distributions in respect of
any Junior Financing pursuant to Section 6.09(b)(i)(C), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity, plus

(g) without duplication of any amounts included in the calculation of Cumulative
Retained Excess Cash Flow Amount pursuant to clause (b) above, 100% of the
aggregate amount received by Borrower or any Subsidiary in cash (and the fair
market value (as determined in good faith by the Borrower) of property other
than cash received by the Borrower or any Subsidiary) after the Closing Date
from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (or, in the case of
Investments made before the Closing Date, Section 6.04(j) of the Existing Credit
Agreement) (other than any amounts thereof used to increase the amount of
Investments permitted to be made pursuant to Section 6.04(j)(i) (or, in the case
of Investments made before the Closing Date, Section 6.04(j)(i) of the Existing
Credit Agreement), minus

(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
after the Closing Date prior to such time, minus

 

12



--------------------------------------------------------------------------------

(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(l) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus

(m) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d)(iii) above); minus

(n) the cumulative amount of acquisitions and investments made pursuant to
clause (vi)(y) of the definition of “Permitted Business Acquisition” prior to
such date;

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
determined on a cumulative basis (but not less than zero in any period) equal
to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus

(b) for the Excess Cash Flow Interim Period (if any) most recently ended prior
to such date but as to which the corresponding Excess Cash Flow Period has not
ended, an amount equal to the Retained Percentage of Excess Cash Flow for such
Excess Cash Flow Interim Period.

“Cure Amount” shall have the meaning assigned to such term in Section 8.03.

“Cure Right” shall have the meaning assigned to such term in Section 8.03.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Securitization
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the Securitization Assets subject to such Permitted
Securitization Financing less (y) collections against the amounts sold pursuant
to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

 

13



--------------------------------------------------------------------------------

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof

 

14



--------------------------------------------------------------------------------

(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash or (d) at the
option of the holders thereof, is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Stock, in each case, prior to the date that is ninety-one (91) days
after the earlier of (x) the Term A Facility Maturity Date and (y) the date on
which the Loans and all other Obligations that are accrued and payable are
repaid in full and the Commitments are terminated; provided, however, that only
the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company, a Special Purpose Securitization
Subsidiary, an Insurance Subsidiary or a subsidiary listed on Schedule 1.01AA.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes, and Tax Distributions
made by the Borrower during such period,

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock of Disqualified Stock and (y) costs of surety
bonds in connection with financing activities and insurance) of the Borrower and
the Subsidiaries for such period (net of interest income of the Borrower and its
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs, actuarial gains and losses related to
pensions and other post-employment benefits, and, for the avoidance of doubt,
amortization of expenses attributable to pending real estate brokerage
transactions and property listings of acquired persons or acquired operations,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (w) such fees, expenses or charges related to this Agreement and the
Obligations, (x) any amendment or other modification of the Obligations or

 

15



--------------------------------------------------------------------------------

other Indebtedness, (y) any “additional interest” with respect to the Senior
Unsecured Notes and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Securitization
Financing,

(v) storefront conversion costs relating to acquired stores by the Borrower or
any Subsidiary,

(vi) restructuring charges including those relating to NRT and Title Resource
Group office consolidation and closure,

(vii) other business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include, without limitation,
the effect of store closure, office closure, plant closure, facility
consolidations, retention, severance and systems establishment costs); provided,
that with respect to each business optimization expense or other restructuring
charge or reserve, the Borrower shall have delivered to the Administrative Agent
an officers’ certificate specifying and quantifying such expense, charge or
reserve,

(viii) any other non-cash charges; provided, that, for purposes of this
subclause (viii) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(ix) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliate (or any
accruals related to such fees and related expenses) on and prior to the Closing
Date,

(x) the amount of loss on any sale of Securitization Assets to a Special Purpose
Securitization Subsidiary in connection with any Permitted Securitization
Financing that is not shown as a liability on a consolidated balance sheet
prepared in accordance with GAAP,

(xi) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or a Subsidiary Loan Party solely to the extent that such net cash
proceeds are excluded from the calculation of the Cumulative Credit, and

(xii) non-operating expenses, and

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period), provided that the EBITDA for the
fiscal quarters ended March 31, 2015 and June 30, 2015 shall be deemed to be
$794 million and $815 million, respectively.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.

 

16



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, treaties, directives,
judgments, or legally binding agreements promulgated or entered into by or with
any Governmental Authority, relating in any way to the Environment, preservation
or reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to health and
safety matters (to the extent relating to the Environment or Hazardous
Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest; provided that
any instrument evidencing Indebtedness convertible into or exchangeable for any
of the foregoing shall not be deemed Equity Interests unless and until any such
instruments are so converted or exchanged.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any regulations promulgated
thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is under common
control with the Borrower within the meaning of Section 4001 of ERISA or is part
of a group of entities that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Single Employer Plan; (b) any
failure by any Single Employer Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA
and including any minimum funding standards as a result of any Single Employer
Plan being in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA)) applicable to such plan, whether or not waived; (c) the
filing pursuant to Section 412 of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, the failure of Borrower or any ERISA Affiliate to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or to make any required contribution to a
Multiemployer Plan, including any contribution required as the result of such
Multiemployer Plan being in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) the incurrence
by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Single Employer
Plan or Multiemployer Plan; (e) a determination that any Single Employer Plan
is, or is expected to be, in “at-risk” status (within the meaning of
Section 430(i)(4)(A) of the Code or Section 303(i)(4)(a) or ERISA), (f) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Single Employer Plan or to appoint a trustee to administer any Single
Employer Plan under Section 4042 of ERISA; (g) the incurrence by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Single Employer Plan or
Multiemployer Plan; (h) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice,
(A) concerning the impending imposition of Withdrawal Liability or (B) of a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA (or, that a
Multiemployer Plan is in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 of ERISA); (i) the failure by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA; (j) with respect to any
Foreign Plan, (A) the failure to make or, if applicable, accrue in accordance
with

 

17



--------------------------------------------------------------------------------

normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Plan; (B) the failure to register
or loss of good standing with applicable regulatory authorities of any such
Foreign Plan required to be registered; or (C) the failure of any Foreign Plan
to comply with any material provisions of applicable law and regulations or with
the material terms of such Foreign Plan; (k) Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate shall engage in a non-exempt Prohibited
Transaction; or (l) the imposition of an excise tax under Sections 4971(a),(b),
(f) or (g) of the Code on Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Term A Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication,

(a) Debt Service for such Applicable Period,

(b) (i) the amount of any prepayment, repurchase or redemption permitted
hereunder of Indebtedness (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction of
commitments thereunder) during such Applicable Period (other than any voluntary
prepayment of the Loans, which shall be the subject of Section 2.11(c)), so long
as the amount of such prepayment is not already reflected in Debt Service and
(ii) the aggregate consideration paid in cash (to the extent permitted under
this Agreement) during such Applicable Period with respect to liabilities
classified as long-term liabilities in accordance with GAAP so long as the
amount of such cash payments are not already reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Agreement) and (ii) the aggregate consideration paid
in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder,

(d) (i) Capital Expenditures, Permitted Business Acquisitions or other
Investments that the Borrower or any Subsidiary shall, during such Applicable
Period, become obligated to make in cash but that are not made during such
Applicable Period (to the extent permitted under this Agreement) and (ii) the
aggregate cash consideration that the Borrower or any Subsidiary shall be
required to pay pursuant to binding contracts (a “Binding Contract”) entered
into prior to or during such Applicable Period relating to Permitted Business
Acquisitions and other Investments permitted hereunder to be consummated or made
during the twelve month period after the signing of such Binding Contract;
provided, that (x) the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Applicable
Period, signed by a Responsible Officer of the Borrower and certifying that such
Capital Expenditures and cash payments and the delivery of the related equipment
or Permitted Business Acquisitions or other Investments are reasonably
anticipated to be made in cash in the following Applicable Period, and (y) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period,

 

18



--------------------------------------------------------------------------------

(e) Taxes and Tax Distributions paid in cash by the Borrower and its
Subsidiaries on a consolidated basis during such Applicable Period or that will
be paid within six months after the close of such Applicable Period; provided,
that with respect to any such amounts to be paid after the close of such
Applicable Period, (i) any amount so deducted shall not be deducted again in a
subsequent Applicable Period, and (ii) appropriate reserves shall have been
established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrower and its
Subsidiaries for the second, third and fourth fiscal quarters of such Applicable
Period, plus the good faith estimate of management of any increase in Working
Capital of the Borrower and its Subsidiaries for the first fiscal quarter of the
next succeeding 12-month period,

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

(h) permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than Holdings, the Borrower or any of the Subsidiaries during
such Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e)),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as noncash reductions of Net Income in determining
Consolidated Net Income or as noncash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,

(k) the aggregate amount of items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

(l) increases in long-term assets funded with cash during such Applicable
Period, and without duplication, increases in underwriting reserves funded in
cash or in Permitted Investments during such Applicable Period for title
insurance,

(m) cash expenditures with respect to Cendant Contingent Liabilities in excess
of cash received in respect of Cendant Contingent Assets and (i) not otherwise
deducted from Consolidated Net Income during such Applicable Period or
(ii) reasonably expected by management of the Borrower during the first fiscal
quarter of the next Applicable Period; provided that, any amount so deducted
shall not be deducted again in a subsequent Applicable Period, and

 

19



--------------------------------------------------------------------------------

(n) payments of Indebtedness that is junior to the Term A Loans reasonably
anticipated to be paid in cash by the Borrower and its Subsidiaries during the
twelve-month period after such Applicable Period, provided, that (i) the
Borrower shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such Applicable Period, signed by a Responsible Officer
of the Borrower and certifying the amount anticipated to be paid pursuant to
this clause (o), and (ii) any amount so deducted shall not be deducted again in
a subsequent Applicable Period,

plus, without duplication,

(o) an amount equal to any decrease in Working Capital of the Borrower and its
Subsidiaries for the second, third and fourth fiscal quarters of such Applicable
Period, plus the good faith estimate of management of any decrease in Working
Capital of the Borrower and its Subsidiaries for the first fiscal quarter of the
next succeeding 12-month period,

(p) all amounts referred to in clauses (b), (c), (d) and (h) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding solely as relating to Capital Expenditures, proceeds of revolving
credit facilities), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(q) to the extent any permitted Capital Expenditures or Permitted Business
Acquisitions or cash consideration in respect of other permitted Investments
referred to in clause (d) above and the delivery of the related equipment do not
occur in the following Applicable Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (d) above, the amount of
such Capital Expenditures or cash consideration in respect of Permitted Business
Acquisitions or other permitted Investments that were not so made in such
following Applicable Period,

(r) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(s) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(t) to the extent deducted in the computation of EBITDA, cash interest income,

(u) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period,
and

(v) to the extent that all or a portion of the payments of Indebtedness referred
to in clause (o) above do not occur in the following Applicable Period of the
Borrower specified in the certificate of the Borrower provided pursuant to
clause (o) above, such amount of payments that were not so made in such
following Applicable Period.

 

20



--------------------------------------------------------------------------------

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the end of the
immediately preceding Excess Cash Flow Period and (b) ending on the last day of
the most recently ended fiscal quarter (other than the last day of the fiscal
year) during such Excess Cash Flow Period for which financial statements are
available and (y) during the period from the Closing Date until the beginning of
the first Excess Cash Flow Period, any period commencing on the Closing Date and
ending on the last day of the most recently ended fiscal quarter for which
financial statements are available.

“Excess Cash Flow Period” shall mean any of each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2015.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income taxes imposed on (or measured
by) its net income (or franchise taxes imposed in lieu of net income taxes) by
the United States, any state or locality thereof, or the District of Columbia
(including any political subdivision thereof) or the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or any other jurisdiction as a result of such recipient engaging (or having
engaged) in a trade or business in such jurisdiction for tax purposes, (b) any
branch profits tax or any similar tax that is imposed by any jurisdiction
described in clause (a) above, (c) any withholding tax (including any backup
withholding tax) imposed by the United States (or the jurisdiction under the
laws of which such Lender is organized or in which its principal office is
located or in which its applicable lending office is located or any other
jurisdiction as a result of such Lender engaging (or having engaged) in a trade
or business in such jurisdiction for tax purposes) that (x) is in effect and
would apply to amounts payable hereunder to such Lender at the time such Lender
becomes a party to such Loan to the Borrower (or designates a new lending
office) except to the extent that such Lender’s assignor (if any) was entitled
at the time of assignment, to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a) or (y) is
attributable to such Lender’s failure to comply with Section 2.17(e) with
respect to such Loan and (d) any withholding tax imposed by the United States
pursuant to FATCA.

“Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of March 5, 2013, among the Borrower, Holdings, JPMCB, as
administrative agent, the several lenders from time to time parties thereto and
other agents parties thereto.

“Existing Letter of Credit Facility Agreement” shall mean the Amended and
Restated Letter of Credit Facility Agreement, dated as of September 29, 2015,
among the Borrower, Realogy Holdings Corp., the subsidiary guarantors party
thereto and JPMCB, as administrative agent.

“Existing Joint Ventures” shall mean the persons set forth on Schedule 1.01H.

“Existing Securitization Documents” shall mean the Apple Ridge Documents and the
UK Securitization Documents.

 

21



--------------------------------------------------------------------------------

“Existing Securitization Financings” shall mean the financing programs pursuant
to the Apple Ridge Documents and the UK Securitization Documents, each as
amended, restated, refinanced, modified or supplemented prior to the Closing
Date.

“Existing Term Loans” shall mean the Borrower’s “Term Loans” under and as
defined in the Existing Credit Agreement as in effect on the date hereof.

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.20(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.20(e).

“Extending Prepayment Accepting Lender” shall have the meaning assigned thereto
in Section 2.11(g).

“Extending Prepayment Declining Lender” shall have the meaning assigned thereto
in Section 2.11(g).

“Extension” shall have the meaning assigned to such term in Section 2.20(e).

“Extension Offers” shall have the meaning assigned to such term in
Section 2.20(e).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to JPMCB on such day on such transactions as determined by the
Administrative Agent; provided, further, that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Financial Covenant Level” shall have the meaning assigned to such term in
Section 6.10.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“First and a Half Lien Intercreditor Agreement” shall mean the Amended and
Restated Intercreditor Agreement dated as of February 2, 2012, among the
Administrative Agent, The Bank of New York Mellon Trust Company, N.A. as
collateral agent for the holders of the First and a Half Lien Refinancing Notes
and the First Lien Notes, the Borrower and the other Loan Parties party thereto.

 

22



--------------------------------------------------------------------------------

“First and a Half Lien Refinancing Notes” shall mean the 9.000% Senior Secured
Notes due January 15, 2020 issued pursuant to the Indenture dated as of
February 2, 2012 among The Bank of New York Mellon Trust Company, N.A., as
trustee, Realogy Holdings Corp, Holdings, the Borrower and the other Loan
Parties party thereto, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the requirements thereof and of this
Agreement.

“First Lien Intercreditor Agreement” shall mean the First Lien Priority
Intercreditor Agreement dated as of February 2, 2012, among the Borrower, the
other Loan Parties party thereto, JPMCB as collateral agent for the Credit
Agreement Secured Parties (as defined therein) and as Authorized Representative
(as defined therein) for the Credit Agreement Secured Parties, The Bank of New
York Mellon Trust Company, N.A., as the Initial Additional Authorized
Representative (as defined therein), JPMCB as an additional Authorized
Representative in its capacity as the collateral agent for the Secured Parties
and each other additional Authorized Representative from time to time party
thereto.

“First Lien Net Proceeds” shall mean 100% (or 90% in the case of First Lien
Refinancing Notes secured on a pari passu basis with or junior to the First and
a Half Lien Refinancing Notes) of the Net Cash Proceeds from the issuance,
incurrence or sale of First Lien Refinancing Notes.

“First Lien Notes” shall mean the 7.265% Senior Secured Notes due January 15,
2020 issued pursuant to the Indenture dated as of February 2, 2012 among The
Bank of New York Mellon Trust Company, N.A., as trustee, Holdings, the Borrower
and the other Loan Parties party thereto, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“First Lien Refinancing Notes” shall mean (i) senior secured notes or loans of
the Borrower (which notes or loans may be secured on a pari passu basis with or
junior to the Term A Loans) incurred on or after January 26, 2011 for purposes
of refinancing Indebtedness (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is 91 days following the maturity date of the Indebtedness being
refinanced with the proceeds of such notes or loans (other than customary offers
to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) and (b) the covenants,
events of default, guarantees, collateral and other terms of which (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Borrower and the Subsidiaries than those agreed by the
Borrower with the Administrative Agent or at least one nationally recognized
non-affiliated investment bank as appropriate for widely distributed senior
secured notes or loans of the Borrower (which investment bank may be an
underwriter, initial purchaser, placement agent or arranger of such notes or
loans) as reasonably evidenced to the Administrative Agent at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, and (ii) any refinancing,
refunding, renewal, replacement, defeasance or extension of any First Lien
Refinancing Notes; provided that in connection with any such refinancing,
refunding, renewal, replacement, defeasance or extension (in each case, a
“refinancing,” with correlatives of such term having a similar meaning), (x) the
principal amount of any such refinancing Indebtedness is not greater than the
principal amount of the Indebtedness being refinanced outstanding immediately
prior to such refinancing (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses relating to such refinancing Indebtedness), (y) such
refinancing Indebtedness otherwise complies with this definition and (z) such
refinancing Indebtedness is secured on a pari passu basis with or junior to the
Indebtedness being refinanced. Notes issued by the Borrower in exchange for any
First Lien Refinancing Notes in accordance with the terms of a registration
rights agreement entered into in connection with the issuance of such First Lien
Refinancing Notes shall also be considered First Lien Refinancing Notes.

 

23



--------------------------------------------------------------------------------

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fund” shall mean Apollo Management VI, L.P.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.

“Guarantee” of or by any person (the “Guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the Guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee or
other letter of guaranty issued to support such Indebtedness or other
obligation, or (b) any Lien on any assets of the Guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the Guarantor; provided,
however, that (i) the term “Guarantee” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this

 

24



--------------------------------------------------------------------------------

Agreement (other than such obligations with respect to Indebtedness) and
(ii) for purposes of its use in the definition of the term “Indebtedness”, the
term “Guarantee” shall not include any legal or contractual obligation incurred
by the Borrower or any Subsidiary in the ordinary course of business to pay the
principal of or interest on any Indebtedness owing by a relocating employee of a
customer in the relocation services business of the Borrower or any Subsidiary
secured by a mortgage on the home and related assets of such employee. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“Guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature which can give rise to liability under any
Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date. Each Immaterial Subsidiary as of the Closing Date shall be set forth in
Schedule 1.01D.

“Incremental Amount” shall mean, at any time, (x) if the Senior Secured Leverage
Ratio is greater or equal to 3.50 to 1.00 on a Pro Forma Basis (assuming for
purposes of such calculation that all Commitments hereunder and all Commitments
(as such term is defined under the Existing Credit Agreement) under the Existing
Credit Agreement are fully drawn), an amount not to exceed the excess, if any,
of (i) $500 million over (ii) the aggregate principal amount (A) of all
Incremental Term Loan Commitments established after the Closing Date pursuant to
Section 2.20, (B) of any Additional Notes outstanding at such time and (C) of
all Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments (as each such term is defined in the Existing Credit Agreement or
any similar term) established at any time under the Existing Credit Agreement
and (y) if the Senior Secured Leverage Ratio is less than 3.50 to 1.00 on a Pro
Forma Basis (assuming for purposes of such calculation that all Commitments
hereunder and all Commitments (as such term is defined under the Existing Credit
Agreement) under the Existing Credit Agreement are fully drawn), an unlimited
amount.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

25



--------------------------------------------------------------------------------

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loans” shall mean Term A Loans made by one or more Lenders to
the Borrower pursuant to Section 2.20. Incremental Term Loans shall be made in
the form of additional Term A Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (d) all Capital
Lease Obligations of such person, (e) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements,
(f) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(g) the principal component of all obligations of such person in respect of
bankers’ acceptances, (h) all Guarantees by such person of Indebtedness
described in clauses (a) to (g) above) and (i) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy unperformed obligations of the seller of
such asset, (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP, (E) the excess, if
any, of the amount of the obligations under or in respect of a Permitted
Securitization Financing over the aggregate receivables balances securing or
otherwise supporting such obligations but only to the extent that the Borrower
or any Subsidiary of the Borrower other than a Special Purpose Securitization
Subsidiary is not directly or indirectly liable for such excess or (F) Cendant
Contingent Liabilities. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Ineligible Institution” shall mean the persons identified on Schedule 1.01I on
the Closing Date, and as may be identified in writing to the Administrative
Agent by the Borrower from time to time thereafter, with the written consent of
the Administrative Agent, by delivery of a notice thereof to the Administrative
Agent (such notice to be made available to the Lenders) setting forth such
person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Term A Borrowing” shall mean a Borrowing comprised of Initial Term A
Loans.

 

26



--------------------------------------------------------------------------------

“Initial Term A Lender” shall mean a Lender with an Initial Term A Loan
Commitment or an outstanding Initial Term A Loan.

“Initial Term A Loan” shall mean a Loan made by an Initial Term A Lender
pursuant to Section 2.01.

“Initial Term A Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Initial Term A Loans pursuant to Section 2.01.
The initial amount of each Lender’s Initial Term A Loan Commitment is set forth
on Schedule 2.01 (including as amended by the applicable Incremental Assumption
Agreement), or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Initial Term A
Loan Commitment. The aggregate amount of the Initial Term A Loan Commitments on
the Closing Date is $435.0 million.

“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.

“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.20.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term A Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person and its subsidiaries for such
period on a consolidated basis whether paid or accrued, including (i) the
amortization of debt discounts, (ii) the amortization of all fees (including
fees with respect to Swap Agreements) payable in connection with the incurrence
of Indebtedness to the extent included in interest expense, commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers’ acceptance financings and (iii) the portion of any payments or accruals
with respect to Capital Lease Obligations allocable to interest expense, and
(b) capitalized interest of such person; provided that commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Securitization Financing shall only be included to the extent such amounts have
not been deducted from consolidated revenues. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable

 

27



--------------------------------------------------------------------------------

to such Borrowing, as applicable, and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months thereafter (or 12 months, if at the
time of the relevant Borrowing, all relevant Lenders consent to such interest
periods), as the Borrower may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.09, 2.10 or 2.11; provided, however, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“JPMCB” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Junior Refinancing Indebtedness” shall mean Indebtedness of the Borrower that
is either unsecured or secured on a junior basis to the Term A Loans and is
incurred after the Closing Date (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is 91 days following the maturity date of the Indebtedness being
refinanced with the proceeds of such Junior Refinancing Indebtedness (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default) and (b) the
covenants, events of default, guarantees, collateral and other terms of such
Indebtedness (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the Borrower and the Subsidiaries than those
agreed by the Borrower with the Administrative Agent or at least one nationally
recognized non-affiliated investment bank as appropriate for widely distributed
unsecured or junior secured notes or loans of the Borrower (which investment
bank may be an underwriter, initial purchaser, placement agent or arranger of
such Indebtedness) as reasonably evidenced to the Administrative Agent at least
three Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness. Notes issued by
the Borrower in exchange for any Junior Refinancing Indebtedness in accordance
with the terms of a registration rights agreement entered into in connection
with the issuance of such Junior Refinancing Indebtedness shall also be
considered Junior Refinancing Indebtedness.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04,
Section 10.08 or Section 2.20.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Loan being made, continued or converted by JPMCB and with a term equivalent to
such Interest Period would be offered by JPMCB’s London Branch

 

28



--------------------------------------------------------------------------------

to major banks in the London interbank Eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, provided, further, that if such rate as
published by ICE Benchmark Administration (or other applicable source) shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, an option or an agreement to sell by itself be deemed to constitute a
Lien.

“Loan Documents” shall mean this Agreement, the Security Documents, any
Incremental Assumption Agreement, any Promissory Note and any amendments or
supplements to the foregoing.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Term A Loans and the Incremental Term Loans (if any).

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of the Borrower, Holdings
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of the Borrower or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Acquisition” shall mean any Permitted Business Acquisition that
involves the payment of consideration or assumption of Indebtedness by the
Borrower and its Subsidiaries in excess of $250,000,000.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of Holdings, the Borrower or any Subsidiary in an aggregate principal
amount exceeding $100.0 million. Notwithstanding the foregoing, any Indebtedness
under Permitted Securitization Financings shall not be Material Indebtedness.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

 

29



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01B and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.09.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form and
substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any issuance or sale by any Loan
Party of Indebtedness, the cash proceeds received from such issuance or sale,
net of all taxes and fees (including financial advisory and investment banking
fees), underwriting discounts, commissions, costs and other expenses (including
legal fees and expenses), in each case incurred in connection with such issuance
or sale.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(x) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)(ii)), (e), (f), (h), (i), (j), (l), (m) (to
the extent such proceeds are not cash proceeds), (n) or (r)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset to the extent
such debt or obligations are secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof or any Tax
Distributions resulting therefrom, and (iii) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Asset Sale occurring on the date of such reduction); provided,
that, if no Event of Default exists and the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make investments in Permitted Business Acquisitions, in each
case within 18 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 18 months of such
receipt, so used or

 

30



--------------------------------------------------------------------------------

contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 18-month period but within such
18-month period are contractually committed to be used, then upon the earlier to
occur of (A) the termination of such contract and (B) the expiration of a
15-month period following such 18-month period, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso); provided, further, that (x) no proceeds realized
in a single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $10.0 million, (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $20.0 million, and (z) at any
time during the 18-month or 15-month reinvestment period contemplated by the
immediately preceding proviso above, if, on a Pro Forma Basis after giving
effect to the Asset Sale and the application of the proceeds thereof, the Senior
Secured Leverage Ratio is less than or equal to 2.50 to 1.00, up to $200 million
of such proceeds shall not constitute Net Proceeds; and

(y) an amount equal to 100% of the cash proceeds from the incurrence, issuance
or sale by the Borrower or any Subsidiary Loan Party of any Indebtedness (other
than Excluded Indebtedness), net of all taxes and fees (including investment
banking fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

“New York Courts” shall have the meaning assigned to such term in
Section 10.15(a).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Extending Lenders” shall have the meaning assigned to such term in
Section 2.11(g).

“NRT” shall mean NRT LLC, a Delaware limited liability company, and any
successors thereto.

“Obligations” shall have the meaning assigned to the term “Loan Obligations” in
the Collateral Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents.

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
Section 4002 of ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger, consolidation

 

31



--------------------------------------------------------------------------------

or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iii) with respect to
any such acquisition or investment with a fair market value (as determined in
good faith by the Borrower) in excess of $50.0 million, the Borrower and its
Subsidiaries shall be in Pro Forma Compliance after giving effect to such
acquisition or investment and any related transactions; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) the Borrower and the Subsidiaries
are in compliance with Section 5.09 to the extent required thereby with respect
to any person acquired in such acquisition, and (vi) the aggregate amount of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or persons that do not become Subsidiary Loan Parties
upon consummation of such acquisition shall not exceed the sum of (x) the
greater of (I) 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such acquisition or investment for
which financial statements have been delivered pursuant to Section 5.04 and (II)
$500.0 million and (y) the portion of Cumulative Credit on the date of such
election by the Borrower.

“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock upon which all dividends or distributions, if any,
shall, prior to 91 days after the Term A Facility Maturity Date, be payable
solely in additional shares or such equity security.

“Permitted First Lien Indebtedness” shall mean Indebtedness incurred by the
Borrower or any Subsidiary after the Closing Date so long as (A) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (B) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Senior Secured Leverage Ratio on a Pro
Forma Basis shall not be greater than 3.50 to 1.00 and (C) if such Indebtedness
is secured on a pari passu first lien basis with the Loans, such Liens shall be
permitted by Section 6.02(nn).

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) bank deposits, checking accounts, time deposit accounts, certificates of
deposit and money market deposits maturing within one year of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250 million and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

 

32



--------------------------------------------------------------------------------

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-2 (or higher) according to
Moody’s, or A-2 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction; and

(i) U.S. dollars, pounds sterling, euros, the national currency of any member
state in the European Union or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), (i) the weighted average
life to maturity of such Permitted Refinancing Indebtedness is not shorter than
the weighted average life to maturity of the Indebtedness being Refinanced and
(ii) the maturity of such Permitted Refinancing Indebtedness is not earlier than
the stated maturity of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations or any Guarantee thereof, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to the Obligations or such Guarantee,
as the case may be, on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced and
(d) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced (provided
that (i) Indebtedness (other than the Senior Unsecured Notes) (A) of any Loan
Party may be Refinanced to add or substitute as an obligor another Loan Party
that is

 

33



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent and (B) of any Subsidiary
that is not a Loan Party may be Refinanced to add or substitute as an obligor
another Subsidiary that is not a Loan Party and is reasonably satisfactory to
the Administrative Agent and (ii) notwithstanding anything herein to the
contrary, other guarantees and security may be added to the extent then
permitted under Article VI) and (e) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of working capital facilities
of Foreign Subsidiaries otherwise permitted under this Agreement only, any
collateral pursuant to after acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation (including any
intercreditor agreement) governing the Indebtedness being Refinanced.

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

“Permitted Securitization Financings” shall mean one or more transactions
pursuant to which Securitization Assets are sold, conveyed or otherwise
transferred to (x) a Special Purpose Securitization Subsidiary (in the case of
the Borrower or a Subsidiary of the Borrower) or (y) any other person (in the
case of a transfer by a Special Purpose Securitization Subsidiary), or Liens are
granted in Securitization Assets (whether existing on the Closing Date or
arising in the future); provided, that (1) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to Standard Securitization
Undertakings; (2) no property or assets of the Borrower or any other Subsidiary
of the Borrower (other than a Special Purpose Securitization Subsidiary) shall
be subject to such Permitted Securitization Financing other than pursuant to
Standard Securitization Undertakings; (3) any material contract, agreement,
arrangement or understanding with the Borrower or any Subsidiary of the Borrower
included in the Permitted Securitization Documents with respect to such
Permitted Securitization Financing shall be on terms which the Borrower
reasonably believes to be not materially less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from persons that are
not Affiliates of the Borrower; and (4) with respect to any Permitted
Securitization Financing entered into after the Closing Date, the terms of such
Permitted Securitization Financing (including financing terms, advance rates,
covenants, termination events and other provisions) are in the aggregate
economically fair and reasonable to the Borrower and the Special Purpose
Securitization Subsidiaries involved in such Permitted Securitization Financing.
For the avoidance of doubt, the Existing Securitization Financings as in effect
on the Closing Date shall be Permitted Securitization Financings.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee benefit plan, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) and in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4062 or Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 10.17.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

34



--------------------------------------------------------------------------------

“Prepaid Extending Lender” shall have the meaning assigned to such term in
Section 2.11(g).

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (including the Transactions)
(or any similar transaction or transactions not otherwise permitted under
Section 6.04 or 6.05 that require a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), any dividend, distribution or
other similar payment, any designation of any Subsidiary as an Unrestricted
Subsidiary and any Subsidiary Redesignation, and any restructurings of the
business of the Borrower or any of its Subsidiaries that the Borrower or any of
its Subsidiaries has made and are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the terms
“Incremental Amount,” “Permitted Business Acquisition” or “Permitted First Lien
Indebtedness” or pursuant to Sections 2.11(b), 6.01(h), 6.01(r), 6.02(u),
6.02(nn) or 6.06(e), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens or dividend is consummated),
(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transactions and for which the financial effect is being
calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes and amounts outstanding after any Permitted Securitization Financing,
in each case not to finance any acquisition) issued, incurred, assumed or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the terms “Incremental
Amount,” “Permitted Business Acquisition” or “Permitted First Lien Indebtedness”
or pursuant to Sections 2.11(b), 6.01(h), 6.01(r), 6.02(u), 6.02(nn) or 6.06(e),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens or dividend is consummated) shall be deemed to have
been issued, incurred, assumed or permanently repaid at the beginning of such
period and (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (iii) (A) any Subsidiary Redesignation then being designated, effect shall
be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

35



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, adjustments to reflect for any fiscal period ending on
or prior to the second anniversary of any relevant pro forma event, operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions). The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been delivered (but solely to the extent such Financial
Performance Covenant was applicable at such time), and the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information.
To the extent that any provision of this Agreement requires or tests for Pro
Forma Compliance prior to the first test date under Section 6.10, such provision
shall be deemed to refer to the first covenant level set forth therein.

“Prohibited Transaction” shall have the meaning set forth in Section 4975(c) of
the Code or described in Section 406 of ERISA.

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of
Holdings, the Borrower or any of the Subsidiaries prior to the Closing Date.

“Promissory Note” shall have the meaning assigned to such term in
Section 10.04(f).

“Public Lender” shall have the meaning assigned to such term in
Section 10.17(a).

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, the primary asset of
which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) a Delaware limited liability company the primary asset of
which consists of Equity Interests in one or more Foreign Subsidiaries.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

36



--------------------------------------------------------------------------------

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 10.08(e).

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in
Section 6.04(ff).

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replaced Term Loans” shall have the meaning assigned to such term in
Section 10.08(e).

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 10.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which notice is waived pursuant to DOL Reg §4043 as in effect on the date hereof
(no matter how such notice requirement may be changed in the future).

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that represent more than 50% of the sum of all Loans outstanding. The Loans of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Senior Secured
Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow Interim
Period) is greater than 2.50 to 1.00 but less than or equal to 3.25 to 1.00,
such percentage shall be 25%, and (b) if the Senior Secured Leverage Ratio at
the end of the Applicable Period (or Excess Cash Flow Interim Period) is less
than or equal to 2.50 to 1.00, such percentage shall be 0%.

 

37



--------------------------------------------------------------------------------

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(f).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“RP Ratio Test” shall have the meaning assigned to such term in Section 6.06(m).

“S&P” shall mean Standard & Poor’s Financial Services LLC or any successor
thereto.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, the Crimea region of Ukraine and
Syria).

“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council or the European Union, (b) any
person located, organized or resident in a Sanctioned Country or (c) any person
owned or controlled by any such person or persons described in the foregoing
clauses (a) or (b).

“Sanctions” shall mean, economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization Assets” shall mean rights to receive payments and funds under
relocation contracts and related contracts, homes held for resale, receivables
relating to mortgage payments, equity payments and mortgage payoffs, other
related receivables, beneficial interests in such assets and assets relating
thereto and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables and similar assets, made
subject to a Permitted Securitization Financing, in each case related to the
relocation services business.

 

38



--------------------------------------------------------------------------------

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
First Lien Intercreditor Agreement, the First and a Half Lien Intercreditor
Agreement and any other intercreditor agreement executed and delivered pursuant
to Section 6.02 and each of the security agreements and other instruments and
documents executed and delivered with respect to the Loans and Commitments
pursuant to any of the foregoing or pursuant to Section 5.09 or any Incremental
Assumption Agreement.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Senior Unsecured Notes” shall mean, collectively, (i) the Borrower’s 3.375%
Senior Notes due 2016, (ii) the Borrower’s 4.50% Senior Notes due 2019 and
(iii) the Borrower’s 5.25% Senior Notes due 2021, each issued pursuant to the
Senior Unsecured Notes Indentures and any notes issued by the Borrowers in
exchange for, and as contemplated by, the Senior Unsecured Notes and the related
registration rights agreement with substantially identical terms as the Senior
Unsecured Notes.

“Senior Unsecured Notes Indentures” shall mean, collectively, (i) the Indenture
dated as of April 26, 2013 under which the 3.375% Senior Unsecured Notes were
issued, (ii) the Indenture dated as of April 7, 2014 under which the 4.50%
Senior Unsecured Notes were issued and (iii) the Indenture dated as of
November 21, 2014 under which the 5.25% Senior Unsecured Notes were issued, each
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as in effect on the Closing Date and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Separation and Distribution Agreement” shall mean that certain Separation and
Distribution Agreement, dated as of July 27, 2006, by and among Cendant
Corporation, Realogy Corporation, Travelport Inc. and Wyndham Worldwide
Corporation.

“Single Employer Plan” shall mean any Plan subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, but that is not a
Multiemployer Plan.

“Special Purpose Securitization Subsidiary” shall mean any Subsidiary (a) party
as of the Closing Date to any Existing Securitization Document or (b)(1) to
which the Borrower or a Subsidiary of the Borrower transfers or otherwise
conveys Securitization Assets, (2) which engages in no activities other than in
connection with the receipt, management, transfer and financing of those
Securitization Assets and activities incidental or related thereto, (3) none of
the obligations of which are guaranteed by the Borrower or any Subsidiary of the
Borrower (other than another Special Purpose Securitization Subsidiary) other
than pursuant to Standard Securitization Undertakings, and (4) with respect to
which neither the Borrower nor any Subsidiary of the Borrower has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

“Standard Securitization Undertakings” shall mean representations, warranties
(and any related repurchase obligations), servicer obligations, obligations to
transfer Securitization Assets (including provisions similar to those found in
the UK Securitization Documents as of the Closing Date) guarantees of
performance and payments (other than payments of the obligations backed by the
Securitization Assets or obligations of Special Purpose Securitization
Subsidiaries), and covenants and indemnities entered into by the Borrower or any
Subsidiary of the Borrower of a type that are customary in securitizations
and/or are reasonably similar to those in the Existing Securitization
Financings.

 

39



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined, expressed in the case of
each such requirement as a decimal. Such reserves shall include those imposed
pursuant to Regulation D of the Board. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset, fee or similar requirement .

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, with respect to any person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
ordinary voting power of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof (or persons performing similar functions) is at the time of
determination owned or controlled, directly or indirectly, by such person or one
or more of the other Subsidiaries of such person or a combination thereof,
(b) any partnership, joint venture or limited liability company or similar
entity of which (i) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, is at the time of determination owned or controlled, directly or
indirectly, by such person or one or more of the other Subsidiaries of such
person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (ii) such person or
any Subsidiary of such person is a controlling general partner or otherwise
controls such entity; provided that, except where the context otherwise require,
the referred person means the Borrower. Notwithstanding the foregoing (and
except for purposes of Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.06, 5.08 and
8.01(k), and the definition of Unrestricted Subsidiary contained herein), an
Unrestricted Subsidiary shall be deemed not to be a Subsidiary of the Borrower
or any of its Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
listed on Schedule 1.01F on the Closing Date and (b) each additional Subsidiary
described in Section 5.09(d).

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future, or derivative or foreign exchange spot transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings, the Borrower or any of the Subsidiaries shall be a Swap
Agreement.

 

40



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

“Tax Distributions” shall mean any Restricted Payments described in
Section 6.06(b)(y).

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement, dated as of
July 28, 2006, as amended, by and among Cendant Corporation, Realogy Group LLC,
Wyndham Worldwide Corporation and Travelport Inc.

“Term A Facility” shall mean (a) the Initial Term A Loans and (b) any
Incremental Term Loan Commitments.

“Term A Facility Maturity Date” shall mean October 23, 2020; provided that in
the event that the Term Loans (as defined in the Existing Credit Agreement) are
not repaid (whether through a refinancing permitted under this Agreement or
otherwise) in full prior to December 5, 2019 or, in the absence of such
repayment, the Term B Facility Maturity Date (as defined in the Existing Credit
Agreement) (and any other maturity date applicable to any Other Term Loans (as
defined in the Existing Credit Agreement)) has not been extended to a date not
earlier than January 22, 2021, the Term A Facility Maturity Date shall be
December 5, 2019.

“Term A Loans” shall mean the Initial Term A Loans made by the Lenders to the
Borrower pursuant to Section 2.01 and any Incremental Term Loans made by the
Incremental Term Lenders to the Borrower pursuant to Section 2.20.

“Term A Loan Commitment” shall mean any Initial Term A Loan Commitment and any
Incremental Term Loan Commitment.

“Term A Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term A Borrowing” shall mean any Initial Term A Borrowing or any Incremental
Term Borrowing.

“Term Lender” shall mean a Lender (including Incremental Term Lenders) with a
Term A Loan Commitment or with outstanding Term A Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Title Resource Group” shall mean Title Resource Group LLC, a Delaware limited
liability company, and any successor thereto.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net
Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
less (ii) without duplication, the Unrestricted Cash and Permitted Investments
of the Borrower and its Subsidiaries on such date.

 

41



--------------------------------------------------------------------------------

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrower and its Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than, for the avoidance of doubt, any First and a Half Lien Refinancing
Notes and any other Indebtedness that is secured on a pari passu basis with or
junior to the First and a Half Lien Refinancing Notes) that in each case is then
secured by first priority Liens on property or assets of the Borrower and its
Subsidiaries (other than a Lien on property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby), less (ii) without duplication, the Unrestricted Cash and Permitted
Investments of the Borrower and its Subsidiaries on such date.

“Transactions” shall mean, collectively, (a) the execution and delivery of the
Loan Documents, the creation of the Liens pursuant to the Security Documents,
and the initial borrowings hereunder, (b) the satisfaction and discharge of the
First Lien Notes and (c) the payment of all premiums, interest, fees and
expenses to be paid on or prior to the Closing Date (or otherwise in connection
with the First Lien Notes) and owing in connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“UK Securitization Documents” shall mean the letter agreement, dated August 17,
2012, by and between Cartus Limited and Lloyds TSB Bank plc and the letter
agreement, dated August 17, 2012, by and between Cartus Financing Limited and
Lloyds TSB Bank plc, and each other agreement or other document contemplated by
or entered into in connection with and/or in replacement of the foregoing, each
as amended, restated, refinanced, modified or supplemented on or prior to the
Closing Date.

“Unfunded Pension Liability” of any Single Employer Plan shall mean the amount,
if any, by which the present value of the accrued benefits under the Single
Employer Plan as of the close of its most recent plan year exceeds the fair
market value of the assets allocable thereto as of the close of its most recent
plan year, determined in both cases using the applicable assumptions promulgated
under Section 430 of the Code.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean (a) cash or cash equivalents of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries (including Permitted
Investments made in connection with the Arbitrage Programs whether or not so
restricted), minus (b) cash or cash equivalents of any Insurance Subsidiary that
is not permitted to be distributed or advanced to the Borrower or any other
Subsidiary as a matter of law or regulation.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01G and (2) any Subsidiary of the Borrower designated
by the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall

 

42



--------------------------------------------------------------------------------

only be permitted to so designate a new Unrestricted Subsidiary after the
Closing Date and so long as (a) no Default or Event of Default has occurred and
is continuing or would result therefrom, (b) immediately after giving effect to
such designation (as well as all other such designations theretofore consummated
after the first day of such Reference Period), the Borrower shall be in Pro
Forma Compliance, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04(j), and any
prior or concurrent Investments in such Subsidiary by the Borrower or any of its
Subsidiaries shall be deemed to have been made under Section 6.04(j),
(d) without duplication of clause (c), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04(j), and (e) such Subsidiary shall have been
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants and defaults) under the Senior Unsecured Notes Indentures, any other
Indebtedness permitted to be incurred hereunder (to the extent the concept of
unrestricted subsidiaries exists in the documents governing such Indebtedness)
and all Permitted Refinancing Indebtedness in respect of any of the foregoing
and all Disqualified Stock. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) immediately after giving effect
to such Subsidiary Redesignation (as well as all other Subsidiary Redesignations
theretofore consummated after the first day of such Reference Period), the
Borrower shall be in Pro Forma Compliance, and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of such Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iii), inclusive, and containing the calculations and information required by
the preceding clause (iii).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(f).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in

 

43



--------------------------------------------------------------------------------

Current Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, or (b) the effects of purchase accounting.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standard Codification ASC 825-10 (or any other Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof).

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

ARTICLE II

The Credits

SECTION 2.01. Term A Loan Commitments. Subject to the terms and conditions set
forth herein, each Initial Term A Lender severally agrees to make Initial Term A
Loans to the Borrower on the Closing Date in an amount not to exceed such Term
Lender’s Initial Term A Loan Commitment. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

SECTION 2.02. Term A Loans and Borrowings. (a) Each Loan shall be made as part
of a Borrowing consisting of Loans of the same Type made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

44



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 2.15
or 2.17 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

(c) Borrowings of more than one Type may be outstanding at the same time;
provided, that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding under the Term A Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Term A
Facility Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three
Business Days (or, with respect to the Borrowings on the Closing Date, such
fewer number of Business Days as may be acceptable to the Administrative Agent)
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, on the date of the proposed
Borrowing (which shall be a Business Day). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Initial Term A Loans or
Incremental Term Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

45



--------------------------------------------------------------------------------

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. In
the event the Borrower pays such amount to the Administrative Agent, then such
amount shall reduce the principal amount of such Borrowing (but exclusive of any
accrued and unpaid interest thereon).

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit C and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

46



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. Unless previously
terminated, the Initial Term A Loan Commitments shall terminate on the Closing
Date.

SECTION 2.09. Repayment of Term A Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term A Loan of
such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

47



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Term A Loans. (a) Subject to the other paragraphs of
this Section:

(i) The Borrower shall repay to the Administrative Agent, for the benefit of the
Initial Term A Lenders, on the last day of March, June, September and December
of each year (beginning March 31, 2016) or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a “Term A
Loan Installment Date”) through and including the Term A Facility Maturity Date,
a principal amount of Initial Term A Loans equal to the product of (x) the
principal amount of the Initial Term A Loans outstanding after the Initial Term
A Borrowing on the Closing Date and (y) the percentage set forth below opposite
the applicable Term A Loan Installment Date, with the balance of the Initial
Term A Loans due in full on the Term A Facility Maturity Date.

 

Term A Loan Installment Date

   Percentage

March 31, 2016

   1.25%

June 30, 2016

   1.25%

September 30, 2016

   1.25%

December 31, 2016

   1.25%

March 31, 2017

   1.25%

June 30, 2017

   1.25%

September 30, 2017

   1.25%

December 31, 2017

   1.25%

March 31, 2018

   1.875%

June 30, 2018

   1.875%

September 30, 2018

   1.875%

December 31, 2018

   1.875%

March 31, 2019

   2.50%

June 30, 2019

   2.50%

September 30, 2019

   2.50%

December 31, 2019

   2.50%

March 31, 2020

   3.75%

June 30, 2020

   3.75%

September 30, 2020 and thereafter

   3.75%

 

48



--------------------------------------------------------------------------------

(ii) To the extent not previously paid, outstanding Term A Loans shall be due
and payable on the Term A Facility Maturity Date.

(b) [Reserved].

(c) Prepayment of the Term A Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term A Loans ratably, with the
application thereof reducing in direct order the remaining installments thereof
in forward order of maturity, and

(ii) any optional prepayments of the Term A Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term A Loans as the
Borrowers may direct.

(d) Prior to the scheduled or voluntary repayment of any Loan, the Borrower
shall select the Borrowing or Borrowings to be repaid or reduced and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Borrowings
shall be accompanied by accrued interest on the amount repaid.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part (subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d),
which notice shall be irrevocable except to the extent conditioned on a
refinancing of all or any portion of the Term A Facility.

(b) Promptly upon receipt thereof by Holdings or any of its Subsidiaries, all
Net Proceeds shall be applied to prepay Term A Loans in accordance with
paragraphs (c) and (d) of Section 2.10. Notwithstanding the foregoing, the
Borrower may (i) use a portion of such Net Proceeds pursuant to clause (x) of
the definition thereof to prepay or repurchase First Lien Refinancing Notes or
First Lien Notes secured on a pari passu basis with the Term A Loans to the
extent any agreement governing such First Lien Refinancing Notes or First Lien
Notes requires the Borrower to prepay or make an offer to purchase such First
Lien Refinancing Notes or First Lien Notes with the proceeds of such Asset Sale,
in each case in an amount not to exceed the product of (x) the amount of such
Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of such First Lien Refinancing Notes or First Lien
Notes and with respect to which such a requirement to prepay or make an offer to
purchase exists and the denominator of which is the sum of the outstanding
principal amount (or, in the case of First Lien Refinancing Notes or First Lien
Notes issued at less than its principal amount at maturity, the accreted value
thereof) of such First Lien Refinancing Notes or First Lien Notes and the

 

49



--------------------------------------------------------------------------------

outstanding principal amount of Term A Loans, and (ii) retain Net Proceeds
pursuant to clause (y) of the definition thereof, provided that the Senior
Secured Leverage Ratio on the last day of the Borrower’s then most recently
completed fiscal quarter for which financial statements are available shall be
less than or equal to 2.50 to 1.00. Notwithstanding anything in this
Section 2.11(b) to the contrary, amounts actually applied toward prepayment of
the Existing Term Loans pursuant to Section 2.11(b) of the Existing Credit
Agreement as in effect on the date hereof, but solely with respect to Net
Proceeds (as defined in the Existing Credit Agreement as in effect on the date
hereof) described in clause (x) of the definition thereof shall on a
dollar-for-dollar basis reduce the amount required to be applied toward
prepayments of the Term A Loans hereunder.

(c) Not later than 90 days after the end of each Excess Cash Flow Period, the
Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period and
shall apply an amount equal to (i) the Required Percentage of such Excess Cash
Flow, minus (ii) to the extent not financed using the proceeds of, without
duplication, the incurrence of Indebtedness and the sale or issuance of any
Equity Interests (including any capital contributions), the amount of any
voluntary prepayments of Term A Loans made during such Excess Cash Flow Period.
Not later than the date on which the Borrower is required to deliver financial
statements with respect to the end of each Excess Cash Flow Period under
Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year and the calculation
thereof in reasonable detail. Notwithstanding anything in this Section 2.11(c)
to the contrary, amounts actually applied toward prepayment of the Existing Term
Loans pursuant to Section 2.11(c) of the Existing Credit Agreement as in effect
on the date hereof shall on a dollar-for-dollar basis reduce the amount required
to be applied toward prepayments of the Term A Loans hereunder.

(d) [Reserved].

(e) [Reserved].

(f) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term A Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term A Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option.)
On the Required Prepayment Date, the Borrower shall pay to Administrative Agent
the amount of the Waivable Mandatory Prepayment, which amount shall be applied
(i) in an amount equal to that portion of the Waivable Mandatory Prepayment
payable to those Lenders that have elected not to exercise such option (each, an
“Accepting Lender”), to prepay the Term A Loans of such Accepting Lenders (which
prepayment shall be applied to the scheduled installments of principal of the
Term A Loans in accordance with Section 2.11(b)), and (ii) in an amount equal to
that portion of the Waivable Mandatory Prepayment otherwise payable to those
Lenders that have elected to exercise such option, to the Borrower.

 

50



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.11(a) or (f) or Section 2.18(c) (which provisions shall not
be applicable to this Section 2.11(g))) or any other Loan Document, to the
extent the Borrower receives First Lien Net Proceeds (other than any First Lien
Net Proceeds in respect of any First Lien Refinancing Notes that were incurred
pursuant to clause (ii) of the definition thereof and that Refinanced prior
issued, sold or incurred First Lien Refinancing Notes the First Lien Net
Proceeds of which were applied as required by this Section 2.11(g)), the
Borrower shall elect to either (x) apply the aggregate amount of such First Lien
Net Proceeds to prepay the Term A Loans at par on a pro rata basis on or prior
to the third Business Day following the receipt of such First Lien Net Proceeds,
(y) with respect to any Extension Offer made in connection with the receipt of
such First Lien Net Proceeds, apply the aggregate amount of such First Lien Net
Proceeds to prepay the Term A Loans of each Term Lender agreeing to such
Extension (each such Extending Lender, a “Prepaid Extending Lender”) at par on a
pro rata basis among such Prepaid Extending Lenders on or prior to the third
Business Day following the receipt of such First Lien Net Proceeds; provided
that, to the extent that such Extending Lenders are individually permitted under
the applicable Incremental Assumption Agreement to decline their respective
shares of such prepayment (which election shall be permitted hereunder to the
extent permitted in the applicable Incremental Assumption Agreement and made in
accordance with the terms thereof), and any such Extending Lender makes such an
election to decline its share of such prepayment, such declined amount shall
instead be applied to prepay the Term A Loans of each Term Lender agreeing to
such Extension and not electing to decline its share of such prepayment (each
such Extending Lender, an “Extending Prepayment Accepting Lender”) at par on a
pro rata basis among such Extending Prepayment Accepting Lenders on or prior to
the third Business Day following the receipt of such First Lien Net Proceeds;
provided further that, to the extent that the foregoing proviso is applicable
and the aggregate declined amounts exceed the aggregate amount of the remaining
Term A Loans of the Extending Prepayment Accepting Lenders, such excess First
Lien Net Proceeds shall then be used to prepay the Term A Loans of each Term
Lender agreeing to such Extension but electing to decline its share of such
prepayment (each such Extending Lender, an “Extending Prepayment Declining
Lender”) at par on a pro rata basis among such Extending Prepayment Declining
Lenders (which Lenders, for the avoidance of doubt, shall not be permitted to
decline such prepayment) on or prior to the fourth Business Day following the
receipt of such First Lien Net Proceeds; provided further that, to the extent
that the aggregate declined amounts exceed the aggregate amount to be paid to
Prepaid Extending Lenders after giving effect to the foregoing provisos, such
excess shall then be used in accordance with clause (x) hereof on or prior to
the fourth Business Day following the receipt of such First Lien Net Proceeds or
(z) to the extent permitted pursuant to the Incremental Assumption Agreement
with respect to any Extension of Loans made pursuant to an Extension Offer,
apply the aggregate amount of such First Lien Net Proceeds to prepay Term A
Loans that did not participate in such Extension Offer (“Non-Extending Lenders”)
at par on a pro rata basis on or prior to the third Business Day following the
receipt of such First Lien Net Proceeds; provided that to the extent that the
First Lien Net Proceeds exceed the aggregate amount to be paid to the
Non-Extending Lenders, such excess First Lien Net Proceeds shall be used in
accordance with clause (x) hereof on or prior to the fourth Business Day
following the receipt of such First Lien Net Proceeds. Notwithstanding anything
in this Section 2.11(g) to the contrary, amounts actually applied toward
prepayment of the Existing Term Loans pursuant to Section 2.11(g) of the
Existing Credit Agreement as in effect on the date hereof shall on a
dollar-for-dollar basis reduce the amount required to be applied toward
prepayments of the Term A Loans hereunder.

(h) [Reserved].

(i) Notwithstanding the foregoing, payments required to be made under
Section 2.11(c) shall not be required to be made with respect to that portion of
such Excess Cash Flow that has been generated from a Foreign Subsidiary to the
extent that any such prepayment would result in material adverse tax
consequences or material legal consequences for the Borrower; provided that, the
Borrower

 

51



--------------------------------------------------------------------------------

and its Subsidiaries will use commercially reasonable efforts under local law to
avoid any such consequences and, to the extent such consequences cease to exist
or apply, the Borrower shall make such payment in the amount otherwise required.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

(b) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 10.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) on the Term A Facility Maturity
Date; provided, that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

52



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) shall subject any Lender or the Administrative Agent to any Taxes (other
than (A) Indemnified Taxes that are indemnifiable under Section 2.17 and
(B) Excluded Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of (ii), Administrative Agent) of making or maintaining
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan),
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not

 

53



--------------------------------------------------------------------------------

constitute a waiver of such Lender’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Except as required by law, any and all payments by or
on account of any obligation of any Loan Party hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or any Lender, as applicable, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, imposed on or with respect to any payment by or on
account of, or any obligation of, such Loan Party hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any interest, penalties and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that a Loan Party shall not be
obligated to make a

 

54



--------------------------------------------------------------------------------

payment to a Lender or the Administrative Agent pursuant to this Section 2.17 in
respect of penalties, interest and other expenses to the extent (i) such
penalties, interest and other expenses have accrued after 60 days after the
Lender or the Administrative Agent, as the case may be, knew and did not provide
written notice to the Borrower of the imposition of the Indemnified Taxes or
Other Taxes to which such penalties, interest or other expenses relate or
(ii) such penalties, interest and other expenses are attributable to the gross
negligence or willful misconduct of such Lender or the Administrative Agent, as
determined by a court of competent jurisdiction in a final nonappealable
judgment. A certificate as to the amount of such payment or liability delivered
to such Loan Party by a Lender, or by the Administrative Agent on its own
behalf, on behalf of another Agent or on behalf of a Lender, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of any withholding Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (or, in the case of a
Participant, on or before the date such Participant purchases the related
participation), at other times prescribed by applicable laws, and from time to
time thereafter upon the reasonable written request of the Borrower or the
Administrative Agent, two duly completed executed originals of whichever of the
following is applicable: (i) Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) Internal Revenue Service Form W-8ECI (or any subsequent versions
thereof or successors thereto), (iii) in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under section 871(h) or
881(c) of the Code, (x) a certificate in the form of Exhibit E to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) Internal Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent
versions thereof or successors thereto), (iv) Internal Revenue Service Form
W-8IMY, together with forms and certificates described in clauses (i) through
(iii) above (and additional Form W-8IMYs) as may be required or (v) any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made. In addition, in each of the foregoing circumstances, each Foreign Lender
shall deliver such forms, if legally entitled to deliver such forms, promptly
upon the obsolescence, expiration or invalidity of any form previously delivered
by such Foreign Lender. Each Foreign Lender shall promptly notify the Borrower
and Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower or
Administrative Agent (or any other form of certification adopted by the United
States of America or other taxing authorities for such purpose). In addition,
each Lender that is not a Foreign Lender shall deliver to the Borrower and the
Administrative Agent two duly completed executed originals of Internal Revenue
Service Form W-9 (or any subsequent versions thereof or successors thereto) on
or before the date such Lender becomes a party and upon the expiration of any
form previously delivered by such Lender. For any period with respect to which a
Lender has failed to provide to the Borrower the forms prescribed by this
Section 2.17(e), at the time or times prescribed herein (other than if such
failure is due to either (I) a Change in Law occurring after the date on which
such Lender becomes a party to this Agreement or (II) any action taken by any
Loan

 

55



--------------------------------------------------------------------------------

Party after the date of this Agreement, and as a result of such Change in Law or
Loan Party action, such Lender is not legally entitled to deliver such form),
such Lender shall not be entitled to indemnification or additional amounts under
this Section 2.17. Notwithstanding any other provision of this paragraph, a
Lender shall not be required to deliver any form pursuant to this paragraph that
such Lender is not legally entitled to deliver.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(e)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, acting in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.17, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund, net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund)). If a payment is made pursuant to the preceding sentence, the Loan
Party that received such payment, upon the request of the Administrative Agent
or such Lender, agrees to repay as soon as reasonably practicable the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority except to the extent such
penalties, interest or other charges are due to the willful misconduct or gross
negligence of the Administrative Agent or such Lender) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it, acting in good faith, deems confidential) to any Loan Party or any other
person.

(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(d) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).

 

56



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) [Reserved].

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term A Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term A Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term A Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term A Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

57



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant 2.06(b) or 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not, in the reasonable judgment of the Lender, subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Nothing in this Section
shall affect or postpone any of the Obligations or the rights of any Lender
pursuant to Section 2.17(a).

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 10.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans hereunder to one or more assignees reasonably acceptable to (i) the
Administrative Agent (unless such assignee is a Lender, an Affiliate of a Lender
or an Approved Fund); provided, that: (a) all Obligations owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent

 

58



--------------------------------------------------------------------------------

of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04; provided, that if such Non-Consenting
Lender does not comply with Section 10.04 within three Business Days after
Borrower’s request, compliance with Section 10.04 shall not be required to
effect such assignment.

SECTION 2.20. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed in the aggregate the Incremental Amount
from one or more Incremental Term Lenders (which may include any existing
Lender) willing to provide such Incremental Term Loan Commitments in their own
discretion; provided, that each Incremental Term Lender shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) unless such Incremental Term Lender is a Lender, an Affiliate of a
Lender or an Approved Fund. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested and (ii) the date on which
such Incremental Term Loan Commitments are requested to become effective.

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender. Each
Incremental Assumption Agreement shall specify that from and after the
effectiveness of the Incremental Assumption Agreement and the funding
thereunder, the associated Incremental Term Loans shall thereafter be Term A
Loans. Each of the parties hereto hereby agrees that, upon the effectiveness of
any Incremental Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary, which includes amending Section 2.10,
to reflect the existence and terms of the Incremental Term Loan Commitments
evidenced thereby as provided for in Section 10.08(e). Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.20 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer of the Borrower, provided that in the event that the Incremental Term
Loan Commitments are used to finance a Permitted Business Acquisition, the
condition regarding the accuracy of representations and warranties set forth in
paragraph (b) of Section 4.01 shall be limited to customary “specified
representations” and those representations included in the related acquisition
agreement that are material to the interests of the Lenders and only to the
extent that the Borrower has the right to terminate its obligations under such
acquisition agreement as a result of a breach of such representations, and the
condition regarding the absence of a Default or Event of Default required by
paragraph (c) of Section 4.01 shall be made by the Borrower at the time of the
execution of the relevant acquisition agreement related to such Permitted
Business Acquisition, (ii) the Administrative Agent shall have received
customary legal opinions, board resolutions and other customary closing
certificates and documentation as required by the relevant Incremental
Assumption Agreement and, to the extent required by the Administrative Agent,
consistent with those delivered on the Closing Date under Section 4.02 and such
additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans are secured by the Collateral ratably with the existing Term A Loans and
(iii) the Borrower shall be in Pro Forma Compliance after giving effect to such
Incremental Term Loan Commitment, the Loans to be made thereunder and the
application of the proceeds therefrom as if made and applied on such date.

 

59



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans are in the form of additional Term A Loans, when
originally made, and are included in each Borrowing and repayment (including
pursuant to Section 2.10(a)(i)) of outstanding Term A Loans on a pro rata basis.
The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Lenders to effect the
foregoing.

(e) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.18(c) (which provisions shall not be applicable to clauses
(e) through (j) of this Section 2.20)) or any other Loan Document, pursuant to
one or more offers made from time to time by the Borrower to all Lenders on a
pro rata basis (“Extension Offers”), the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term A Loans to each such Lender and to otherwise modify the terms
of such Lender’s Term A Loans pursuant to the terms of the relevant Extension
Offer (including increasing the interest rate or fees and/or modifying the
amortization schedule in respect thereof). Any such extension (an “Extension”)
agreed to between the Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Incremental Term Loan for
such Lender (if such Lender is extending an existing Term A Loan (such extended
Term A Loan, an “Extended Term Loan”).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans of such Extending Lender. Each Incremental Assumption
Agreement shall specify the terms of the applicable Extended Term Loans;
provided that (i) except as to interest rates, fees, amortization, final
maturity date and participation in prepayments (which shall, subject to clauses
(ii) and (iii) of this proviso, be determined by the Borrower and set forth in
the Extension Offer), the Extended Term Loans shall have (x) the same terms as
the Term A Loans or (y) such other terms as shall be reasonably satisfactory to
the Administrative Agent, (ii) the final maturity date of any Extended Term
Loans shall be later than the Term A Facility Maturity Date, (iii) the weighted
average life to maturity of any Extended Term Loans shall be longer than the
remaining weighted average life to maturity of the Term A Loans, and (iv) other
than as set forth in Section 2.11(g), any Extended Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not on a greater than pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder.
Upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans evidenced thereby as provided for
in Section 10.08(e). Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term A Loan (or applicable portion thereof) will be automatically
designated an Extended Term Loan. For purposes of this Agreement and the other
Loan Documents, if such Extending Lender is extending a Term A Loan (or portion
thereof), such Extending Lender will be deemed to have an Incremental Term Loan
having the terms of such Extended Term Loan.

(h) [Reserved].

(i) Notwithstanding anything to the contrary set forth in this Agreement or any
other

 

60



--------------------------------------------------------------------------------

Loan Document (including this Section 2.20), (i) the aggregate amount of
Extended Term Loans, will not be included in the calculation of the Incremental
Amount, (ii) no Extended Term Loan is required to be in any minimum amount or
any minimum increment, (iii) except as set forth in the applicable Extension
Offer, any Extending Lender may extend all or any portion of its Term A Loans
pursuant to one or more Extension Offers (subject to applicable proration in the
case of overparticipation) (including one or more extensions of any Extended
Term Loan), (iv) there shall be no condition precedent to any Extension of any
Term A Loan at any time or from time to time other than (A) delivery of notice
to the Administrative Agent of such Extension and the terms of the Extended Term
Loans implemented thereby and (B) a representation by the Borrower in the
applicable Incremental Assumption Agreement that the representations and
warranties set forth in the Loan Documents are true and correct in all material
respects as of the effective date of such Extension, with the same effect as
though made on and as of such date, except to the extent any such representation
or warranty expressly relates to an earlier date (in which case such
representation or warranty was true and correct in all material respects as of
such earlier date), (v) no consent of any Lender or Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or Commitments (or a
portion thereof), (vi) all Extended Term Loans and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured on a pari passu basis with the Term A Loans and (vii) no Lender
shall be required to consent to any extension of any Loan and/or Commitment (or
any portion thereof), which consent shall be in each Lender’s sole discretion.

(j) Each Extension shall be consummated pursuant to procedures set forth in the
associated Extension Offer; provided that the Borrower shall cooperate with the
Administrative Agent prior to making any Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including, without limitation, timing, rounding and other adjustments.

ARTICLE III

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Material Subsidiaries (a) (i) is a
partnership, limited liability company or corporation duly organized, validly
existing and (ii) in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A)

 

61



--------------------------------------------------------------------------------

any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
Holdings, the Borrower or any such Subsidiary Loan Party, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which Holdings, the Borrower
or any such Subsidiary Loan Party is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) or to a loss of a material
benefit under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by
Holdings, the Borrower or any such Subsidiary Loan Party, other than the Liens
created by the Loan Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of
Uniform Commercial Code financing statements and equivalent filings,
registrations or other notifications in foreign jurisdictions, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04.

SECTION 3.05. Financial Statements.

(a) The audited consolidated and combined balance sheets of the Borrower as at
December 31, 2014, 2013 and 2012, and the related audited consolidated and
combined statements of income and cash flows for the years ended December 31,
2014, 2013 and 2012, reported on by and accompanied by a report from
PricewaterhouseCoopers LLP, copies of which have heretofore been furnished to
each Lender, present fairly in all material respects in accordance with GAAP the
consolidated and combined financial position of the Borrower and its
consolidated Subsidiaries as at such date and the consolidated and combined
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries for the years then ended.

(b) The unaudited consolidated and combined balance sheets of the Borrower as at
March 31, 2015 and June 30, 2015, and the related unaudited consolidated and
combined statements of income and cash flows for the fiscal quarters ended
March 31, 2015 and June 30, 2015, copies of which

 

62



--------------------------------------------------------------------------------

have heretofore been furnished to each Lender, present fairly in all material
respects in accordance with GAAP the consolidated and combined financial
position of the Borrower and its consolidated Subsidiaries as at such date and
the consolidated and combined results of operations and cash flows of the
Borrower and its consolidated Subsidiaries for the three-month periods then
ended.

SECTION 3.06. No Material Adverse Effect. Since December 31, 2014, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties but excluding
any real property held by the Borrower or any Subsidiary subject to and in
connection with its relocation services business) and has valid title to its
personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens.

(b) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed,
or otherwise has the right, to use, all patents, trademarks, service marks,
trade names and copyrights, all applications for any of the foregoing and all
licenses and rights with respect to the foregoing reasonably necessary for the
present conduct of its business, without any infringement or other violation (of
which the Borrower has been notified in writing) with the rights of others, and
free from any burdensome restrictions on the present conduct of the business of
the Borrower, except where such infringements, other violations and restrictions
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or except as set forth on Schedule 3.07(b).

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date the
name and jurisdiction of incorporation, formation or organization of each direct
and indirect subsidiary of Holdings and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by Holdings or by any such
subsidiary. Such schedule separately identifies each Insurance Subsidiary,
Qualified CFC Holding Company and Special Purpose Securitization Subsidiary as
of the Closing Date.

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in SEC
filings of the Borrower made on or before the Closing Date, there are no
actions, suits or proceedings at law or in equity or, to the knowledge of
Holdings or the Borrower, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings, the Borrower
and the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrower shall use the proceeds of the
Initial Term A Loans made on the Closing Date to finance a portion of the
satisfaction and discharge of the First Lien Notes and to pay premiums,
interest, fees and expenses associated with the foregoing and for other general
corporate purposes.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all Federal income tax and
all material state, local, non-income Federal and non-U.S. tax returns required
to have been filed by it and each such tax return is true and correct in all
material respects;

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the tax
returns referred to in clause (a) and all other material Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the Closing Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there have been no
claims asserted in writing with respect to any Taxes.

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
the Subsidiaries, the Transactions and any other transactions contemplated
hereby prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and, if delivered prior to the Closing
Date, as of the Closing Date and did not, taken as a whole, contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made (giving effect to all supplements and updates thereto).

 

64



--------------------------------------------------------------------------------

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

SECTION 3.15. Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which the Borrower, Holdings, any of their
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC;
(iii) no Single Employer Plan has any Unfunded Pension Liability in excess of
$50.0 million; (iv) no ERISA Event has occurred or, to the knowledge of the
Borrower, is reasonably expected to occur; (v) none of Holdings, the Borrower,
the Subsidiaries or any of the ERISA Affiliates has engaged in an non-exempt
Prohibited Transaction; (vi) none of Holdings, the Borrower or the Subsidiaries
and the ERISA Affiliates has incurred or is reasonably expected to incur any
Withdrawal Liability to any Multiemployer Plan; (vii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by Holdings, the Borrower, the Subsidiaries or any ERISA
Affiliates or which Holdings, the Borrower, the Subsidiaries or any ERISA
Affiliates has an obligation to contribute have been accrued in accordance with
ASC Topic 715-60; and (viii) no termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any Foreign Plan and
(ii) with the terms of any such Foreign Plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of Holdings or the Borrower,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
person as fiduciary or sponsor of any Single Employer Plan that would reasonably
be expected to result in liability to Holdings, the Borrower, any of the
Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Single Employer Plan of Holdings, the
Borrower, any Subsidiary or the ERISA Affiliates has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041(b)(1) of
ERISA, that would reasonably be expected to result in liability to Holdings, the
Borrower, any Subsidiary or any of the ERISA Affiliates in excess of $50.0
million, nor has any Single Employer Plan of Holdings, the Borrower, any
Subsidiary or any of the ERISA Affiliates (determined at any time within the
past five years) with Unfunded Pension Liabilities been transferred outside of
the “controlled group” (with the meaning of Section 4001(a)(14) of ERISA) that
has or would reasonably be expected to result in a Material Adverse Effect.

(e) To the best of Holdings and the Borrower’s knowledge, neither Holdings, the
Borrower nor any ERISA Affiliate has had a complete or partial withdrawal from
any Multiemployer Plan that has resulted or could reasonably be expected to
result in a material liability to the Borrower under ERISA, and to the best of
Holdings and the Borrower’s knowledge, neither Holdings, the Borrower nor any
ERISA Affiliate would become subject to any material liability under ERISA if

 

65



--------------------------------------------------------------------------------

Holdings, the Borrower or any such ERISA Affiliate were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. To the best of
Holdings or the Borrower’s knowledge, no such Multiemployer Plan is in
reorganization or insolvent or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA).

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice, claim,
demand, request for information, order, complaint or penalty has been received
by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Holdings’ or the Borrower’s knowledge, threatened which allege a violation of or
liability under any Environmental Laws, in each case relating to the Borrower or
any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all applicable Environmental Laws and is, and during the term of
all applicable statutes of limitation, has been, in compliance with the terms of
such permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of its Subsidiaries and transported to or released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of its
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the applicable
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when, pursuant to the First
Lien Intercreditor Agreement, certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Collateral Agreement (other
than the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the applicable Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the New
York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by possession or by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to the Lien of any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
applicable Secured Parties) shall have a fully perfected, first priority
(subject to Permitted Liens) Lien on, and security interest in, all right, title
and interest of the Loan Parties thereunder in the U.S. Intellectual Property
(as defined in the Collateral Agreement), in each case prior and superior in
right to the Lien of any other person, except for Permitted Liens (it being
understood that subsequent recordings

 

66



--------------------------------------------------------------------------------

in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the
grantors after the Closing Date).

(c) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Agents or any Lender with respect
thereto, under foreign law.

SECTION 3.18. Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis and at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, unmatured, unliquidated, contingent
or otherwise, of the Borrower and its Subsidiaries, on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries, on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries, on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

SECTION 3.19. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.20. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each of Holdings, the Borrower and the Subsidiaries owns or
possesses, or is licensed, or otherwise has the right, to use, all of the U.S.
and foreign intellectual property, including patents, inventions, discoveries,
trade secrets, know-how, proprietary information, trademarks, service marks,
trade names, logos, domain names and other

 

67



--------------------------------------------------------------------------------

source indicators (and the goodwill of the business symbolized thereby),
copyrights, works of authorship in any media, mask works, and any and all
applications or registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, free of all Liens except Permitted Liens, and
all such Intellectual Property Rights are subsisting, unexpired and have not
been abandoned, and, to the knowledge of Holdings, the Borrower or the
Subsidiaries, their ownership or use of such Intellectual Property Rights does
not infringe upon or otherwise violate the rights of any other person, (b) none
of Holdings, the Borrower or the Subsidiaries have any knowledge that any
product, process, method, service, practice, substance, part, material now
employed, sold or offered by such persons, is infringing upon, misappropriating
or otherwise violating any Intellectual Property Rights of any person, and no
claim, litigation, action, arbitration or investigation regarding any of the
foregoing, or otherwise seeking to limit, cancel or invalidate any Intellectual
Property Right owned by Holdings, the Borrower or the Subsidiaries, is pending
or, to the knowledge of Holdings and the Borrower, threatened, (c) to the
knowledge of Holdings or the Borrower, no holding, decision or judgment has been
rendered by any Governmental Authority which limits, cancels or challenges the
validity of, or Holdings’, the Borrower’s or any Subsidiary’s rights in, any
Intellectual Property Rights owned or licensed by Holdings, the Borrower or any
Subsidiary, and (d) except as disclosed on Schedule 3.20(d), no Intellectual
Property Right owned by Holdings, the Borrower or the Subsidiaries is the
subject of any licensing or franchise agreement pursuant to which Holdings, the
Borrower or any Subsidiary has granted an exclusive right to any person other
than a franchisee or a master franchisor in the ordinary course of business to
use such Intellectual Property Right.

SECTION 3.21. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any subordinated Indebtedness permitted
to be incurred hereunder or any Indebtedness permitted to be incurred hereunder
constituting subordinated Indebtedness.

SECTION 3.22. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and employees are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any Subsidiary or any of their respective directors or
officers, or (b) any employee of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans ( a “Credit Event”) are subject to
the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03.

 

68



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), provided that any representation and warranty
otherwise qualified by materiality shall be true and correct in all respects.

(c) At the time of and immediately after such Borrowing, no Event of Default or
Default shall have occurred and be continuing.

Each such Borrowing shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Effectiveness of Commitments. The obligations of each Lender to
make any extension of credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.08):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party in form satisfactory to the Administrative Agent) or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion of (i) Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) local
counsel reasonably satisfactory to the Administrative Agent as specified on
Schedule 4.02(b), in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

 

69



--------------------------------------------------------------------------------

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(d) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, and the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been released or should be released upon the funding of the Loans.

(e) [Reserved].

(f) [Reserved].

(g) [Reserved].

(h) The Lenders shall have received a solvency certificate in form and substance
reasonably satisfactory to the Administrative Agent and signed by the Chief
Financial Officer of the Borrower.

(i) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP) required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

 

70



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.

(k) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, such documentation reasonably requested by it to
evidence that the Obligations are designated “First Lien Senior Priority
Obligations” under the First Lien Intercreditor Agreement, and a representative
of the holders of such Indebtedness and the other parties thereto shall have
delivered to the Administrative Agent a supplement to the First Lien
Intercreditor Agreement in the form of Annex II thereto.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated or have expired and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
amounts drawn or paid thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties; Compliance. (a) Do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except, in the case of a Subsidiary of the Borrower,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and except as
otherwise expressly permitted under Section 6.05; provided that the Borrower may
liquidate or dissolve one or more Subsidiaries if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation or
dissolution, except that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries except as permitted under Section 6.04.

(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, do or cause to be
done all things necessary to (i) lawfully obtain, preserve, renew, extend and
keep in full force and effect the permits, franchises, authorizations, patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary to the normal conduct of its business, and (ii) at all
times maintain and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement).

(c) Maintain in effect and enforce policies and procedures reasonably designed
to promote compliance in all material respects by the Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions.

 

71



--------------------------------------------------------------------------------

SECTION 5.02. Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as loss payee on property and casualty policies
and as an additional insured on liability policies; provided that (i) workers’
compensation insurance or similar coverage may be effected with respect to its
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction and (ii) such insurance may contain
self-insurance retention and deductible levels consistent with normal industry
practice.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “special
flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973 and other
applicable federal banking laws and regulations pertaining to flood hazards, as
the same may be amended from time to time.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) neither the Administrative Agent nor any of the Lenders and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent or any of the Lenders or their
agents or employees. If, however, the insurance policies, as a matter of the
internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its Subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent or the Lenders and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and (b) Holdings, the
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto.

 

72



--------------------------------------------------------------------------------

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit, or as to the status of the Borrower or any
Material Subsidiary as a “going concern” to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the filing
by the Borrower of annual reports on Form 10 K of the Borrower and its
consolidated Subsidiaries with the SEC shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) within 45 days after the end of the first three quarterly periods of each
fiscal year of the Borrower, a consolidated balance sheet and related statements
of operations and cash flows showing the financial position of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and the consolidated
results of its operations during such fiscal quarter and the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail and which consolidated balance sheet
and related statements of operations and cash flows shall be certified by a
Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the filing by the Borrower of
quarterly reports on Form 10-Q of the Borrower and its consolidated Subsidiaries
with the SEC shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

(c) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Performance
Covenant, (iii) setting forth the calculation and uses of the Cumulative Credit
for the fiscal period then ended, (iv) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary” and (v) certifying a
list of names of all Unrestricted Subsidiaries and that each Subsidiary set
forth on such list individually qualifies as an Unrestricted Subsidiary;

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower;

(e) within 90 days after the beginning of each fiscal year of the Borrower, a
reasonably detailed consolidated annual budget for such fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal year, and the related

 

73



--------------------------------------------------------------------------------

consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Borrower to the effect that, the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.09(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

(h) in the event that (i)(a) in respect of the Senior Unsecured Notes, and any
Permitted Refinancing Indebtedness with respect thereto, the rules and
regulations of the SEC or (b) the indentures governing any secured or unsecured
notes of the Borrower, permit the Borrower, Holdings or any Parent Entity to
report at Holdings’ or such Parent Entity’s level on a consolidated basis and
(ii) Holdings or such Parent Entity, as the case may be, is not engaged in any
business or activity, and does not own any material assets or have other
material liabilities, other than cash and cash equivalents and those incidental
to its ownership directly or indirectly of the Equity Interests of the Borrower
and the incurrence of Indebtedness for borrowed money (and, without limitation
on the foregoing, does not have any subsidiaries other than the Borrower and the
Borrower’s Subsidiaries and any direct or indirect parent companies of the
Borrower that are not engaged in any other business or activity and do not hold
any other assets or have any liabilities except as indicated above) such
consolidated reporting at such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
(together with a reconciliation showing the adjustments necessary to determine
compliance by the Borrower and its Subsidiaries with the Financial Performance
Covenant) shall satisfy the requirements of such paragraphs; and

(i) upon the request of the Administrative Agent, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA
Affiliate or Subsidiary may request with respect to any Multiemployer Plan;
provided, that if the Borrower or any of its ERISA Affiliates or Subsidiaries
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plan, then, upon reasonable written request of
the Administrative Agent, the Borrower and/or its ERISA Affiliates or
Subsidiaries shall promptly make a request for such documents or notices from
such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

74



--------------------------------------------------------------------------------

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are occurring, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.08, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07. Maintenance of Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested, but in any case no more than
once per year unless an Event of Default shall have occurred and be continuing,
and to make extracts from and copies of such financial records, and permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender upon reasonable prior
notice to Holdings or the Borrower to discuss the affairs, finances and
condition of Holdings, the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

SECTION 5.08. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.08, to the extent the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.09. Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Collateral Agent may reasonably request, to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents, in each case subject to paragraph (g) below.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value (as determined in good faith
by the Borrower) in an amount greater than $5.0 million is acquired by the
Borrower or any other Loan Party after the Closing Date or owned by an

 

75



--------------------------------------------------------------------------------

entity at the time it becomes a Subsidiary Loan Party (in each case other than
(x) assets constituting Collateral under a Security Document that become subject
to the Lien of such Security Document upon acquisition thereof and (y) assets
that are not required to become subject to Liens in favor of the Collateral
Agent pursuant to Section 5.09(g) or the Security Documents) will (i) promptly
notify the Collateral Agent thereof, (ii) if such asset is comprised of Real
Property, deliver to Collateral Agent an updated Schedule 1.01B reflecting the
addition of such asset, and (iii) cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties, subject
to paragraph (g) below.

(c) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date and having a
value at the time of acquisition in excess of $10.0 million pursuant to
documentation substantially in the form of the Mortgages delivered to the
Collateral Agent on the Closing Date or in such other form as is reasonably
satisfactory to the Collateral Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of perfection thereof; record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below.
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey. If at the
time an Additional Mortgage is to be executed and delivered, if Borrower is in
receipt of a completed “Standard Flood Hazard Determination”, and if one or more
buildings located on the Mortgaged Property covered by such Additional Mortgage
are located in a special flood hazard area, Borrower shall deliver to the
Collateral Agent prior to the execution of such Additional Mortgage (1) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party and (2) evidence of flood insurance
required by Section 5.02(b).

(d) If any additional direct or indirect Subsidiary of Holdings or the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a Domestic
Subsidiary (other than a Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, an Insurance Subsidiary or an Immaterial Subsidiary designated by
the Borrower as not a Loan Party) or a “first tier” Special Purpose
Securitization Subsidiary, within 10 Business Days (or such longer period as the
Collateral Agent shall agree) after the date such Domestic Subsidiary or “first
tier” Special Purpose Securitization Subsidiary is formed or acquired, notify
the Collateral Agent and the Lenders thereof and, within 20 Business Days after
the date such Domestic Subsidiary or “first tier” Special Purpose Securitization
Subsidiary is formed or acquired or such longer period as the Collateral Agent
shall agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Domestic Subsidiary (unless such Domestic Subsidiary is not a
Wholly Owned Subsidiary) or “first tier” Special Purpose Securitization
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Domestic Subsidiary or “first tier” Special Purpose Securitization Subsidiary
owned by or on behalf of any Loan Party, subject to paragraph (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a

 

76



--------------------------------------------------------------------------------

Subsidiary being deemed to constitute the acquisition of a Subsidiary) and if
such Subsidiary is a “first tier” Foreign Subsidiary, within 10 Business Days
(or such longer period as the Collateral Agent shall agree) after the date such
Foreign Subsidiary is formed or acquired, notify the Collateral Agent and the
Lenders thereof and, within 20 Business Days after the date such Foreign
Subsidiary (unless such Foreign Subsidiary is not a Wholly Owned Subsidiary) is
formed or acquired or such longer period as the Collateral Agent shall agree,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Foreign Subsidiary owned by or on behalf of any Loan
Party, subject to paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number and (ii) promptly notify the Collateral Agent if any
material portion of the Collateral is damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.09 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease, (ii) any
vehicle, (iii) cash, deposit accounts and securities accounts, (iv) any
Insurance Subsidiary except to the extent that a pledge of the Equity Interests
thereof is permitted by applicable law, or any Securitization Assets, (v) any
Equity Interests acquired after the Closing Date (other than Equity Interests in
the Borrower or, in the case of any person which is a Subsidiary, Equity
Interests in such person issued or acquired after such person became a
Subsidiary) in accordance with this Agreement if, and to the extent that, and
for so long as (A) doing so would violate applicable law or a contractual
obligation binding on such Equity Interests and (B) with respect to contractual
obligations, such obligation existed at the time of the acquisition thereof and
was not created or made binding on such Equity Interests in contemplation of or
in connection with the acquisition of such Subsidiary, (vi) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a
Permitted Lien), (vii) (A) entities that become Subsidiaries (with any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary being
designated as a Subsidiary being deemed to constitute the acquisition or
formation of a Subsidiary) after the Closing Date if the Administrative Agent,
after consultation with Holdings, shall reasonably determine that the costs of
obtaining a guarantee of the applicable Obligations from such entities is
excessive in relation to the value to be afforded to the Lenders thereby or
(B) those assets as to which the Administrative Agent, after consultation with
Holdings, shall reasonably determine that the costs of obtaining or perfecting a
security interest in such assets are excessive in relation to the value of the
security to be afforded thereby, including (w) the costs and legal and practical
difficulties of obtaining such guarantees and security from Foreign
Subsidiaries, (x) the costs of obtaining such guarantee or security interest, or
perfecting such security interest, in relation to the value of the credit
support to be afforded thereby, (y) general statutory limitations, financial
assistance, corporate benefit, fraudulent preference, thin capitalization,
retention of title claims and similar principles and (z) the fiduciary duties of
directors, contravention of legal prohibitions or risk of personal or criminal
liability on the part of any officer, (viii) perfection of any security interest
in Collateral to the extent such perfection (or the steps required to provide
such perfection) would have a material adverse effect on the ability of the
relevant Loan Party to conduct its operations and business in the ordinary
course as permitted by the Loan Documents, (ix) perfection of any security
interest in receivables or other Collateral to the extent such perfection would
require notice to customers of Borrower and the Subsidiaries prior to the time
that an Event of Default has occurred and is continuing, or (x) any real
property acquired by the Borrower or any Subsidiary in the ordinary course of
its relocation services business; provided, that, upon the reasonable request of
the Administrative Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (v) and (vi) above.

 

77



--------------------------------------------------------------------------------

SECTION 5.10. Ratings. Exercise commercially reasonable efforts to maintain at
all times (a) corporate ratings of the Borrower and (b) ratings of the Term A
Facility, in case from Moody’s and S&P.

SECTION 5.11. Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each material agreement to be performed or observed by
it, maintain each such material agreement in full force and effect, enforce each
such material agreement in accordance with its terms, except where the failure
to do so, individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.

SECTION 5.12. Post-Closing Covenant. Within the periods set forth on Schedule
5.12 (or such longer period as the Administrative Agent may determine), take the
actions described on Schedule 5.12.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated or have expired and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) have been paid in full and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Material
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that,
other than in the

 

78



--------------------------------------------------------------------------------

case of intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of Holdings and the
subsidiaries to finance working capital needs of the subsidiaries,
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower to any Subsidiary that is not a Subsidiary Loan Party shall, if
legally permissible, be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(f) Indebtedness (including obligations in respect of letters of credit and bank
guarantees) in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any of its Subsidiaries in the
ordinary course of business or consistent with past practice or industry
practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or of an
entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger, consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement; provided, (A) no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(B) immediately after giving effect to such acquisition, merger, consolidation
or amalgamation, the assumption and incurrence of any Indebtedness and any
related transactions, the Senior Secured Leverage Ratio on a Pro Forma Basis
shall not be greater than 4.25 to 1.00 and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

(i) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the construction, acquisition, lease or improvement of the respective
property (real or personal, and whether through the direct purchase of property
or the Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such construction, acquisition, lease or
improvement, in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, together with the Remaining Present
Value of outstanding leases permitted under Section 6.03, would not exceed the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04 and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that at the time of, and after giving effect to,
the incurrence thereof, would not exceed the greater of $550.0 million and 5.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 and any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;

 

79



--------------------------------------------------------------------------------

(l) Indebtedness of the Borrower pursuant to (i) the Senior Unsecured Notes in
an aggregate principal amount that is not in excess of $1,250 million (plus any
interest and premium (including tender premiums) paid by increases to principal)
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

(m) Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Borrower described in Section 6.01(l), (ii) by the Borrower or any Subsidiary
Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan Party
permitted to be incurred under this Agreement, (iii) by the Borrower or any
Subsidiary Loan Party of Indebtedness of Holdings or any Subsidiary that is not
a Subsidiary Loan Party that is otherwise permitted hereunder to the extent such
Guarantees are permitted by Section 6.04(b), (iv) by any Subsidiary that is not
a Loan Party of Indebtedness of another Subsidiary that is not a Loan Party and
(v) by the Borrower or any Subsidiary Loan Party of Indebtedness of Subsidiaries
that are not Loan Parties incurred for working capital purposes in the ordinary
course of business on ordinary business terms so long as such Indebtedness is
permitted to be incurred under Section 6.01(s) and to the extent such Guarantees
are permitted by Section 6.04(b); provided, that Guarantees by the Borrower or
any Subsidiary Loan Party under this Section 6.01(m) of any other Indebtedness
of a person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the Obligations;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions, any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations (other
than obligations in respect of other Indebtedness) and trade letters of credit
in the ordinary course of business;

(p) Indebtedness supported by a letter of credit, in a principal amount not in
excess of the stated amount of such letter of credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan Party
so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
the issuance, incurrence or assumption of such Indebtedness, the Senior Secured
Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00 and
(ii) Permitted Refinancing Indebtedness in respect thereof;

(s) Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
amount not to exceed at any time outstanding the greater of $330 million and
3.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in

 

80



--------------------------------------------------------------------------------

connection with such goods and services; provided, that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms in the ordinary course of business and not in connection with the
borrowing of money or any Swap Agreements;

(u) Indebtedness representing deferred compensation to employees and directors
of the Borrower or any Subsidiary incurred (i) in the ordinary course of
business or (ii) in connection with the Transactions (including as a result of
the cancellation or vesting of outstanding options and other equity-based awards
in connection therewith);

(v) Indebtedness in connection with Permitted Securitization Financings;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under overdraft,
lines of credit or cash management facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or one
or more of the Lenders and (in each case) established for the Borrower’s and the
Subsidiaries’ ordinary course of operations (such Indebtedness, the “Cash
Management Line”), which Indebtedness may be secured as, but only to the extent,
provided in Section 6.02(b) and in the Security Documents;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
the greater of $550.0 million or 5.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

(y) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(aa) Indebtedness incurred in connection with notes and earn-out obligations
payable to sellers in joint ventures and Permitted Business Acquisitions;
provided that required payments in respect thereof shall not exceed 40% of the
amount of Permitted Business Acquisitions for such year;

(bb) Indebtedness in respect of Arbitrage Programs in an aggregate principal
amount not to exceed the sum of (i) $10.0 million and (ii) the aggregate amount
of Permitted Investments related thereto from time to time;

(cc) all premiums (including tender premiums, if any), defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (bb) above;

(dd) Indebtedness of the Borrower pursuant to (i) the First and a Half Lien
Refinancing Notes in an aggregate principal amount that is not in excess of
$196.0 million (plus any interest and premium (including tender premiums) paid
by increases to principal), (ii) the First Lien Notes in an aggregate principal
amount that is not in excess of $593.0 million (plus any interest and premium
(including tender premiums) paid by increases to principal), and (iii) in each
case, any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

 

81



--------------------------------------------------------------------------------

(ee) Indebtedness pursuant to any First Lien Refinancing Notes; provided that
the Borrower shall Refinance Term A Loans with an amount not less than the First
Lien Net Proceeds of any First Lien Refinancing Notes to the extent required by
Section 2.11(g);

(ff) (i) Junior Refinancing Indebtedness; provided that (x) 100% of the Net Cash
Proceeds of such Junior Refinancing Indebtedness must be used only by the
Borrower to Refinance all or any portion of the Senior Unsecured Notes or any
other Junior Financing (or all or any portion of any Permitted Refinancing
Indebtedness in respect thereof) and (ii) any refinancing, refunding, renewal,
replacement, defeasance or extension of any Junior Refinancing Indebtedness;
provided that in connection with any such refinancing, refunding, renewal,
replacement, defeasance or extension (in each case, a “refinancing,” with
correlatives of such term having a similar meaning), (x) the principal amount of
any such refinancing Indebtedness is not greater than the principal amount of
the Indebtedness being refinanced outstanding immediately prior to such
refinancing (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses relating to such refinancing Indebtedness), (y) such
refinancing Indebtedness otherwise complies with the definition of Junior
Refinancing Indebtedness and (z) such refinancing Indebtedness is secured on a
pari passu basis with or junior to the Indebtedness being refinanced (or, in the
event the Indebtedness being refinanced is unsecured, such refinancing
Indebtedness shall be unsecured);

(gg) Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes or senior secured notes that will be secured by all or a portion
of the Collateral on a pari passu or junior basis with the Obligations, that are
issued or made in lieu of loans under the Incremental Term Loans and Permitted
Refinancing Indebtedness in respect thereof (the “Additional Notes”); provided
that (A) such Additional Notes are not scheduled to mature prior to the date
that is 91 days after the Term A Facility Maturity Date, (B) the aggregate
principal amount of all Additional Notes issued pursuant to this clause (gg)
shall not exceed (x) $500 million less (y) the aggregate principal amount (i) of
all loans under the Incremental Term Loans made after the Closing Date pursuant
to Section 2.20 and clause (x) of the definition of “Incremental Amount” and
(ii) of all Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments made after the Closing Date (as such terms are defined in the
Existing Credit Agreement) pursuant to Section 2.20 of the Existing Credit
Agreement and clause (x) of the definition of “Incremental Amount” thereunder,
(C) such Additional Notes shall not be subject to any Guarantee by any
Subsidiary other than a Loan Party, (D) in the case of Additional Notes that are
secured, the obligations in respect thereof shall not be secured by any Lien on
any asset of Holdings, the Borrower or any of its Subsidiaries other than any
asset constituting Collateral, (E) if such Additional Notes are secured, the
security agreements relating to such Additional Notes shall be substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (F) no Default or Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such incurrence (provided that in the event that the Additional Notes
are used to finance a Permitted Business Acquisition, the condition required by
this clause (F) shall be made as of the time of the execution of the relevant
acquisition agreement related to such Permitted Business Acquisition) and (G) if
such Additional Notes are secured, such Additional Notes shall be subject to an
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent;

 

82



--------------------------------------------------------------------------------

(hh) Permitted First Lien Indebtedness and Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(ii) Indebtedness under the Existing Credit Agreement (including pursuant to any
Incremental Term Loan Commitments and Incremental Revolving Facility Commitments
(as each such term is defined in the Existing Credit Agreement as in effect on
the date hereof) as permitted by the Existing Credit Agreement, but without
giving effect to any amendment, supplement or other modification thereto that
permits (or has the effect of permitting) any increase of the Indebtedness
thereunder in a manner not permitted as of the date hereof) and any Permitted
Refinancing Indebtedness in respect thereof; and

(jj) Indebtedness under the Existing Letter of Credit Facility Agreement, but
without giving effect to any amendment, supplement or other modification thereto
that permits (or has the effect of permitting) any increase of the Indebtedness
thereunder in a manner not permitted as of the date hereof and any Permitted
Refinancing Indebtedness in respect thereof.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and set forth on Schedule 6.02(a) or, to the extent not listed
in such Schedule, where such property or assets have a fair market value (as
determined in good faith by the Borrower) that does not exceed $10.0 million in
the aggregate, and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) Liens created under the Loan Documents (including, without limitation, Liens
securing obligations in respect of Swap Agreements owed to a person that is a
Lender or an Affiliate of a Lender at the time of entry into such Swap
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage; provided, however, that in no

 

83



--------------------------------------------------------------------------------

event shall the holders of the Indebtedness under the Cash Management Line
(other than any Agent, Lender, an Affiliate of the Administrative Agent or an
Affiliate of a Lender) have the right to receive proceeds from any realization
upon the Collateral or payments from the Guarantors pursuant to the Collateral
Agreement in respect of a claim in excess of $25.0 million in the aggregate
(plus (i) any accrued and unpaid interest in respect of Indebtedness incurred by
the Borrower and the Subsidiaries under the Cash Management Line and (ii) any
accrued and unpaid fees and expenses owing by the Borrower and the Subsidiaries
under the Cash Management Line) from the enforcement of any remedies available
to the Secured Parties under all of the Loan Documents; provided, further, that
in no event shall any holder of any Indebtedness (other than the Cash Management
Line, which shall be governed by the preceding proviso to this clause (b))
incurred in the ordinary course of business of the Borrower or any Subsidiary
and permitted under Section 6.01 have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors pursuant to the
Collateral Agreement in respect of a claim in excess of $25.0 million in the
aggregate from the enforcement of any remedies available to the Secured Parties
under all of the Loan Documents unless such holder has executed an intercreditor
agreement with the Administrative Agent in form and substance satisfactory to
the Administrative Agent;

(c) Liens on any property or asset of the Borrower or any Subsidiary at the time
of its acquisition or existing on the property of any person at the time such
person becomes a Subsidiary; provided, that such Lien (i) does not apply to any
other property or assets of the Borrower or any of the Subsidiaries not securing
such Indebtedness at the date of the acquisition of such property or asset
(other than after acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such date and which Indebtedness and
other obligations are permitted hereunder that require a pledge of after
acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) , (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) any
Indebtedness secured thereby is permitted under Section 6.01(h);

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory and regulatory

 

84



--------------------------------------------------------------------------------

obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such other encumbrances as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
covenants, conditions, restrictions and declarations on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness except that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender);

(j) Liens arising out of sale and lease-back transactions permitted under
Section 6.03, so long as such Liens attach only to the subject property and any
accessions thereto, proceeds thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.09 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit,
trade-related bank guarantees or similar obligations permitted under
Section 6.01(f) or (o) and covering the property (or the documents of title in
respect of such property) financed by such letters of credit, bank guarantees or
similar obligations and the proceeds and products thereof;

 

85



--------------------------------------------------------------------------------

(q) leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property Rights and software) granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens on property or assets of any Subsidiary that is not a Loan Party
securing Indebtedness of a Subsidiary that is not a Loan Party permitted under
Section 6.01;

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
creation, incurrence, acquisition or assumption of Indebtedness, if any, secured
by such Lien, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not
be greater than 4.25 to 1.00, (ii) at the time of the incurrence of such Lien
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (iii) the Indebtedness or
other obligations secured by such Lien are otherwise permitted by this
Agreement, (iv) if such Liens are on any Collateral, such Liens on the
Collateral are subordinated to the Liens granted to the Lenders under the Loan
Documents that secure the Loans made on the Closing Date, and (v) to the extent
such Liens are subordinated to the Liens granted hereunder, an intercreditor
agreement reasonably satisfactory to the Administrative Agent shall be entered
into providing that such new liens will be subordinated to the Liens granted to
the Lenders hereunder to secure the Loans made on the Closing Date, in each
case, on customary terms and any refinancing thereof in accordance with the
incurrence of any Permitted Refinancing Indebtedness;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Securitization Financings on all or a portion
of the assets of Special Purpose Securitization Subsidiaries (including pursuant
to UCC filings covering sales of accounts, chattel paper, payment intangibles,
promissory notes and beneficial interests in such assets with respect to
Permitted Securitization Financings);

 

86



--------------------------------------------------------------------------------

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01(f) or (o);

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on not more than $50.0 million of deposits securing Swap Agreements;

(ee) [reserved];

(ff) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
the time of incurrence thereof, not to exceed the greater of (i) $75.0 million
and 1.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

(gg) [reserved];

(hh) Liens on Permitted Investments (and related segregated deposit and
securities accounts) securing Indebtedness outstanding under Section 6.01(bb);

(ii) Liens on any asset of the Borrower or any Subsidiary securing any liability
incurred in connection with the acquisition of homes and related assets in the
ordinary course of its relocation services business; provided that such Lien
(i) does not apply to any other asset of the Borrower or any Subsidiary not
securing such Indebtedness at the date of the acquisition of such property or
asset and (ii) such Lien is not created in contemplation of or in connection
with such acquisition;

(jj) Liens on proceeds from Cendant Contingent Assets received by the Borrower
and held in trust (or otherwise segregated or pledged) for the benefit of the
other parties to the Separation and Distribution Agreement (other than
Travelport Inc.) to secure the Borrower’s obligations under Section 7.9 thereof;

(kk) Liens securing obligations under any First Lien Refinancing Notes that are
(or are intended to be) secured on a pari passu basis with the Term A Loans;
provided that, in each case, the Administrative Agent and a representative for
the holders thereof shall have entered into a supplement to the First Lien
Intercreditor Agreement;

(ll) (i) Liens securing obligations under First and a Half Lien Refinancing
Notes so long as the obligations in respect of such Indebtedness shall be
subject to the First and a Half Lien Intercreditor Agreement and (ii) Liens
securing obligations under First Lien Notes so long as the obligations in
respect of such Indebtedness shall be subject to the First Lien Intercreditor
Agreement;

 

87



--------------------------------------------------------------------------------

(mm) Liens securing obligations under (i) Indebtedness permitted by
Section 6.01(ff) and (ii) First Lien Refinancing Notes that are (or are intended
to be) secured on a pari passu basis with or junior to the First and a Half Lien
Refinancing Notes, provided that the Administrative Agent and a representative
for the holders thereof shall have entered into an intercreditor agreement
reasonably satisfactory to the Administrative Agent;

(nn) (x) Liens securing obligations with respect to Additional Notes and
(y) other Liens with respect to property or assets of the Borrower or any
Subsidiary in connection with any Permitted First Lien Indebtedness; provided
that (i) at the time of the incurrence of such Lien and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) such Permitted First Lien Indebtedness shall be
designated “First Lien Senior Priority Obligations” under the First Lien
Intercreditor Agreement and a representative of the holders of such Indebtedness
shall have delivered to the Administrative Agent a supplement to the First Lien
Intercreditor Agreement in accordance with Section 5.13 thereof; and

(oo) Liens securing obligations under the Existing Credit Agreement, but without
giving effect to any amendment, supplement or other modification thereto that
permits (or has the effect of permitting) any increase of the Indebtedness
thereunder in a manner not permitted as of the date hereof and any Permitted
Refinancing Indebtedness in respect thereof; provided that the Obligations
hereunder are secured on a pari passu basis with any such obligations in
accordance with the First Lien Intercreditor Agreement.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Subsidiary Loan Party that
is acquired after the Closing Date so long as such Sale and Lease-Back
Transaction is consummated within 270 days of the acquisition of such property
or (ii) by any Subsidiary that is not a Loan Party regardless of when such
property was acquired and (b) with respect to any property owned by the Borrower
or any Subsidiary Loan Party, (i) if at the time the lease in connection
therewith is entered into, and after giving effect to the entering into of such
lease, the Remaining Present Value of such lease, together with Indebtedness
outstanding pursuant to Sections 6.01(i) and the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03(b), would not
exceed the greater of $550.0 million and 5.0% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date the lease was
entered into for which financial statements have been delivered pursuant to
Section 5.04 and (ii) if such Sale and Lease-Back Transaction is of property
owned by the Borrower or any Subsidiary Loan Party as of the Closing Date, the
Net Proceeds therefrom are used to prepay the Term A Loans to the extent
required by Section 2.11(b).

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) [reserved];

 

88



--------------------------------------------------------------------------------

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
any Subsidiary; (ii) intercompany loans from the Borrower or any Subsidiary to
the Borrower or any Subsidiary; and (iii) Guarantees by the Borrower or any
Subsidiary Loan Party of Indebtedness otherwise expressly permitted hereunder of
the Borrower or any Subsidiary; provided, that the sum of (A) Investments
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) made after the Closing Date by the Loan
Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary Loan
Parties, plus (B) the net amount outstanding in respect of intercompany loans
made after the Closing Date by Loan Parties to Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (ii), plus (C) Guarantees by Loan
Parties of Indebtedness after the Closing Date of Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an aggregate
amount equal to (x) the greater of (1) $500.0 million and (2) 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any return of capital actually received
by the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)); plus (y) the portion, if any, of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 6.04(b)(y); provided, further, that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and the Subsidiaries shall not be included
in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made (including in connection with the Arbitrage Programs);

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$50.0 million as of the end of the fiscal quarter immediately prior to the date
of such loan or advance for which financial statements have been delivered
pursuant to Section 5.04 in the aggregate at any time outstanding (calculated
without regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any direct or
indirect parent of Holdings) solely to the extent that the amount of such loans
and advances shall be contributed to the Borrower in cash as common equity, and
advances to real estate agents in the ordinary course of business;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to any increase
as required by the terms of any such Investment as in existence on the Closing
Date);

 

89



--------------------------------------------------------------------------------

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (ee);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $550.0
million and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04 (plus, without
duplication for such amounts included in the calculation of the Cumulative
Credit, any returns of capital actually received by the respective investor in
respect of investments theretofore made by it pursuant to this paragraph (j))
plus (ii) the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this Section 6.04(j)(ii); provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary of the Borrower after such date, then (so
long as such Investment also complies with clause (k) below if such person
becomes a Subsidiary as a result of such Investment) such Investment shall
thereafter be deemed to have been made pursuant to clause (b) above and shall
cease to have been made pursuant to this clause (j) for so long as such person
continues to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
settlement of delinquent accounts against, and settlement, compromise or
resolution of litigation, arbitration or other disputes with or judgments
against, any other person that is not an Affiliate of the Borrower, or
Investments acquired as a result of a foreclosure by the Borrower or any of the
Subsidiaries with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) in the case of any acquisition, merger,
consolidation or amalgamation, permitted under Section 6.05 and (ii) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, consolidation or amalgamation and were in
existence on the date of such acquisition, merger, consolidation or
amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

 

90



--------------------------------------------------------------------------------

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) subject to the limitations of the last paragraph of Section 6.05,
Investments in the Equity Interests of one or more newly formed persons that are
received as consideration for the contribution by Holdings, the Borrower or the
applicable Subsidiary of assets (including Equity Interests and cash) to such
person or persons; provided, that (i) the fair market value of such assets,
determined in good faith by the Borrower on an arms’-length basis, so
contributed pursuant to this paragraph (r) shall not in the aggregate exceed
$50.0 million and (ii) in respect of each such contribution, a Responsible
Officer of the Borrower shall certify, in a form to be agreed upon by the
Borrower and the Administrative Agent (x) after giving effect to such
contribution, no Default or Event of Default shall have occurred and be
continuing, (y) the fair market value (as determined in good faith by the
Borrower) of the assets so contributed and (z) that the requirements of
paragraph (i) of this proviso remain satisfied;

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Subsidiaries that are not Loan Parties not to exceed the
greater of $220.0 million and 2.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04 (plus an
amount equal to any return of capital actually received in respect of
Investments theretofore made pursuant to this paragraph (u) in the aggregate, as
valued at the fair market value (as determined in good faith by the Borrower) of
such Investment at the time such Investment is made;

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by Borrower and its Subsidiaries, including loans and advances
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Investments arising as a result of Permitted Securitization Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

 

91



--------------------------------------------------------------------------------

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; provided that such Investments are
not included in any determination of the Cumulative Credit;

(cc) Investments in joint ventures not in excess of the greater of $220.0
million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 in the aggregate (plus
an amount equal to any return of capital actually received in respect of
Investments theretofore made pursuant to this paragraph (cc) in the aggregate);
provided that if any Investment pursuant to this clause (cc) is made in any
person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date, then (so long as such Investment also complies with clause (k) above if
such person becomes a Subsidiary as a result of such Investment) such Investment
shall thereafter be deemed to have been made pursuant to clause (b) above and
shall cease to have been made pursuant to this clause (cc) for so long as such
person continues to be a Subsidiary of the Borrower;

(dd) [reserved];

(ee) any franchise development advances or notes and other loans to franchisees
in an aggregate amount not to exceed $75.0 million in any fiscal year; and

(ff) advances or loans to relocating employees of a customer in the relocation
services business of the Borrower or any Subsidiary made in the ordinary course
of business.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of any other
person, or liquidate or dissolve, except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

 

92



--------------------------------------------------------------------------------

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than the Borrower) if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge, consolidate or amalgamate into or
with any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.09;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and the aggregate gross proceeds of any such sales,
transfers, leases or other dispositions plus the aggregate gross proceeds of any
or all assets sold, transferred, leased, licensed or otherwise disposed of in
reliance on clause (g) below, shall not exceed, in any fiscal year of the
Borrower, the greater of $550.0 million and 5.0% of Consolidated Total Assets as
of the end of the fiscal year ended immediately prior to the date of such sale,
transfer, lease or other disposition for which financial statements have been
delivered pursuant to Section 5.04 (determined based on the balance sheet so
delivered for such prior fiscal year);

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(f) the sale or other disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of a Permitted Securitization Financing;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph (g),
plus the aggregate gross proceeds of any or all assets sold, transferred, leased
or otherwise disposed of to Subsidiaries that are not Loan Parties in reliance
on clause (c) above, shall not exceed, in any fiscal year of the Borrower, the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal year ended immediately prior to the date of such sale, transfer,
lease, license or other disposition for which financial statements have been
delivered pursuant to Section 5.04 (determined based on the balance sheet so
delivered for such prior fiscal year), (ii) no Default or Event of Default
exists or would result therefrom, (iii) with

 

93



--------------------------------------------------------------------------------

respect to any such sale, transfer, lease or other disposition with aggregate
gross proceeds (including noncash proceeds) in excess of $10.0 million,
immediately after giving effect thereto, the Borrower shall be in Pro Forma
Compliance, and (iv) the Net Proceeds thereof are applied in accordance with
Section 2.11(b);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Subsidiary
Loan Party, the surviving or resulting entity shall be a Subsidiary Loan Party
that is a Wholly Owned Subsidiary and (iii) involving a Subsidiary that is not a
Loan Party, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (x) of the definition of “Net Proceeds”;

(l) the sale or other transfer of Securitization Assets or interests therein
pursuant to a Permitted Securitization Financing;

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10.0 million,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $20.0 million, such exchange shall have been approved by
at least a majority of the Board of Directors of Holdings or the Borrower;
provided, further, that (A) the aggregate gross consideration (including
exchange assets, other noncash consideration and cash proceeds) of any or all
assets exchanged in reliance on this paragraph (m) shall not exceed, in any
fiscal year of the Borrower, 5.0% of Consolidated Total Assets as of the end of
the fiscal year ended immediately prior to the date of such exchange transaction
for which financial statements have been delivered pursuant to Section 5.04
(determined based on the balance sheet so delivered for such prior fiscal year),
(B) no Default or Event of Default exists or would result therefrom, (C) with
respect to any such exchange with aggregate gross consideration in excess of
$10.0 million, immediately after giving effect thereto, the Borrower shall be in
Pro Forma Compliance, and (D) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b);

(n) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

 

94



--------------------------------------------------------------------------------

(o) [reserved];

(p) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;

(q) any disposition of Permitted Investments in connection with the Arbitrage
Programs;

(r) sales or other dispositions of Equity Interests in Existing Joint Ventures;

(s) any grant of a license or sublicense in the ordinary course of business
under any Intellectual Property Rights or franchise rights; and

(t) the purchase and sale of assets in the ordinary course of the relocation
services business of the Borrower or any Subsidiary.

Notwithstanding anything to the contrary contained in this Section 6.05, (i) no
sale, transfer or other disposition of assets shall be permitted by clause
(g) or (m) of this Section 6.05 unless such disposition is for fair market value
(as determined in good faith by the Borrower) and (ii) no sale, transfer or
other disposition of assets in excess of $40.0 million shall be permitted by
paragraph (d) or (g) of this Section 6.05 unless such disposition is for at
least 75% cash consideration; provided that for purposes of clause (ii), (a) the
amount of any liabilities (as shown on the Borrower’s or any Subsidiary’s most
recent balance sheet or in the notes thereto) of the Borrower or any Subsidiary
of the Borrower (other than liabilities that are by their terms subordinated to
the Obligations) that are assumed by the transferee of any such assets, (b) any
notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary of the Borrower from such transferee that are
converted by the Borrower or such Subsidiary of the Borrower into cash within
180 days of the receipt thereof (to the extent of the cash received) and (c) any
Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value (as
determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (c) that is
at that time outstanding, not to exceed $50.0 million at the time of the receipt
of such Designated Non-Cash Consideration (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value) shall be deemed to be
cash. To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than Holdings, the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares)

 

95



--------------------------------------------------------------------------------

(the foregoing, “Restricted Payments”; for avoidance of doubt, the payment of
the Cendant Contingent Liabilities shall not constitute Restricted Payments);
provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);

(b) (x) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of equity securities or debt (including debt
securities and bank loans) of Holdings or any Parent Entity whether or not
consummated, (iii) franchise taxes and other fees, taxes and expenses in
connection with the maintenance of its (or its Parent Entity’s) existence and
its (or any Parent Entity’s indirect) ownership of the Borrower, (iv) payments
permitted by Section 6.07(b), and (v) customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of
Holdings or any Parent Entity, in each case in order to permit Holdings or any
Parent Entity to make such payments; provided, that in the case of clauses (i),
(ii) and (iii), the amount of such Restricted Payments shall not exceed the
portion of any amounts referred to in such clauses (i), (ii) and (iii) that are
allocable to the Borrower and its Subsidiaries (which shall be 100% for so long
as Holdings or such Parent Entity, as the case may be, owns no assets other than
the Equity Interests in the Borrower, Holdings, or another Parent Entity) and
(y)(i) with respect to each tax year or portion thereof that the Borrower
qualifies as a Flow Through Entity, the Borrower may make Restricted Payments to
the holders of Equity Interests of the Borrower (or to any direct or indirect
member of the Borrower or holders of Equity Interests in such member) and
(ii) with respect to any tax year or portion thereof that the Borrower does not
qualify as a Flow Through Entity, the Borrower may make Restricted Payments to
any direct or indirect parent company of the Borrower that files a consolidated
U.S. federal tax return that includes the Borrower and its subsidiaries, in each
case for clause (i) and (ii) of this clause (y) in an amount not to exceed the
amount that the Borrower (or any direct or indirect member of the Borrower, as
the case may be) and its Subsidiaries would have been required to pay in respect
of Federal, state or local Taxes (as the case may be) in respect of such year if
the Borrower and its Subsidiaries paid such taxes directly as a stand-alone
taxpayer (or stand-alone group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings or any Parent Entity, the Borrower or any of the Subsidiaries or by any
Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year $50.0
million (plus any amount carried over from prior fiscal years, up to a maximum
of $75.0 million for such purchases or redemptions in the aggregate in any
fiscal year), plus (x) the amount of net proceeds contributed as equity to the
Borrower that were received by Holdings or any Parent Entity during such
calendar year from sales of Equity Interests of Holdings or any Parent Entity of
Holdings to directors, consultants, officers or employees of Holdings, any
Parent Entity, the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements and (y) the amount of net
proceeds of any key-man life insurance policies received during such calendar
year, which, if not used in any year, may be carried forward to any subsequent
calendar year; and provided, further, that

 

96



--------------------------------------------------------------------------------

cancellation of Indebtedness owing to the Borrower or any Subsidiary from
members of management of Holdings, any Parent Entity, the Borrower or its
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any Parent Entity will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(e) the Borrower may make Restricted Payments to Holdings in an aggregate amount
equal to the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this Section 6.06(e), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) after giving effect thereto, the Senior Secured Leverage
Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00;

(f) [reserved];

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) the Borrower may make Restricted Payments to Holdings so that Holdings or
any Parent Entity may make Restricted Payments to its equity holders in an
amount equal to 6.0% per annum of the net proceeds received by the Borrower from
any public offering of Equity Interests of the Borrower, Holdings or any Parent
Entity;

(i) the Borrower may make Restricted Payments to Holdings or any Parent Entity
to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed as equity to the Borrower
or a Subsidiary or (2) the merger, consolidation or amalgamation (to the extent
permitted in Section 6.05) of the person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 5.09;

(j) the Borrower or Holdings may make Restricted Payments to its equity holders
in an amount necessary to fund payments to the Fund and the Fund Affiliates of
the type and in the amounts otherwise permitted pursuant to Section 6.07(b)(ix);

(k) other Restricted Payments by the Borrower to Holdings or Holdings’ direct
Parent Entity to finance expenses and liabilities of Holdings or such Parent
Entity, in an aggregate amount taken together with all other Restricted Payments
made pursuant to this clause (k) not to exceed $50.0 million;

(l) Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable baskets under) this Agreement; and

 

97



--------------------------------------------------------------------------------

(m) other Restricted Payments, provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) after giving
effect thereto, the Total Net Leverage Ratio on a Pro Forma Basis shall not be
greater than 4.00 to 1.00 (the “RP Ratio Test”); provided that, for the two
fiscal quarters ended immediately following the closing of a Material
Acquisition (including the fiscal quarter in which such Material Acquisition
occurs), the RP Ratio Test shall be 4.50 to 1.00 with respect to then-existing
common stock dividend and stock buyback programs; provided, however, that, after
any such two fiscal quarter period, there shall be two consecutive fiscal
quarters for which the RP Ratio Test shall be 4.00 to 1.00, regardless of any
other Material Acquisitions.

SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of Holdings
or the Borrower in a transaction involving aggregate consideration in excess of
$25.0 million, unless such transaction is (i) otherwise permitted (or required)
under this Agreement or (ii) upon terms no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate. For purposes of
this Section 6.07, any transaction with any Affiliate or any such 10% holder
shall be deemed to have satisfied the standard set forth in clause (ii) of the
immediately preceding sentence if such transaction is approved by a majority of
the Disinterested Directors of the Board of Directors of Holdings or the
Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) permitted transactions, agreements and arrangements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment, waiver, consent,
renewal, extension or replacement thereto or thereof to the extent such
amendment, waiver, consent, renewal, extension or replacement is not adverse to
the Lenders in any material respect and other transactions, agreements and
arrangements described on Schedule 6.07 and any amendment, waiver, consent,
renewal, extension or replacement thereto or thereof or similar transactions,
agreements or arrangements entered into by Holdings, the Borrower or any of the
Subsidiaries to the extent such amendment is not adverse to the Lenders in any
material respect,

 

98



--------------------------------------------------------------------------------

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate,

(xii) the payment of all fees, expenses, bonuses and awards as set forth on
Schedule 6.07, including fees payable to the Fund or any Fund Affiliate,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) [reserved],

(xv) the issuance, sale or transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

(xvi) [reserved],

 

99



--------------------------------------------------------------------------------

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Securitization Financing,

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions between the Borrower or any of its Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent of the Borrower, provided, however, that (A) such director
abstains from voting as a director of the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person
and (B) such person is not an Affiliate of the Borrower for any reason other
than such director’s acting in such capacity,

(xxi) transactions permitted by, and complying with, the provisions of
Section 6.01, 6.04(b), 6.04(e), 6.04(l), 6.04(o), 6.04(p), 6.04(q), 6.04(u),
6.04(x), 6.05(b), (l) or (o) or 6.06,

(xxii) transactions among Loan Parties and not involving any other Affiliate,
and

(xxiii) transactions undertaken in good faith (as certified by a Responsible
Officer of the Borrower) for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on Indebtedness outstanding under
(x) the Senior Unsecured Notes or any Permitted Refinancing Indebtedness in
respect thereof, (y) any First Lien Refinancing Notes (including any First and a
Half Lien Refinancing Notes) that are secured on a junior basis to the Term A
Loans, any Junior Refinancing Indebtedness or, in each case, any Permitted
Refinancing Indebtedness in

 

100



--------------------------------------------------------------------------------

respect thereof or (z) any preferred Equity Interests or any Disqualified Stock
(each of clauses (x), (y) and (z), a “Junior Financing”), or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing except for (A) refinancings permitted by Section 6.01 hereof,
(B) payments of regularly scheduled interest, and, to the extent this Agreement
is then in effect, principal on the scheduled maturity date of any Junior
Financing, (C) payments or distributions in respect of all or any portion of the
Junior Financing with the proceeds contributed to the Borrower by Holdings from
the issuance, sale or exchange by Holdings (or any direct or indirect parent of
Holdings) of Equity Interests made within eighteen months of the date of such
issuance, sale or exchange, (D) the conversion or exchange of any Junior
Financing to Equity Interests of Holdings or any of its direct or indirect
parents; (E) [reserved]; (F) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom and after giving effect to
such payment or distribution the Borrower would be in Pro Forma Compliance,
payments or distributions in respect of Junior Financings prior to their
scheduled maturity made, in an aggregate amount, not to exceed the sum of
(x) $150.0 million and (y) so long as after giving effect thereto, the Senior
Secured Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to
1.00 (or greater than 4.75 to 1.00 for payments or distributions in respect of
principal of or interest on Indebtedness outstanding under the Senior Unsecured
Notes), the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this Section 6.09(b)(i)(F);
(G) payments or other distributions of all or any portion of any Junior
Financing made with the Net Cash Proceeds of, or in exchange for, Indebtedness
permitted by Section 6.01(ff); (H) payments or other distributions of all or any
portion of any Junior Financing made with the Net Cash Proceeds from the
issuance, incurrence or sale of First Lien Refinancing Notes not otherwise
required to be applied to prepay the Loans in accordance with Section 2.11(g)
and, (I) payments or other distributions of all or any portion of any Junior
Financing made with the Net Cash Proceeds of Incremental Term Loans not
otherwise required to be applied to prepay the Term A Loans in accordance with
Section 2.20(a) and (J) payments or other distributions with respect to any
Junior Financing existing on March 5, 2013 (or any Permitted Refinancing
Indebtedness thereof); or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing or any Permitted Securitization Document (or any
Permitted Refinancing Indebtedness in respect of any of the foregoing), or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not in any manner materially adverse to
the Lenders and (B) in the case of a refinancing of any Junior Financing,
otherwise comply with the definition of “Permitted Refinancing Indebtedness”;

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Existing Credit Agreement, the Senior Unsecured Notes, any First Lien Notes, any
First Lien Refinancing Notes or any Junior Refinancing Indebtedness or any
agreements related to any Permitted Refinancing

 

101



--------------------------------------------------------------------------------

Indebtedness in respect of any such Indebtedness (or, with respect to any Junior
Refinancing Indebtedness, any Indebtedness refinancing such Junior Refinancing
Indebtedness incurred pursuant to Section 6.01(ff)(ii)) that do not expand the
scope of any such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in this Agreement
with respect to the Term A Loans (as determined in good faith by the Borrower);

(G) customary provisions contained in leases or licenses of Intellectual
Property Rights and other similar agreements entered into in the ordinary course
of business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

 

102



--------------------------------------------------------------------------------

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed by customers and franchisees under contracts entered into in the
ordinary course of business;

(Q) restrictions contained in any Permitted Securitization Document reasonably
required in connection therewith; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio on the last day of any fiscal quarter to exceed 4.75 to 1.00 (the
“Financial Covenant Level”); provided that for the two consecutive fiscal
quarters ended immediately following the closing of a Material Acquisition
(including the fiscal quarter in which such Material Acquisition occurs), the
Financial Covenant Level shall be 5.25 to 1.00; provided, however, that,
immediately after any such two fiscal quarter period, there shall be at least
two consecutive fiscal quarters for which the Financial Covenant Level shall be
4.75:1.00, regardless of any other Material Acquisitions.

SECTION 6.11. Use of Proceeds. Request any Loan, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan, (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country in violation of Sanctions, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

ARTICLE VII

Holdings Covenants

Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and until
the Commitments have been terminated or expired and the principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document have been paid in full, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e), (k), (u), (ee) or (oo)) on any of the Equity Interests
issued by the Borrower other than the Liens created under the Loan Documents and
Liens securing any First Lien Notes, First Lien Refinancing Notes, any First and
a Half Lien Refinancing Notes or any Junior

 

103



--------------------------------------------------------------------------------

Refinancing Indebtedness (and, in each case, any Permitted Refinancing
Indebtedness in respect thereof), and (b) Holdings shall do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence; provided, that so long as no Default exists or would result
therefrom, Holdings may merge, amalgamate or consolidate with or into any other
person or otherwise convey, sell, assign or transfer all or substantially all of
its assets or property; provided that Holdings shall be the continuing or
surviving person or, in the case of a merger, amalgamation, consolidation,
conveyance, sale, assignment or transfer where Holdings is not the continuing or
surviving person (i) the person formed by or surviving any such merger,
amalgamation or consolidation or the person into which Holdings has been or to
which Holdings has transferred such shall be organized under the laws of a state
in the United States and shall expressly assume all the obligations of Holdings
under this Agreement and the other Loan Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
(and the Administrative Agent, if so requests, shall receive a legal opinion
from outside counsel to the survivor reasonably satisfactory to the
Administrative Agent) and (ii) thereafter, such person will succeed to, and be
substituted for, Holdings under this Agreement for all purposes.

ARTICLE VIII

Events of Default

SECTION 8.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) or 5.05(a) or in Article VI or Article VII;
provided that any Event of Default arising out of a breach of Section 6.10 shall
be subject to cure rights pursuant to Section 8.03;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent

 

104



--------------------------------------------------------------------------------

on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; or (ii) Holdings, the Borrower or any of the
Subsidiaries shall fail to pay the principal of any Material Indebtedness at the
stated final maturity thereof; provided, that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (so long as Holdings directly or indirectly owns a majority
of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries, or of a substantial part of the property or assets of Holdings (so
long as Holdings directly or indirectly owns a majority of the Equity Interests
of the Borrower), the Borrower or any Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (so long as Holdings directly or indirectly owns a
majority of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of Holdings (so
long as Holdings directly or indirectly owns a majority of the Equity Interests
of the Borrower), the Borrower or any of the Subsidiaries or (iii) the
winding-up or liquidation of Holdings (so long as Holdings directly or
indirectly owns a majority of the Equity Interests of the Borrower), the
Borrower or any Subsidiary (except, in the case of any Subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) Holdings (so long as Holdings directly or indirectly owns a majority of the
Equity Interests of the Borrower), the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (so long as Holdings directly or indirectly owns a
majority of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of Holdings (so
long as Holdings directly or indirectly owns a majority of the Equity Interests
of the Borrower), the Borrower or any Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $100.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 60 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or

 

105



--------------------------------------------------------------------------------

Multiemployer Plan, as applicable, or (iii) any other event or condition shall
occur or exist with respect to a Plan; and in each case in clauses (i) through
(iii) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any security interest purported to be created by any Security Document
and to extend to assets that are material to Holdings, the Borrower and the
Subsidiaries on a consolidated basis shall cease to be a valid and perfected
security interest (perfected as or having the priority required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein and except for releases thereof
as permitted herein and therein) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests in Foreign Subsidiaries or the application
thereof, or from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement or to file Uniform Commercial Code continuation statements
or take the actions described on Schedule 3.04 and except to the extent that
such loss is covered by a lender’s title insurance policy and the Collateral
Agent shall be reasonably satisfied with the credit of such insurer, or (ii) the
Guarantees pursuant to the Security Documents by Holdings, the Borrower or the
Subsidiary Loan Parties of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings or the Borrower or any Subsidiary Loan Party not
to be in effect or not to be legal, valid and binding obligations;

then, (a) in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) exercise all
rights and remedies granted to it under any Loan Document and all its rights and
remedies under any other applicable law or in equity and (b) in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 8.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 8.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

SECTION 8.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.03, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 20th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), the Borrower shall have
the right to issue Permitted

 

106



--------------------------------------------------------------------------------

Cure Securities for cash or otherwise receive cash contributions to the capital
of Holdings, and, in each case, to contribute any such cash to the capital of
the Borrower (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Cure Amount”) pursuant to the exercise by the
Borrower of such Cure Right such Financial Performance Covenant shall be
recalculated giving effect to a pro forma adjustment by which EBITDA shall be
increased with respect to such applicable quarter and any four-quarter period
that contains such quarter, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; provided, that, (i) in each four-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised and (ii) for purposes of this Section 8.03, the Cure Amount shall be
no greater than the amount required for purposes of complying with the Financial
Performance Covenant. If, after giving effect to the adjustments in this
Section 8.03, the Borrower shall then be in compliance with the requirements of
the Financial Performance Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant that had occurred shall be deemed cured
for this purposes of the Agreement.

ARTICLE IX

The Agents

SECTION 9.01. Appointment. (a) Each Lender (in its capacities as a Lender) and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby irrevocably designates and appoints JPMCB as the agent of
such Lender under this Agreement and the other Loan Documents, including as the
Collateral Agent for such Lender and the other Secured Parties under the
Security Documents, and JPMCB accepts such appointment, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender)
and on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby appoints and authorizes the Administrative Agent to act as
the agent of such Lender (and the Administrative Agent accepts such appointment)
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent (and any Subagents appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article IX (including, without limitation, Section 9.07) as though the
Administrative Agent (and any such Subagents) were an “Agent” under the Loan
Documents, as if set forth in full herein with respect thereto.

 

107



--------------------------------------------------------------------------------

(c) Each Lender (in its capacities as a Lender) and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (i) to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made), (B) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (C) if approved, authorized or ratified in
writing in accordance with Section 10.08 hereof, (ii) to release any Guarantor
from its obligations under the Loan Documents if such person ceases to be a
Subsidiary as a result of a transaction permitted hereunder; (iii) to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(i) and (j); and (iv) to make determinations and update
schedules in connection with collateral matters as set forth in clauses (vii) or
(viii) of Section 5.09(g). Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent

 

108



--------------------------------------------------------------------------------

such rights, powers, privileges and duties, the Borrower shall, or shall cause
such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent. If any Subagent,
or successor thereto, shall die, become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent until the appointment of a new Subagent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Subagent that it selects in accordance with the foregoing
provisions of this Section 9.02 in the absence of the Administrative Agent’s
gross negligence or willful misconduct.

SECTION 9.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the Borrower
or a Lender. The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the

 

109



--------------------------------------------------------------------------------

proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Credit Event, that by
its terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to such Credit Event. The Administrative Agent may consult with legal
counsel (including counsel to Holdings or the Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. The Administrative Agent may deem and treat the payee of
any Promissory Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all or
other Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

SECTION 9.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

110



--------------------------------------------------------------------------------

SECTION 9.07. Indemnification. Each Lender agrees to indemnify each Agent, in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so), in
the amount of its pro rata share (based on its outstanding Term A Loans
hereunder) (determined at the time such indemnity is sought), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The failure of any Lender to reimburse any Agent promptly
upon demand for its ratable share of any amount required to be paid by the
Lenders to such Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse such Agent for its ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent for such other Lender’s ratable share of such amount.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.

SECTION 9.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

SECTION 9.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

SECTION 9.10. Agents and Arrangers. None of the Arrangers shall have any duties
or responsibilities hereunder in its capacity as such.

 

111



--------------------------------------------------------------------------------

SECTION 9.11. Intercreditor Agreements and Collateral Matters.

(a) The Lenders hereby agree to the terms of the First Lien Intercreditor
Agreement, the First and a Half Lien Intercreditor Agreement and any other
intercreditor agreement contemplated hereby that is reasonably satisfactory to
the Administrative Agent and acknowledge that the Administrative Agent, acting
on behalf of the Lenders, may be granted rights, duties, power and authority
(including as a collateral agent) thereunder.

(b) The parties hereto agree that the Obligations constitute a “Series” of
“Additional First Lien Priority Obligations” under the First Lien Intercreditor
Agreement and “First Lien Senior Priority Obligations” under the First Lien
Intercreditor Agreement and the First and a Half Lien Intercreditor Agreement.
Each Lender irrevocably authorizes the Administrative Agent and the Collateral
Agent to execute and deliver any document, instrument, supplement, joinder or
amendment that is required or recommendable (if any) for the purpose of
evidencing the foregoing.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 10.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

 

112



--------------------------------------------------------------------------------

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for
such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans, the execution and delivery of the Loan Documents,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and so long as the
Commitments have not been terminated. Without prejudice to the survival of any
other agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder and the
termination of the Commitments or this Agreement.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.04.

 

113



--------------------------------------------------------------------------------

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph (c)
of this Section 10.04), and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement or the other Loan
Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Borrower; provided, that (A) no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing, any other person and (B) the Borrower
shall be deemed to have consented to any assignment unless the Borrower has
objected thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; and

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1.0 million, unless each of the Borrower and the
Administrative Agent otherwise consent; provided that contemporaneous
assignments by a Lender to two or more of its Approved Funds shall be treated as
a single assignment for purposes of determining whether such minimum amount has
been met; provided, further, that no such consent of the Borrower shall be
required if an Event of Default under Sections 8.01(b), (c), (h) or (i) has
occurred and is continuing;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts (as defined in the Administrative
Questionnaire) to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the other Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws, and
(2) all applicable tax forms required to be delivered under Section 2.17; and

 

114



--------------------------------------------------------------------------------

(D) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or any portion of its rights and
obligations under this Agreement to an Affiliated Lender; provided that any such
assignment (other than any such assignment to an Affiliated Debt Fund) shall be
subject to the following additional conditions: (1) no Event of Default shall
have occurred and be continuing immediately before and after giving effect to
such assignment, (2) after giving effect to such assignment and to all other
assignments with all Affiliated Lenders, the aggregate principal amount of all
Term A Loans then held by all Affiliated Lenders shall not exceed 25% of the
aggregate unpaid principal amount of the Term A Loans then outstanding, (3) the
Affiliated Lender shall have no right whatsoever so long as such person is an
Affiliated Lender (i) to vote as a Lender with respect to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Loan Document (it being understood that
such interest will be deemed voted in the same proportion as the allocation of
voting with respect to such matter by those Lenders who are not Affiliated
Lenders), provided that, notwithstanding the foregoing, (x) such Affiliated
Lender shall be permitted to vote as a Lender if such amendment, modification,
waiver, consent or other such action (A) requires the vote of all Lenders or all
affected Lenders and all other Lenders or all other affected Lenders, as the
case may be, have given their consent thereto, or (B) disproportionately affects
such Affiliated Lender in its capacity as a Lender as compared to other Lenders
that are not Affiliated Lenders and (y) no amendment, modification, waiver,
consent or other action shall deprive any Affiliated Lender of its share of any
payments which the Lenders are entitled to share on a pro rata basis hereunder
without consent of such Affiliated Lender, (ii) subject to subclause (i) of
clause (3) of this paragraph, to otherwise vote as a Lender on any matter
related to this Agreement or any other Loan Document, (iii) to, in its capacity
as a Lender, attend (or receive any notice of) any meeting, conference call or
correspondence with the Administrative Agent or any Lender or receive any
information from the Administrative Agent or any Lender, (iv) to receive advice
of counsel to the Administrative Agent or to Lenders other than Affiliated
Lenders or to challenge the Lenders’ attorney-client privilege or (v) to make or
bring any claim, in its capacity as a Lender, against the Administrative Agent
or any Lender with respect to the duties and obligations of such persons under
the Loan Documents (except with respect to rights expressly retained under
subclause (i) of clause (3) of this paragraph), (4) each Affiliated Lender shall
acknowledge and agree that the Loans owned by it shall be non-voting under
sections 1126 and 1129 of the Bankruptcy Code in the event that any proceeding
thereunder shall be instituted by or against the Borrower and its Subsidiaries,
or, alternatively, to the extent that the foregoing non-voting designation is
deemed unenforceable for any reason, each Affiliated Lender shall vote in such
proceedings in the same proportion as the allocation of voting with respect to
such matter by those Lenders who are not Affiliated Lenders, except to the
extent that any plan of reorganization proposes to treat the obligations held by
such Affiliated Lender in a manner that is less favorable in any material
respect to such Affiliated Lender than the proposed treatment of similar
obligations held by Lenders that are not Affiliated Lenders, (5) any Loans
assigned to Holdings, the Borrower or any Subsidiary shall be cancelled promptly
upon such assignment and (6) no proceeds of any revolving credit facility shall
be used by Holdings, the Borrower or any Subsidiary to purchase Term A Loans.

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered, advised or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance,

 

115



--------------------------------------------------------------------------------

have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.05). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all tax
forms required to be delivered under Section 2.17, the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent promptly shall accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term A Loans, without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any Subsidiary or the performance or observance by Holdings, the
Borrower or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) the Assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 (or delivered pursuant to
Section 5.04), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) the Assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms of this Agreement, together with such powers
as are reasonably incidental thereto; and (vii) the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

 

116



--------------------------------------------------------------------------------

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 10.04(a)(i) or clauses (i),
(ii), (iii), (iv), (v) or (vi) of the first proviso to Section 10.08(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to paragraph (c)(ii) of this Section 10.04, the Borrower
agrees that each Participant shall be entitled to the benefits and subject to
the requirements of Sections 2.15, 2.16 and 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.06 as though it
were a Lender, provided such Participant shall be subject to Section 2.18(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 to the extent such
Participant fails to comply with Section 2.17(e) as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any Central Bank having jurisdiction over such Lender and in the
case of any Lender that is an Approved Fund, any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender, including to
any trustee for, or any

 

117



--------------------------------------------------------------------------------

other representative of, such holders, and this Section 10.04 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue promissory notes (each a “Promissory Note”) to any Lender
requiring Promissory Notes to facilitate transactions of the type described in
paragraph (e) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans with ones having different
terms, it shall have the option, with the consent of the Administrative Agent
and subject to at least three Business Days’ advance notice to the Lenders,
instead of prepaying the Loans to be replaced, to (i) require the Lenders to
assign such Loans to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 10.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 10.08(d)).
Pursuant to any such assignment, all Loans to be replaced shall be purchased at
par (allocated among the Lenders in the same manner as would be required if such
Loans were being optionally prepaid by the Borrower), accompanied by payment of
any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(b). By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans pursuant to the terms of the
form of Assignment and Acceptance attached hereto as Exhibit A, and accordingly
no other action by such Lenders shall be required in connection therewith. The
provisions of this paragraph (h) are intended to facilitate the maintenance of
the perfection and priority of existing security interests in the Collateral
during any such replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution.

SECTION 10.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents, or by the Administrative Agent in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable fees, disbursements and charges for
no more than one counsel in each jurisdiction where Collateral is located) or in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated), including the reasonable
fees, charges and disbursements of Simpson Thacher & Bartlett LLP, primary
counsel for the Administrative Agent, the Arrangers and the Lenders and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Administrative

 

118



--------------------------------------------------------------------------------

Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made hereunder, including the fees, charges and
disbursements of one primary counsel for the Administrative Agent (plus, if
necessary, one local counsel per jurisdiction).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Arrangers, each Lender, each of their respective Affiliates and each of their
respective directors, trustees, officers, employees, agents, trustees and
advisors (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith, willful misconduct of, or
material breach of the Loan Documents by, such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, any Arranger, or any Lender
shall be treated as several and separate Indemnitees, but each of them together
with its respective Related Parties, shall be treated as a single Indemnitee).
Subject to and without limiting the generality of the foregoing sentence, the
Borrower agrees to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel or consultant fees, charges and
disbursements (limited to not more than one primary counsel for the
Administrative Agent and the Arrangers, one additional primary counsel for the
Lenders, plus, if necessary, one local counsel per jurisdiction), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any claim related in any way to Environmental Laws and Holdings,
the Borrower or any of their Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on,
from or to any property currently or formerly owned or operated by Holdings, the
Borrower or any of the Subsidiaries; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to the Fund, Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Term A Facility or the Transactions. The
provisions of this Section 10.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any Lender. All amounts due under this
Section 10.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 10.05 shall not apply to Taxes.

 

119



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

SECTION 10.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings, the Borrower or any Subsidiary against any of
and all the obligations of Holdings or the Borrower now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender under this Section 10.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may have.

SECTION 10.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Holdings, the Borrower or any
other Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.20, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an

 

120



--------------------------------------------------------------------------------

agreement or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly affected thereby; provided, that any amendment
to the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the fees of any
Lender without the prior written consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender),

(iii) extend or waive any Term A Loan Installment Date or reduce the amount due
on any Term A Loan Installment Date or extend any date on which payment of
interest on any Loan or any fee is due, without the prior written consent of
each Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Loan Document, in a manner that would by its
terms alter the pro rata sharing among Facilities (as defined in the Existing
Credit Agreement) of payments required thereby, without the prior written
consent of a majority of the class of Lenders adversely affected thereby,

(v) amend or modify the provisions of this Section 10.08 or the definition of
the terms “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the prior
written consent of each Lender adversely affected thereby (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date), or

(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or all or substantially all of the Subsidiary Loan Parties from
their respective Guarantees under the Collateral Agreement, unless, in the case
of a Subsidiary Loan Party, all or substantially all the Equity Interests of
such Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;

provided, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent, acting as such at the effective date of
such agreement. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 10.08 and any consent by any Lender
pursuant to this Section 10.08 shall bind any assignee of such Lender.

(c) Notwithstanding anything to the contrary in this Section 10.08, without the
consent of any Lender, the Loan Parties and the Administrative Agent may (in
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
applicable Secured Parties, or as required by local law to give effect to, or
protect any security interest for the benefit of the applicable Secured Parties,
in any property or so that the security interests therein comply with applicable
law.

 

121



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Section 10.08 to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, Holdings and the Borrower (a) to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents (including in respect of prepayments)
with the Term A Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) (such
amendment, a “Refinancing Amendment”) to permit the refinancing, replacement or
modification of Term A Loans (“Replaced Term Loans”) with a replacement term
loan tranche hereunder (“Replacement Term Loans”), provided that (i) all terms
applicable to such Replacement Term Loans (except as to interest rates, fees,
final maturity date, premiums, optional prepayment provisions, required
prepayment dates and participation in prepayments) shall be customary market
terms for term A loans at the time of the issuance of such Replacement Term
Loans and shall be substantially identical to, or, taken as a whole, materially
less favorable (as determined in good faith by the Borrower) to the Lenders
providing such Replacement Term Loans than, those applicable to such Replaced
Term Loans (save for any terms that apply solely after the latest maturity date
of the Term A Loans hereunder prior to giving effect to such Replacement Term
Loans), (ii) the final maturity date of any Replacement Term Loans shall be no
earlier than the then latest maturity date of the Term A Loans hereunder prior
to giving effect to such Replacement Term Loans, (iii) such Replacement Term
Loans will rank pari passu or junior in right of payment with the other Loans
and Commitments hereunder and (iv) all documentation in respect of such
Replacement Term Loans shall be consistent with the foregoing.

On the effective date of a Refinancing Amendment on which Replacement Term Loans
are effected, subject to the satisfaction of the foregoing terms and conditions,
each Replacement Term Loan shall be deemed for all purposes a Term A Loan and
each Lender providing such Replacement Term Loans shall become a Lender with
respect to such Replacement Term Loans and all matters relating thereto. For the
avoidance of doubt, no Lender shall be required to provide any Replacement Term
Loans.

(f) Notwithstanding anything in this Section 10.08 to the contrary, technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent to the extent necessary to
integrate any Incremental Term Loan Commitments on substantially the same basis
as the Term A Loans.

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

SECTION 10.10. Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain fees referred to herein constitute the entire
contract between the parties

 

122



--------------------------------------------------------------------------------

relative to the subject matter hereof. Any previous agreement among or
representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement and the other Loan Documents.
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any party other than the parties hereto and thereto
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission) shall be as
effective as delivery of a manually signed original.

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, Borough
of Manhattan, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more

 

123



--------------------------------------------------------------------------------

of the Lenders who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction), and (b) in any
such action or proceeding brought against any Loan Party in any other court, it
will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 10.16. Confidentiality. Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information (the “Information”)
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender or
such Agent without violating this Section 10.16 or (c) was available to such
Lender or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know or to any person that
approves or administers the Loans on behalf of such Lender (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 10.16), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
(or agents and advisors thereof) or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 10.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 10.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 10.16), (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16), (G) pursuant to customary disclosure about
the terms of the financing contemplated hereby in the ordinary course of
business to market data collectors and similar service providers to the loan
industry for league table purposes and (H) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 10.16
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER AND THEIR AFFILIATES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

124



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS, THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO HOLDINGS, THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 10.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”),
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Holdings,
the Borrower or their respective securities) (each, a “Public Lender”). The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to Holdings, the
Borrower or their respective securities for purposes of United States Federal
and state securities laws, (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor,” (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor,” and (v) notwithstanding any other provision of this Section 10.17,
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials consisting of draft or final Loan Documents and any other
materials, in each case that are or have become generally available to the
public other than as a result of disclosure in violation of Section 10.16, as
having been marked “PUBLIC”.

SECTION 10.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party in a transaction permitted by Section 6.05
(including through merger, consolidation, amalgamation or otherwise) and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary, such
Subsidiary Loan Party’s obligations under its Guarantee of the Obligations shall
be automatically terminated and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower to terminate such Subsidiary Loan Party’s obligations under its
Guarantee of the Obligations. In addition, the Administrative Agent agrees to
take such actions as are

 

125



--------------------------------------------------------------------------------

reasonably requested by Holdings or the Borrower and at the Borrower’s expense
to terminate the Liens and security interests created by the Loan Documents when
all the Obligations (other than contingent indemnification Obligations and
expense reimbursement claims to the extent no claim therefor has been made) are
paid in full and Commitments are terminated. Any representation, warranty or
covenant contained in any Loan Document relating to such Equity Interests, asset
or subsidiary of Holdings shall no longer be deemed made once such Equity
Interest or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.

SECTION 10.19. [Reserved].

SECTION 10.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 10.21. [Reserved].

SECTION 10.22. Securitization Acknowledgement. Each Agent and Lender hereby
acknowledges and agrees to the terms of Section 7.20 of the Collateral
Agreement.

SECTION 10.23. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 10.23 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.24. No Fiduciary Duty, etc. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) no fiduciary, advisory or agency relationship between the Borrower and
its Subsidiaries and any Agent or any Lender is intended to be or has been
created in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether any Agent or any Lender has advised or is
advising the Borrower or any Subsidiary on other matters, (ii) the arranging and
other services regarding this Agreement provided by the Agents and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents and the Lenders, on the other hand,
(iii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Agents and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other person;
(ii) none of the Agents and the Lenders has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Lenders and their respective Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad

 

126



--------------------------------------------------------------------------------

range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Agents and the Lenders has any
obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it may have against the Agents and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

REALOGY INTERMEDIATE HOLDINGS LLC By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President,   Chief Financial
Officer and Treasurer REALOGY GROUP LLC By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President,   Chief Financial
Officer and Treasurer

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Mohammad S Hasan

Name:   Mohammad S Hasan Title:   Executive Director

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Citibank N.A., as a Lender By:  

/s/ Alvaro De Velasco

Name:   Alvaro De Velasco Title:   Vice President

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank, as a Lender By:  

/s/ Pamela Donnelly

Name:   Pamela Donnelly Title:   Managing Director

 

By:  

/s/ Brad Matthews

Name:   Brad Matthews Title:   Director

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Suntrust Bank, as a Lender By:  

/s/ David J. Sharp

Name:   David J. Sharp Title:   Vice President

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender By:  

/s/ Sean T. Ball

Name:   Sean T. Ball Title:   Vice President

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Suzanne E. Pickett

Name:   Suzanne E. Pickett Title:   Vice President

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:  

/s/ Barrett D. Bencivenga

Name:   Barrett D. Bencivenga Title:   Senior Vice President

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a Lender By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory

 

By:  

/s/ Franziska Schoch

Name:   Franziska Schoch Title:   Authorized Signatory

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:  

/s/ Mauricio Saishio

Name:   Mauricio Saishio Title:   Director

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By:  

/s/ Maribelle Villaseñor

Name:   Maribelle Villaseñor Title:   Vice President

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

People’s United Bank, National Association, as a Lender By:  

/s/ James Riley

Name:   James Riley Title:   Senior Vice President

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

Signature Bank, as a Lender By:  

/s/ Maria Hegi

Name:   Maria Hegi Title:   Senior Lender & SVP

 

[Signature Page to the Term Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Term Loan Agreement dated as of October 23, 2015 (as
the same may be amended, restated or otherwise modified from time to time, the
“Term Loan Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), REALOGY GROUP LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party thereto from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(“Administrative Agent”), and the other financial institutions parties thereto.
Terms defined in the Term Loan Agreement are used herein with the same meanings.

1. The Assignor hereby irrevocably sells and assigns, without recourse, to the
Assignee, and the Assignee hereby irrevocably purchases and assumes, without
recourse, from the Assignor, effective as of the Effective Date set forth below
(the “Effective Date”) (but not prior to the registration of the information
contained herein in the Register pursuant to Section 10.04(b)(iv) of the Term
Loan Agreement), the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Term Loan Agreement and the other
Loan Documents, including, without limitation, the amounts and percentages set
forth below of (i) the Commitments of the Assignor on the Effective Date set
forth below and (ii) the Loans owing to the Assignor which are outstanding on
the Effective Date. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

2. By executing and delivering this Assignment and Acceptance, the assigning
Lender hereunder and the Assignee hereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:

(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned hereby free and clear of any adverse claim and that
its Term A Loans, without giving effect to assignments thereof which have not
become effective, are as set forth in this Assignment and Acceptance;
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Term
Loan Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Term Loan Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, or the
financial condition of Holdings, the Borrower or any Subsidiary or the
performance or observance by Holdings, the Borrower or any Subsidiary of any of
its obligations under the Term Loan Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto; (iii) the Assignee
represents and warrants that (a) it is legally authorized and has taken all
action necessary to enter into this Assignment and Acceptance and to consummate
the transactions contemplated hereby and to become a Lender under the Term Loan
Agreement, (b) it satisfies the requirements, if any, specified in the Term Loan
Agreement that are required to be satisfied by it in order to acquire the
Assigned



--------------------------------------------------------------------------------

Interest and become a Lender; (iv) the Assignee confirms that it has received a
copy of the Term Loan Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 of the Term Loan Agreement (or
delivered pursuant to Section 5.04 of the Term Loan Agreement), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (v) the
Assignee will independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Term Loan Agreement;
(vi) the Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Term Loan
Agreement and each other Loan Document as are delegated to the Administrative
Agent by the terms of the Term Loan Agreement and the other Loan Documents,
together with such powers as are reasonably incidental thereto; and (vii) the
Assignee hereby agrees that it will perform in accordance with their terms all
the obligations which by the terms of the Term Loan Agreement are required to be
performed by it as a Lender. From and after the Effective Date (i) the Assignee
shall be a party to and be bound by the provisions of the Term Loan Agreement
and the other Loan Documents and, to the extent of the interests assigned by
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interests assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Term Loan Agreement.

3. Pursuant to Section 10.04(b)(ii) of the Term Loan Agreement, this Assignment
and Acceptance is being delivered to the Administrative Agent together with
(i) a processing and recordation fee of $3,500, (ii) any forms referred to in
Section 2.17 of the Term Loan Agreement, duly completed and executed by such
Assignee and (iii) if the Assignee is not already a Lender under the Term Loan
Agreement, a completed Administrative Questionnaire.

4. This Assignment and Acceptance shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by and construed in accordance with the laws of the State of
New York.

 

Legal Name of Assignor (“Assignor”):   

 

Legal Name of Assignee (“Assignee”):   

 

   [and is a Lender or an Affiliate/Approved Fund of [identify Lender]1]
Assignee’s Address for Notices:   

 

 

 

1  Select as applicable.

 

2



--------------------------------------------------------------------------------

Effective Date of Assignment:  

 

  [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE REGISTER THEREFORE.]

 

Facility Assigned

   Aggregate Principal
Amount of
Commitments/Loans
for all Lenders2      Principal of
Commitments/Loans
Assigned      Percentage Assigned of
Commitments/Loans

Term A Loans

   $                $                    %

The Assignee shall deliver to the Administrative Agent an Administrative
Questionnaire in a form approved by the Administrative Agent in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

[Remainder of page intentionally left blank]

 

 

2  Amount of Commitments and/or Loans assigned is governed by Section 10.04 of
the Term Loan Agreement.

 

3



--------------------------------------------------------------------------------

The terms set forth above are     hereby agreed to:     Accepted*/3      
JPMORGAN CHASE BANK, N.A.,                     , as Assignor     as
Administrative Agent by:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

                    , as Assignee     [REALOGY GROUP LLC, as Borrower]4 by:  

 

    By:  

 

Name:       Name:   Title:       Title:  

 

*/ To be completed to the extent consents are required under Section 10.04(b)(i)
of the Term Loan Agreement.

 

 

3  Consent of the Administrative Agent shall not be required for an assignment
of all or any portion of a Term A Loan to a Lender, an Affiliate of a Lender or
an Approved Fund.

4  Consent of the Borrower shall not be required for an assignment to a Lender,
an affiliate of a Lender, an Approved Fund or, if an Event of Default under
Sections 8.01(b), (c), (h) or (i) has occurred and is continuing, any other
person.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

Date:5             ,         

 

To: JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Tiffany Millican

Fax: 302-634-4733

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement dated as of October 23, 2015 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Term Loan Agreement”), among Realogy Group LLC (the “Borrower”), Realogy
Intermediate Holdings LLC (“Holdings”), the Lenders party thereto from time to
time, JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), and the other financial institutions
party thereto. Terms defined in the Term Loan Agreement, wherever used herein,
unless otherwise defined herein, shall have the same meanings herein as are
prescribed by the Term Loan Agreement. This notice constitutes a Borrowing
Request, and the Borrower hereby requests a Borrowing under the Term Loan
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing requested hereby:

 

  1. The Borrowing will be a Borrowing of                      Loans.6

 

  2. The Business Day of the proposed Borrowing is:                     .

 

  3. The aggregate amount of the proposed Borrowing is: $        .

 

  4. The Borrowing is comprised of $         of ABR Loans and $         of the
Eurocurrency Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be                      months.

 

 

5  Notice must be received by the Administrative Agent by telephone (confirmed
promptly by delivery of a Borrowing Request by hand or by telecopy) no later
than (a) 12:00 p.m., Local Time, three Business Days prior to the proposed
Borrowing in the case of a Eurocurrency Borrowing and (b) 12:00 p.m., Local
Time, on the date of the proposed Borrowing (which shall be a Business Day), in
the case of an ABR Borrowing.

6  Initial Term A Loans or Incremental Term Loans.



--------------------------------------------------------------------------------

  6. The location and number of Borrower’s account to which the proceeds of such
Borrowing are to be disbursed is                     .

This Borrowing Request is issued pursuant to and is subject to the Term Loan
Agreement executed as of the date set forth above. [The Borrower named below
hereby represents and warrants that the conditions specified in paragraphs
(b) and (c) of Section 4.01 of the Term Loan Agreement are satisfied.] 7

[Signature Pages Follow]

 

 

7  For any Borrowing Request delivered prior to the Closing Date, insert the
following new paragraph: “The term “Term Loan Agreement” as used herein shall be
deemed to refer to the draft term loan agreement dated October 23, 2015, and
this Borrowing Request shall be deemed submitted as if the Term Loan Agreement
were effective. In such case, to induce each of the Lenders to make Eurocurrency
Loans under the Term Loan Agreement notwithstanding that the Term Loan Agreement
has not yet become effective, we hereby agree to compensate each Lender for any
loss, cost and expense attributable to the failure of such Eurocurrency Loans to
be borrowed on the Closing Date for any reason, such compensation to be in the
amount, and determined in the manner, contemplated by Section 2.16 of the Term
Loan Agreement.”

 

2



--------------------------------------------------------------------------------

Very truly yours, REALOGY GROUP LLC By:  

 

Name:   Title:  

 

[Signature Page to Form of Borrowing Request]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

Date:             ,         

 

To: JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Tiffany Millican

Fax: 302-634-4733

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement dated as of October 23, 2015 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Term Loan Agreement”), among Realogy Group LLC (the “Borrower”), Realogy
Intermediate Holdings LLC (“Holdings”), the Lenders party thereto from time to
time, JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), and the other financial institutions
party thereto. Terms defined in the Term Loan Agreement, wherever used herein,
unless otherwise defined herein, shall have the same meanings herein as are
prescribed by the Term Loan Agreement.

This notice constitutes an Interest Election Request, and the Borrower hereby
irrevocably requests that effective on                     8:

$[        ] of the presently outstanding principal amount of the [INDENTIFY
APPLICABLE BORROWING(S)]9, and all presently being maintained as [ABR /
Eurocurrency] Term A Loans,

be [converted into] [continued as] [Eurocurrency Loans having an Interest Period
of [one/two/three/six[/twelve]10 months] [ABR Loans].

This Interest Election Request is issued pursuant to and is subject to the Term
Loan Agreement executed as of the date set forth above.

[Signature Page Follows]

 

 

8  Notice must be received by the Administrative Agent by telephone (confirmed
promptly by delivery of an Interest Election Request by hand or by telecopy) no
later than (a) 12:00 p.m., Local Time, three Business Days prior to the proposed
continuance/conversion to a Eurocurrency Loan and (b) 12:00 p.m., Local Time, on
the date of the proposed conversion to an ABR Loan (which must be a Business
Day).

9  Applies to Initial Term A Loans and Incremental Term Loans.

10  Twelve month Interest Periods permitted only if all Lenders consent thereto.



--------------------------------------------------------------------------------

Very truly yours, REALOGY GROUP LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

October 23, 2015

among

REALOGY INTERMEDIATE HOLDINGS LLC,

as Guarantor

REALOGY GROUP LLC,

as Borrower

each Grantor

party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Term Loan Agreement

     1   

SECTION 1.02.

 

Other Defined Terms.

     1    ARTICLE II    Guarantee   

SECTION 2.01.

 

Guarantee.

     7   

SECTION 2.02.

 

Guarantee of Payment.

     7   

SECTION 2.03.

 

Reinstatement.

     7   

SECTION 2.04.

 

Agreement To Pay; Contribution; Subrogation.

     8   

SECTION 2.05.

 

Information.

     8   

SECTION 2.06.

 

Maximum Liability.

     8   

SECTION 2.07.

 

Payment Free and Clear of Taxes.

     8   

SECTION 2.08.

 

Additional Borrowers or Subsidiary Parties.

     8    ARTICLE III    Pledge of Securities   

SECTION 3.01.

 

Pledge

     9   

SECTION 3.02.

 

Delivery of the Pledged Collateral

     10   

SECTION 3.03.

 

Representations, Warranties and Covenants

     11   

SECTION 3.04.

 

Registration in Nominee Name; Denominations

     12   

SECTION 3.05.

 

Voting Rights; Dividends and Interest, Etc

     12    ARTICLE IV    Security Interests in Other Personal Property   

SECTION 4.01.

 

Security Interest

     14   

SECTION 4.02.

 

Representations and Warranties

     17   

 

i



--------------------------------------------------------------------------------

SECTION 4.03.

 

Covenants

     19   

SECTION 4.04.

 

Other Actions

     22   

SECTION 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     22    ARTICLE V    Remedies   

SECTION 5.01.

 

Remedies Upon Default

     24   

SECTION 5.02.

 

Application of Proceeds

     25   

SECTION 5.03.

 

Securities Act, Etc

     26    ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01.

 

Indemnity

     27   

SECTION 6.02.

 

Contribution and Subrogation

     27   

SECTION 6.03.

 

Subordination; Subrogation

     27    ARTICLE VII    Miscellaneous   

SECTION 7.01.

 

Notices

     29   

SECTION 7.02.

 

[RESERVED]

     29   

SECTION 7.03.

 

Limitation By Law

     29   

SECTION 7.04.

 

Binding Effect; Several Agreement

     30   

SECTION 7.05.

 

Successors and Assigns

     30   

SECTION 7.06.

 

Administrative Agent’s Fees and Expenses; Indemnification

     30   

SECTION 7.07.

 

Administrative Agent Appointed Attorney-in-Fact

     31   

SECTION 7.08.

 

Governing Law

     31   

SECTION 7.09.

 

Waivers; Amendment

     32   

SECTION 7.10.

 

WAIVER OF JURY TRIAL

     32   

SECTION 7.11.

 

Severability

     32   

SECTION 7.12.

 

Counterparts

     33   

SECTION 7.13.

 

Headings

     33   

SECTION 7.14.

 

Jurisdiction; Consent to Service of Process

     33   

SECTION 7.15.

 

Termination or Release

     33   

SECTION 7.16.

 

Additional Subsidiaries

     34   

SECTION 7.17.

 

No Limitations, Etc.

     34   

SECTION 7.18.

 

Secured Party Authorizations and Indemnifications

     36   

SECTION 7.19.

 

[RESERVED]

     37   

SECTION 7.20.

 

Securitization Acknowledgements

     37   

 

ii



--------------------------------------------------------------------------------

SECTION 7.21.

 

[RESERVED]

     39   

SECTION 7.22.

 

Successor Administrative Agent

     39    ARTICLE VIII    The Intercreditor Agreement   

SECTION 8.01.

 

Intercreditor Agreement

     39   

 

iii



--------------------------------------------------------------------------------

Schedules

  

Schedule I

  

Pledged Stock; Debt Securities

Schedule II

  

Intellectual Property

Schedule III

  

Commercial Tort Claims

Schedule IV

  

Filing Offices

Schedule V

  

Excluded Pledges

Exhibits

  

Exhibit I

  

Form of Supplement to the Guarantee and Collateral Agreement

Exhibit II

  

Apple Ridge Documents

 

iv



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of October 23, 2015
(this “Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC (“Holdings”),
REALOGY GROUP LLC (the “Borrower”), each Subsidiary Loan Party identified on the
signature pages hereto and party hereto (together with Holdings, the Borrower
and any other entity that may become a party hereto as provided herein, the
“Grantors”) and JPMORGAN CHASE BANK, N.A., as administrative and collateral
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined below).

PRELIMINARY STATEMENT

Reference is made to the Term Loan Agreement dated as of October 23, 2015 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Term Loan Agreement”), among Holdings, the Borrower, the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other parties thereto.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Term Loan Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the other Guarantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Term Loan Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit.

The priority of the Liens and Security Interests created by this Agreement and
the right of the Secured Parties to exercise rights and remedies under this
Agreement or with respect to the Collateral are subject to the terms of the
First Lien Intercreditor Agreement (including the joinder, dated the date
hereof, entered into by the Collateral Agent in connection therewith) and the
First and a Half Lien Intercreditor Agreement.

Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Term Loan Agreement. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Term Loan Agreement. All terms defined in the New York UCC (as defined
herein) and not defined in this Agreement have the meanings specified therein.
The term “instrument” shall have the meaning specified in Article 9 of the New
York UCC.

(b) The rules of construction specified in Section 1.02 of the Term Loan
Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Acceleration Event” means after, or concurrently with, the occurrence of an
Event of Default, the maturity of any of the Loan Obligations shall have been
accelerated.



--------------------------------------------------------------------------------

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Additional Secured Party” means (a) with respect to any obligation referred to
in clause (c) of the definition of the term “Borrower Obligations”, any
Affiliate of a Lender or any Affiliate of the Administrative Agent, in each case
that is a party to a Swap Agreement with a Loan Party or a Subsidiary and to
which any such obligation is owed, (b) with respect to any obligation referred
to in clause (d) of the definition of the term “Borrower Obligations”, any
person to which any such obligation (to the extent that such obligation may be
guaranteed and/or secured hereunder) is owed, or (c) with respect to any
obligation referred to in clause (e) of the definition of the term “Borrower
Obligations”, any person to which such obligation (to the extent such obligation
may be guaranteed and/or secured hereunder) is owed.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Borrower Obligations” means (a) the due and punctual payment by the Borrower of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Term Loan Agreement and each of the other Loan Documents,
including obligations to pay fees, expenses and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual payment of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents, (c) the due and
punctual payment of all obligations of each Loan Party and each other Subsidiary
under each Swap Agreement owed to a person that is an Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender on the Closing
Date (for Swap Agreements in existence on the Closing Date) or at the time of
entry into such Swap Agreement, (d) the due and punctual payment of all
obligations of each Loan Party and each other Subsidiary under the Cash
Management Line (provided that in no event shall the holders of any obligations
under the Cash Management Line in the aggregate (other than any Agent, Lender,
an Affiliate of the Administrative Agent or an Affiliate of a Lender) have the
right to receive proceeds from any realization upon the Collateral or payments
from the Guarantors in respect of claims in excess of $25.0 million in the
aggregate (plus (A) any accrued and unpaid interest in respect of Indebtedness
incurred by the Borrower or any Subsidiary under the Cash Management Line and
(B) any accrued and unpaid fees and expenses owing by the Borrower or any
Subsidiary under the Cash Management Line) from the enforcement of any remedies
available to the Secured Parties under all of the Loan Documents), and (e) the
due

 

2



--------------------------------------------------------------------------------

and punctual payment of all obligations of each Loan Party and each other
Subsidiary under other Indebtedness incurred in the ordinary course of business
of the Borrower or any Subsidiary and permitted under Section 6.01 of the Term
Loan Agreement (provided that in no event shall the holders of such other
Indebtedness in the aggregate have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors in respect of
claims in excess of $25.0 million in the aggregate from the enforcement of any
remedies available to the Secured Parties under all of the Loan Documents except
with respect to any such holder that has executed an intercreditor agreement
with the Administrative Agent in form and substance satisfactory to the
Administrative Agent). Notwithstanding the foregoing, for purposes of
determining any Guarantor Obligations of any Guarantor, the definition of
“Borrower Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, if applicable) any
Excluded Swap Obligations of such Guarantor.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II; (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Discharge Date” has the meaning assigned to such term in Section 7.15.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee (or grant of such security
interest by, as applicable) of such Guarantor becomes or would become effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal.

 

3



--------------------------------------------------------------------------------

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under IP Agreements, leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

“Grantor” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Guarantor Obligations” means (a) with respect to any Guarantor other than the
Borrower, all obligations and liabilities of such Guarantor which may arise
under or in connection with this Agreement (including, without limitation,
Article II), any other Loan Document, and any Swap Agreement entered into by
such Guarantor with any person that is a Lender or an Affiliate of a Lender on
the Closing Date (for Swap Agreements in existence on the Closing Date) or at
the time of entry into such Swap Agreement, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document), and (b) with respect to the Borrower, (i) the due and punctual
payment of all obligations of each other Loan Party and each other Subsidiary
under each Swap Agreement owed to a person that is an Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender on the Closing
Date (for Swap Agreements in existence on the Closing Date) or at the time of
entry into such Swap Agreement, and (ii) the due and punctual payment of all
obligations of each other Loan Party and each other Subsidiary under the Cash
Management Line (provided that in no event shall the holders of any obligations
under the Cash Management Line in the aggregate (other than any Agent, Lender,
an Affiliate of the Administrative Agent or an Affiliate of a Lender) have the
right to receive proceeds from any realization upon the Collateral or payments
from the Guarantors in respect of claims in excess of $25.0 million in the
aggregate (plus (A) any accrued and unpaid interest in respect of Indebtedness
incurred by the Borrower or any Subsidiary under the Cash Management Line and
(B) any accrued and unpaid fees and expenses owing by the Borrower or any
Subsidiary under the Cash Management Line) from the enforcement of any remedies
available to the Secured Parties under all of the Loan Documents), and (iii) the
due and punctual payment of all obligations of each other Loan Party and each
other Subsidiary under other Indebtedness incurred in the ordinary course of
business of such Loan Party or Subsidiary and permitted under Section 6.01 of
the Term Loan Agreement (provided that in no event shall the holders of such
other Indebtedness in the aggregate have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors in respect of
claims in excess of $25.0 million in the aggregate from the enforcement of any
remedies available to the Secured Parties under all of the Loan Documents except
with respect to any such holder that has executed an intercreditor agreement
with the Administrative Agent in form and substance satisfactory to the
Administrative Agent). Notwithstanding the foregoing, Guarantor Obligations of a
Guarantor do not include any Excluded Swap Obligation of such Guarantor.

 

4



--------------------------------------------------------------------------------

“Guarantors” means the collective reference to each Grantor other than the
Borrower; provided that the term “Guarantors” shall include the Borrower in the
case of the obligations of the other Loan Parties and the other Subsidiaries
described in clause (b) of the definition of the term “Guarantor Obligations”.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements relating to the license, development, use or
disclosure of any Intellectual Property to which a Grantor, now or hereafter, is
a party or a beneficiary, including, without limitation, the agreements set
forth on Schedule II hereto.

“Loan Obligations” means (a) in the case of the Borrower, the Borrower
Obligations, and (b) in the case of each Guarantor, its Guarantor Obligations.

“Loan Party Collateral” means the Article 9 Collateral and the Pledged
Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes” has the meaning assigned to such term in Section 7.20(a)(i).

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party and all rights of any
Grantor under any such agreement (including, without limitation, any such rights
that such Grantor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

5



--------------------------------------------------------------------------------

“Permitted Liens” means any Lien permitted by Section 6.02 of the Term Loan
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt “ has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of security interest,
as applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Parties” means (a) the Lenders, the Agents and the Additional Secured
Parties, (b) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under any Loan Document and (d) the successors and permitted
assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Supplement” has the meaning assigned to such term in Section 7.16.

“Swap” means, with respect to any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Term Loan Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, domain names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all

 

6



--------------------------------------------------------------------------------

renewals thereof, including those listed on Schedule II, (b) all goodwill
associated therewith or symbolized thereby, (c) all claims for, and rights to
sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the ratable benefit of the Secured Parties, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Borrower Obligations (excluding, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor). Each Guarantor further agrees that the
Borrower Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Borrower Obligations.
Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Borrower Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.01 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.01, or otherwise
under this Guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Discharge Date. Each Qualified ECP Guarantor
intends that this Section 2.01 constitute, and this Section 2.01 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Borrower
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other person.

SECTION 2.03. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Borrower Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower or any other Loan
Party or otherwise.

 

7



--------------------------------------------------------------------------------

SECTION 2.04. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Borrower Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the Secured Parties in cash the amount
of such unpaid Guarantor Obligation. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this guarantee, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Loan Documents. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 2.05. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Borrower Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.06. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Lender hereby confirms that it is
the intention of all such Persons that this guarantee and the Guarantor
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal,
state law to the extent applicable to this guarantee and the Guarantor
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Lenders and the Guarantors hereby irrevocably
agree that the Guarantor Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the Guarantor
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

SECTION 2.07. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower is required to be made pursuant to the terms of
Section 2.17 of the Term Loan Agreement. The provisions of Section 2.17 of the
Term Loan Agreement shall apply to each Guarantor mutatis mutandis.

SECTION 2.08. Additional Borrowers or Subsidiary Parties. The guarantee of any
Guarantor that becomes a party hereto pursuant to Section 7.16 shall be subject
to the limitations (if any) set forth in the applicable Supplement relating to
such guarantee.

 

8



--------------------------------------------------------------------------------

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. Subject to the last paragraph of Section 4.01(a), as
security for the payment or performance, as the case may be, in full of its Loan
Obligations, each Grantor hereby assigns and pledges to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and permitted assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under (i) the Equity Interests directly owned by it (including those listed on
Schedule I) and any other Equity Interests obtained in the future by such
Grantor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (A) (I) more
than 65% of the issued and outstanding voting Equity Interests in any “first
tier” Wholly Owned Foreign Subsidiary directly owned by such Grantor, (II) more
than 65% of the issued and outstanding voting Equity Interests in any “first
tier” Qualified CFC Holding Company directly owned by such Grantor, (III) any
issued and outstanding Equity Interest in any Foreign Subsidiary that is not a
“first tier” Foreign Subsidiary, or (IV) any issued and outstanding Equity
Interests in any Qualified CFC Holding Company that is not a “first tier”
Qualified CFC Holding Company, (B) to the extent applicable law requires that a
subsidiary of such Grantor issue directors’ qualifying shares, such shares or
nominee or other similar shares, (C) any Equity Interests with respect to which
the Collateral and Guarantee Requirement or the other paragraphs of Section 5.09
of the Term Loan Agreement need not be satisfied by reason of Section 5.09(g) of
the Term Loan Agreement, (D) any Equity Interests in a person that is not
directly or indirectly a Subsidiary or is listed on Schedule V hereto, (E) any
Equity Interests in any Insurance Subsidiary or any entity listed on Schedule
1.01A to the Term Loan Agreement or (F) any Equity Interests in any Immaterial
Subsidiary or Unrestricted Subsidiary; (ii) (A) the debt obligations listed
opposite the name of such Grantor on Schedule I, (B) any debt obligations in the
future issued to such Grantor having, in the case of each instance of debt
securities, an aggregate principal amount in excess of $5.0 million, and (C) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the “Pledged Debt Securities” and, together with the
property described in clauses (ii)(A) and (B) above, the “Pledged Debt”);
(iii) subject to Section 3.05 hereof, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of the Pledged Stock
and the Pledged Debt; (iv) subject to Section 3.05 hereof, all rights and
privileges of such Grantor with respect to the Pledged Stock, Pledged Debt and
other property referred to in clause (iii) above; and (v) all proceeds of any of
the foregoing (the Pledged Stock, Pledged Debt and other property referred to in
clauses (iii) through (v) above being collectively referred to as the “Pledged
Collateral”). The Administrative Agent agrees to execute an amendment to this
Section 3.01 (if necessary) to exclude from the Pledged Stock any Equity
Interest which would be so excluded by the operation of clause (vii) or
(viii) of Section 5.09(g) of the Term Loan Agreement.

 

9



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the benefit of the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities (i) are Equity Interests in the Borrower or in
Subsidiaries or (ii) in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 3.02. If any Pledged Stock that is uncertificated on the
date hereof shall hereinafter become certificated, or if any Grantor shall at
any time hold or acquire any certificated securities included in the Pledged
Collateral, the applicable Grantor shall promptly cause the certificate or
certificates representing such Pledged Stock to be delivered to the
Administrative Agent for the benefit of the Secured Parties together with
accompanying stock powers or other documentation required by Section 3.02(c).
None of the Grantors shall permit any third party to “control” (for purposes of
Section 8-106 of the New York UCC (or any analogous provision of the Uniform
Commercial Code in effect in the jurisdiction whose law applies)) any
uncertificated securities that constitute Pledged Collateral other than the
Administrative Agent.

(b) To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities in connection with
the cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to any Grantor is evidenced by a promissory note or an
instrument, such Grantor shall cause such promissory note, if evidencing
Indebtedness in excess of $5.0 million, to be pledged and delivered to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

 

10



--------------------------------------------------------------------------------

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged in order to satisfy the Collateral and Guarantee Requirement, or
(ii) delivered pursuant to Section 3.02;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Grantor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a person that is not a subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Grantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Term Loan Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Term Loan Agreement and other than
Permitted Liens and (iv) subject to the rights of such Grantor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Term Loan Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, or otherwise permitted to exist pursuant to the terms
of the Term Loan Agreement, the Pledged Stock (other than partnership interests)
is and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

(e) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Term Loan Agreement or the schedules thereto,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the

 

11



--------------------------------------------------------------------------------

transfer of the Pledged Securities upon a foreclosure thereof (other than
compliance with any securities law applicable to the transfer of securities)),
in each case other than such as have been obtained and are in full force and
effect;

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the Administrative Agent,
for the benefit of the Secured Parties, in accordance with this Agreement and a
financing statement covering such Pledged Securities is filed in the appropriate
filing office, the Administrative Agent will obtain, for the benefit of the
Secured Parties, a legal, valid and perfected lien upon and security interest in
such Pledged Securities under the New York UCC, subject only to Permitted Liens
permitted under the Term Loan Agreement, as security for the payment and
performance of the Loan Obligations; and

(h) each Grantor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, upon the occurrence and during the continuation of
an Event of Default, agrees to transfer record ownership of the securities
issued by it in connection with any request by the Administrative Agent.

SECTION 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Grantor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Grantor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Grantor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Grantors of the Administrative
Agent’s intention to exercise its rights hereunder:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Term Loan Agreement and the other Loan Documents; provided that, except as
permitted under the Term Loan Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Term Loan Agreement, any other Loan Document or the ability of the Secured
Parties to exercise the same.

 

12



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Term Loan Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities to the extent such Grantor has the rights to receive such
Pledged Securities if they were declared, distributed and paid on the date of
this Agreement, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities to
the extent such Grantor has the rights to receive such Pledged Securities if
they were declared, distributed and paid on the date of this Agreement, in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Grantor, shall
not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the benefit of the Secured Parties, and
shall be forthwith delivered to the Administrative Agent, for the benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Administrative Agent). This clause (iii) shall
not apply to dividends between or among the Borrower, the Grantors and the
Subsidiaries only of property which is subject to a perfected security interest
under this Agreement; provided that the Borrower notifies the Administrative
Agent in writing, specifically referring to this Section 3.06, at the time of
such dividend and takes any actions the Administrative Agent specifies to ensure
the continuance of its perfected security interest in such property under this
Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
receive dividends, interest, principal or other distributions with respect to
Pledged Securities that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 3.05 shall cease, and all such rights shall
thereupon become vested, for the benefit of the Secured Parties, in the
Administrative Agent which shall

 

13



--------------------------------------------------------------------------------

have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions; provided, however, that
until the occurrence of an Acceleration Event, any Grantor may continue to
exercise dividend and distribution rights solely to the extent permitted under
clause (x) (other than clause (iv) thereof) and clause (y) of Section 6.06(b) of
the Term Loan Agreement and solely to the extent that such amounts are required
by Holdings for the stated purposes thereof. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 3.05 shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Administrative Agent, for the benefit of the
Secured Parties, and shall be forthwith delivered to the Administrative Agent,
for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02 hereof. After all Events of Default have
been cured or waived and a Responsible Officer has delivered to the
Administrative Agent a certificate to that effect, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05 with respect to
Pledged Securities, and the obligations of the Administrative Agent under
paragraph (a)(ii) of this Section 3.05, shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
Secured Parties, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Administrative Agent shall have
the right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights. After all Events of
Default have been cured or waived and a Responsible Officer has delivered to the
Administrative Agent a certificate to that effect, each Grantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 3.05 and the obligations of the Administrative
Agent under paragraph (a)(ii) shall be in effect.

ARTICLE IV

Security Interests in Other Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Loan Obligations, each Grantor hereby pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured

 

14



--------------------------------------------------------------------------------

Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property;

(x) all Commercial Tort Claims with respect to the matters described on Schedule
III;

(xi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the term “Article 9
Collateral” shall not include, any of the following (collectively, the “Excluded
Assets”): (t) any vehicle covered by a certificate of title or ownership,
whether now owned or hereafter acquired, (u) any assets (including Equity
Interests), whether now owned or hereafter acquired, with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.09 of
the Term Loan Agreement would not be required to be satisfied by reason of
Section 5.09(g) of the Term Loan Agreement if hereafter acquired, (v) any
property excluded from the definition of Pledged Collateral pursuant to
Section 3.01 hereof (other than clause (i)(D) thereof), (w) any letter-of-credit
rights to the extent any Grantor is required by applicable law to apply the
proceeds of a drawing of such letter of credit for a specified purpose, (x) any
Grantor’s right, title or interest in any license, contract or agreement to
which such Grantor is a party or any of its right, title or interest thereunder
to the

 

15



--------------------------------------------------------------------------------

extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Grantor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, (y) any Equipment owned by any Grantor that is subject to a purchase
money lien or a Capital Lease Obligation if the contract or other agreement in
which such Lien is granted (or the documentation providing for such Capital
Lease Obligation) prohibits or requires the consent of any person other than the
Grantors as a condition to the creation of any other security interest on such
Equipment, or (z) any “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of Lanham Act is submitted to, and accepted by, the
United States Patent and Trademark Office, solely to the extent and for the
duration, if any, that the pledge or grant of a security interest in such
application prior to such filing would result in the invalidation of such
application or any resulting registration. The Administrative Agent agrees to
execute an amendment to this Section 4.01(a) (if necessary) to exclude from the
Article 9 Collateral any asset which would be so excluded by the operation of
clause (vii) or (viii) of Section 5.09(g) of the Term Loan Agreement.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets, whether now owned or hereafter acquired” or “all property, whether
now owned or hereafter acquired” or using words of similar import. Each Grantor
agrees to provide such information to the Administrative Agent promptly upon
request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office such documents as
may be reasonably necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of such Grantor, and naming such Grantor or
the Grantors as debtors and the Administrative Agent as secured party.

 

16



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or in the Term
Loan Agreement, no Grantor shall be required to enter into any deposit account
control agreement or securities account control agreement with respect to any
cash, deposit account or securities account.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Term Loan Agreement.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete, in all material respects, as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Administrative Agent based upon the information provided to
the Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule IV (or specified
by notice from the Borrower to the Administrative Agent after the Closing Date
in the case of filings, recordings or registrations required by Section 5.09 of
the Term Loan Agreement or the definition of Collateral and Guarantee
Requirement) constitute all the filings, recordings and registrations (other
than filings required to be made in the United States Patent and Trademark
Office and the United States Copyright Office in order to perfect the Security
Interest in Article 9 Collateral consisting of United States issued and pending
Patents, United States registered Trademarks and United States registered
Copyrights) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof), and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of continuation
statements or amendments. Each Grantor represents and warrants that a fully
executed Intellectual Property Security Agreement containing a description of
all Article 9 Collateral including all material Intellectual Property with
respect to United States issued Patents (and Patents for which United States
applications are pending), United States registered Trademarks (and Trademarks
for which United States

 

17



--------------------------------------------------------------------------------

registration applications are pending) and United States registered Copyrights
has been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Administrative Agent, to protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such material Intellectual Property in which a security interest
may be perfected by recording with the United States Patent and Trademark Office
and the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of registrations or applications
for Patents, Trademarks and Copyrights acquired or obtained after the date
hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Loan
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) subject to the filings described in
Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the Intellectual Property Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office upon the
making of such filings with such office, in each case, as applicable, with
respect to material Intellectual Property Collateral. The Security Interest is
and shall be prior to any other Lien on any of the Article 9 Collateral other
than Permitted Liens.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any agreement in which any Grantor grants any interest in any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any agreement in which any Grantor
grants any interest in any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Grantors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Closing Date except as indicated on the Perfection
Certificate.

 

18



--------------------------------------------------------------------------------

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material registrations and material applications for Patents, Trademarks
and Copyrights owned or exclusively licensed by and all material IP Agreements
(other than (i) Trademark Licenses granted by a Grantor to a franchisee or
master franchisor in the ordinary course of business and (ii) licenses for
generally commercially available software and hardware) binding upon such
Grantor as of the date hereof.

(ii) The Intellectual Property Collateral (excluding IP Agreements) is
subsisting and has not been adjudged invalid or unenforceable in whole or part,
and, to such Grantor’s knowledge, is valid and enforceable, except as would not
reasonably be expected to have a Material Adverse Effect. Such Grantor has no
knowledge of any uses of any item of Intellectual Property Collateral (excluding
IP Agreements) that would be expected to lead to such item becoming invalid or
unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

(iii) Such Grantor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in the
Intellectual Property Collateral (excluding IP Agreements) that is reasonably
necessary for the operation of its business in full force and effect in the
United States and such Grantor has used proper statutory notice in connection
with its use of each Patent, Trademark and Copyright in the Intellectual
Property Collateral, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Grantor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Grantor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. (a) The Borrower agrees promptly to notify the
Administrative Agent in writing of any change (i) in the corporate or
organization name of any Grantor, (ii) in the identity or type of organization
or corporate structure of any Grantor, (iii) in the Federal Taxpayer
Identification Number or organizational identification number of any

 

19



--------------------------------------------------------------------------------

Grantor or (iv) in the jurisdiction of organization of any Grantor. The Borrower
agrees promptly to provide the Administrative Agent with certified
organizational documents reflecting any of the changes described in the
immediately preceding sentence.

(b) Subject to the rights of such Grantor under the Loan Documents to dispose of
Collateral, each Grantor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, (i) the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement and the granting of the Security
Interest, and (ii) the filing of any financing statements (including fixture
filings) or other documents in connection herewith or therewith, all in
accordance with the terms hereof and of Section 5.09(g) of the Term Loan
Agreement. If any Indebtedness payable under or in connection with any of the
Article 9 Collateral that is in excess of $5.0 million shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Administrative Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent. The Administrative Agent agrees to
execute an amendment to this Section 4.03(c) (if necessary) to exclude from the
requirements of this clause any asset which would be so excluded by the
operation of clause (vii) or (viii) of Section 5.09(g) of the Term Loan
Agreement.

(d) Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Administrative Agent, with prompt notice thereof to the Grantors,
to supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Grantor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Administrative Agent
of the specific identification of such Article 9 Collateral, to advise the
Administrative Agent in writing of any inaccuracy in any material respect of the
representations and warranties made by such Grantor hereunder with respect to
such Article 9 Collateral. Each Grantor agrees that it will use its commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct in all
material respects with respect to such Article 9 Collateral within 30 days after
the date it has been notified by the Administrative Agent of the specific
identification of such Article 9 Collateral.

(e) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing

 

20



--------------------------------------------------------------------------------

such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(f) At its option and, prior to the occurrence of an Event of Default, upon
written notice to the Borrower, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not a
Permitted Lien, and may pay for the maintenance and preservation of the Article
9 Collateral to the extent any Grantor fails to do so as required by the Term
Loan Agreement or this Agreement, and each Grantor jointly and severally agrees
to reimburse the Administrative Agent on demand for any reasonable payment made
or any reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.03(f)
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, in the other Loan Documents.

(g) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Grantor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Term Loan
Agreement. None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession or otherwise in control of the Article 9 Collateral owned by it,
except as permitted by the Term Loan Agreement.

(i) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion and, prior to the occurrence of an Event of Default, upon
written notice to the Borrower, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Administrative
Agent and shall be additional Loan Obligations secured hereby.

 

21



--------------------------------------------------------------------------------

(j) The Borrower agrees to use its commercially reasonable efforts to identify
to the Administrative Agent the Additional Secured Parties described in clause
(b) or (c) of the definition thereof from time to time and which are entitled to
the benefits of this Agreement; provided that the failure by the Borrower to so
notify the Administrative Agent shall not impair the validity of the guarantee
or the security interests hereby granted.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the benefit of the Secured Parties, the Administrative Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Grantor shall forthwith endorse, assign and deliver
the same to the Administrative Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time reasonably request.

(b) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as permitted under the Term Loan Agreement, each Grantor agrees that
it will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees or sublicensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the ordinary conduct of such Grantor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public, and agrees that it
shall take commercially reasonable steps with respect to any material products
covered by any such Patent as necessary and sufficient to establish and preserve
such Grantor’s rights under applicable patent laws.

(b) Except as permitted under the Term Loan Agreement, each Grantor will, and
will use its commercially reasonable efforts to cause its licensees or its
sublicensees to, for each Trademark material to the ordinary conduct of such
Grantor’s business, (i) maintain such Trademark in full force free from any
adjudication of abandonment or invalidity for non-use, (ii) maintain the quality
of products and services offered under such Trademark, (iii) consistent with its
prior practice, display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as permitted under applicable
law and (iv) not knowingly use or knowingly permit its licensees’ or
sublicensees’ use of such Trademark in violation of any third-party rights.

 

22



--------------------------------------------------------------------------------

(c) Except as permitted under the Term Loan Agreement, each Grantor will, and
will use its commercially reasonable efforts to cause its licensees or its
sublicensees to, for each work covered by a Copyright material to the ordinary
conduct of such Grantor’s business that it publishes, displays and distributes,
and, consistent with its prior practice, use copyright notice as permitted under
applicable copyright laws.

(d) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the ordinary conduct of such
Grantor’s business has prematurely permanently become abandoned, lapsed or
dedicated to the public, or of any materially adverse determination, excluding
non-material office actions and similar determinations or developments in the
United States Patent and Trademark Office, United States Copyright Office, any
court or any similar office of any country, regarding such Grantor’s ownership
of any such Patent, Trademark or Copyright or its right to register or to
maintain the same.

(e) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on a quarterly basis of each
registration or application made by itself, or through any agent, employee,
licensee or designee at such Grantor’s request, for any Patent or Trademark with
the United States Patent and Trademark Office or, on a monthly basis, of each
registration made by itself, or through any agent, employee, licensee or
designee at such Grantor’s request, for any Copyright with the United States
Copyright Office, respectively, or any comparable office or agency in any other
country filed during the preceding period, (ii) promptly execute and deliver any
and all agreements, instruments, documents and papers necessary or as the
Administrative Agent may otherwise reasonably request to evidence the
Administrative Agent’s security interest in such U.S. Patent, Trademark or
Copyright and the perfection thereof, and (iii) upon the Administrative Agent’s
request, promptly execute and deliver any and all agreements, instruments,
documents and papers necessary or as the Administrative Agent may otherwise
reasonably request to evidence the Administrative Agent’s security interest in
such non-U.S. Patent, Trademark or Copyright and the perfection thereof.

(f) Each Grantor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the ordinary conduct of such Grantor’s
business and to maintain (i) each issued Patent and (ii) the registrations of
each Trademark and each Copyright that is material to the ordinary conduct of
such Grantor’s business, including, when applicable and necessary in such
Grantor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any Grantor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.

 

23



--------------------------------------------------------------------------------

(g) In the event that any Grantor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
ordinary conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor shall
promptly notify the Administrative Agent (other than infringements,
misappropriations or dilutions by franchisees or former franchisees unless and
until such franchisee or former franchisee challenges the validity of any such
Patent, Trademark or Copyright) and shall, if such Grantor deems it necessary in
its reasonable business judgment, take such actions as are reasonably
appropriate under the circumstances, which may include suing and recovering
damages.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Grantor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Grantor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party with respect to the Loan Obligations under the
applicable Uniform Commercial Code or other applicable law or in equity. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral securing the Loan Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

24



--------------------------------------------------------------------------------

To the extent any notice is required by applicable law, the Administrative Agent
shall give the applicable Grantors 10 Business Days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Administrative
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or the portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Loan Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. (a) Subject to the provisions of the
First Lien Intercreditor Agreement and the First and a Half Lien Intercreditor
Agreement, the Administrative Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Loan Obligations secured
by such Collateral, including without limitation all court costs and the fees
and expenses of its agents and legal counsel, the repayment of all advances made
by the Administrative Agent hereunder or under any other Loan Document on behalf
of any Grantor, any other costs or expenses incurred in

 

25



--------------------------------------------------------------------------------

connection with the exercise of any right or remedy hereunder or under any other
Loan Document, and all other fees, indemnities and other amounts owing or
reimbursable to the Administrative Agent under any Loan Document in its capacity
as such;

SECOND, to the payment in full of the Loan Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of such Loan Obligations owed
to them on the date of any such distribution, subject to Section 7.18; and

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Administrative Agent, subject to the provisions of the First Lien
Intercreditor Agreement and the First and a Half Lien Intercreditor Agreement,
shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Administrative Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

SECTION 5.03. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, “blue sky” or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The

 

26



--------------------------------------------------------------------------------

provisions of this Section 5.03 will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Subsidiary Loan Party under this Agreement in respect of any
Guarantor Obligation of the Borrower, the Borrower shall indemnify such
Subsidiary Loan Party for the full amount of such payment and such Subsidiary
Loan Party shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Loan Party shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part an obligation owed to
any Secured Party by the Borrower, the Borrower shall indemnify such Subsidiary
Loan Party in an amount equal to the greater of the book value or the fair
market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Subsidiary Loan Party (a
“Contributing Party”) agrees (subject to Section 6.03 hereof) that, in the event
a payment shall be made by any other Subsidiary Loan Party hereunder in respect
of any Guarantor Obligation, or assets of any other Subsidiary Loan Party shall
be sold pursuant to any Security Document to satisfy any Loan Obligation owed to
any Secured Party and such other Subsidiary Loan Party (the “Claiming Party”)
shall not have been fully indemnified by the Borrower as provided in
Section 6.01 hereof, the Contributing Party shall indemnify the Claiming Party
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Contributing Parties on the date hereof (or, in the case of
any Subsidiary Loan Party becoming a party hereto pursuant to Section 7.16
hereof, the date of the supplement hereto executed and delivered by such
Subsidiary Loan Party). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 6.02 shall be subrogated to the rights of such
Claiming Party to the extent of such payment.

SECTION 6.03. Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 2.06, to the extent permitted by law and to the extent to do so
would not constitute unlawful financial assistance, each Guarantor and Grantor
hereby subordinates any and all debts, liabilities and other obligations owed to
such Guarantor or Grantor by each other Loan Party (the “Subordinated
Obligations”) to the Loan Obligations (other than contingent or unliquidated
obligations or liabilities) owed by it to the extent and in the manner
hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Each Guarantor and Grantor may receive payments
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if requested by
the

 

27



--------------------------------------------------------------------------------

Administrative Agent or required by the Required Lenders, no Guarantor or
Grantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until the Loan Obligations (other than
contingent or unliquidated obligations or liabilities) have been paid in full in
cash.

(ii) Prior Payment of Loan Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other U.S. federal, U.S. state or non-U.S. bankruptcy,
insolvency, receivership or similar law in any jurisdiction relating to any
other Loan Party, each Guarantor and Grantor agrees that the Secured Parties
shall be entitled to receive payment in full in cash of all Loan Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any U.S. Bankruptcy Code or any other U.S. federal, state
bankruptcy, insolvency, receivership or similar law in any jurisdiction, whether
or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) (other than contingent or unliquidated obligations or liabilities)
before such Guarantor or Grantor receives payment of any Subordinated
Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor and Grantor shall, if the Administrative Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for (or, in any jurisdiction whose law does not include
the concept of trusts, for the account of) the Secured Parties and deliver such
payments to the Administrative Agent on account of the Loan Obligations
(including all Post-Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor or Grantor under the other provisions of
this Agreement.

(iv) Administrative Agent Authorization. Subject to the provisions of the First
Lien Intercreditor Agreement and the First and a Half Lien Intercreditor
Agreement and after the occurrence and during the continuance of any Event of
Default, the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of each Guarantor and
Grantor, to collect and enforce, and to submit claims in respect of, the
Subordinated Obligations and to apply any amounts received thereon to the Loan
Obligations (including any and all Post-Petition Interest), and (ii) to require
each Guarantor and Grantor (A) to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Loan
Obligations (including any and all Post-Petition Interest).

(b) Subject to the limitations set forth in Section 2.06, each Guarantor and
Grantor hereby unconditionally and irrevocably agrees not to exercise any rights
that it may now have or hereafter acquire against the Borrower, any other Loan
Party or any other insider guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s or Grantor’s obligations under or
in respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any

 

28



--------------------------------------------------------------------------------

Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Loan Obligations (other than contingent or
unliquidated obligations or liabilities) and all other amounts payable under
this Agreement shall have been paid in full in cash and all Swap Agreements
secured hereunder shall have expired or been terminated or cash collateralized
and the Commitments shall have expired or been terminated and each Guarantor and
Grantor agrees that it will not be entitled to bring any action, claim, suit or
other proceeding in respect of any right it may have in respect of any payment
on its Guarantee or other obligation hereunder until such time. If any amount
shall be paid to any Guarantor or Grantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of the Loan Obligations (other than contingent or unliquidated obligations
or liabilities) and all other amounts payable under this Agreement and (b) the
latest date of expiration, termination or cash collateralization of all Swap
Agreements secured hereunder, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Guarantor or Grantor and shall forthwith be paid or delivered
to the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Loan Obligations
and all other amounts payable under this Agreement, whether matured or
unmatured, in accordance with the terms of the Loan Documents, or to be held as
Collateral for any Loan Obligations or other amounts payable under such
guarantee thereafter arising. If (i) any Guarantor or Grantor shall make payment
to any Secured Party of all or any part of the Loan Obligations, (ii) all of the
Loan Obligations (other than contingent or unliquidated obligations or
liabilities) and all other amounts payable under this Agreement shall have been
paid in full in cash, (iii) the Term A Facility Maturity Date shall have
occurred and (iv) all Swap Agreements secured hereunder shall have expired,
terminated, or shall have been cash collateralized, the Administrative Agent
will, at such Guarantor’s or Grantor’s request and expense, execute and deliver
to such Guarantor or Grantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor or Grantor of an interest in the Loan Obligations resulting from
such payment made by such Guarantor or Grantor pursuant to this Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Term Loan Agreement. All communications and notices
hereunder to any Grantor shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 10.01 of the Term Loan Agreement.

SECTION 7.02. [RESERVED].

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be

 

29



--------------------------------------------------------------------------------

subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Agreement invalid, unenforceable, in whole or in part, or not entitled to be
recorded, registered or filed under the provisions of any applicable law.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as contemplated or permitted by
this Agreement or the Term Loan Agreement. This Agreement shall be construed as
a separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or Grantor or the Administrative
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective permitted successors and assigns; provided that no Guarantor
or Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent (unless permitted under the Term Loan Agreement).

SECTION 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.05 of
the Term Loan Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Term Loan Agreement) against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution, delivery or performance of this Agreement or any other Loan
Document to which such Grantor is a party or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
transactions contemplated hereby or (ii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of or material breach of the Loan
Documents by, such Indemnitee.

 

30



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional Loan
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loan Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 7.06 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

SECTION 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. The Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Administrative Agent’s
name or in the name of such Grantor, (a) to receive, endorse, assign or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof, (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to ask for, demand, sue for, collect,
receive and give acquittance for any and all moneys due or to become due under
and by virtue of any Collateral; (d) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement (in accordance with its terms), as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided, that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

SECTION 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

31



--------------------------------------------------------------------------------

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.09, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.08 of the Term Loan Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

32



--------------------------------------------------------------------------------

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Guarantor or Grantor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate with respect to all Loan Obligations when all the outstanding
Loan Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds and
the Lenders have no further commitment to lend under the Term Loan Agreement
(the “Discharge Date”).

(b) [RESERVED].

(c) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Term Loan
Agreement as a result of which such Grantor ceases to be a Subsidiary of the
Borrower or otherwise ceases to be a Guarantor or a Grantor; provided that the
Required Lenders shall have consented to such transaction (to the extent such
consent is required by the Term Loan Agreement) and the terms of such consent
did not provide otherwise.

 

33



--------------------------------------------------------------------------------

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Term Loan Agreement to any person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 10.08 of the Term
Loan Agreement, the Security Interest in such Collateral shall be automatically
released.

(e) In connection with any termination or release pursuant to paragraph (a),
(c) or (d) of this Section 7.15, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense all documents that such
Grantor shall reasonably request to evidence such termination or release and
will duly assign and transfer to such Grantor such of the Pledged Collateral so
released that may be in the possession of the Administrative Agent that has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Administrative Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.09 of the Term Loan Agreement or the Collateral and
Guarantee Requirement of an instrument in the form of Exhibit I hereto (with
such additions to such form as the Administrative Agent and the Borrower may
reasonably agree in the case of any such Subsidiary) (a “Supplement”), such
entity shall become a Guarantor and a Grantor hereunder with the same force and
effect as if originally named as a Guarantor and a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
party to this Agreement. The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.

SECTION 7.17. No Limitations, Etc. (a) Except for termination of a Grantor’s
obligations hereunder as expressly provided for in Section 7.15 and except for
the limitations set forth in Section 2.06 or, with respect to any Subsidiary
Loan Party that becomes a party hereto pursuant to Section 7.16 or otherwise, in
any Supplement to this Agreement, the obligations of each Grantor hereunder and
grant of security interests by such Grantor shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of, and all rights of the Administrative Agent hereunder,
the Security Interest in the Article 9 Collateral, the security interest in the
Pledged Collateral and all obligations of each Guarantor and Grantor hereunder
shall be absolute and unconditional irrespective of, the invalidity, illegality
or unenforceability of the Loan Obligations (including with respect to any
guarantee under this Agreement) or otherwise (other than defense of payment or
performance). Without limiting the generality of the foregoing, all rights of
the Administrative Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Guarantor and Grantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and shall be absolute and unconditional irrespective of, and each Grantor hereby
waives any defense to the enforcement hereof by reason of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

 

34



--------------------------------------------------------------------------------

(ii) any rescission, waiver, amendment or modification of, increase in the Loan
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Loan Obligations,
including with respect to any Guarantor under this Agreement;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Loan Obligations, including with respect to any Guarantor under this
Agreement;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Borrower or any Grantor or otherwise operate as a discharge
of the Borrower or any Grantor as a matter of law or equity (other than the
payment in full in cash or immediately available funds of all the Loan
Obligations);

(vi) any illegality, lack of validity or enforceability of any Loan Obligation,
including with respect to any Guarantor under this Agreement;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting a Loan Party or its assets or any resulting release or discharge of
any Loan Obligation, including with respect to any Guarantor under this
Agreement;

(viii) the existence of any claim, set-off or other rights that the Grantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Grantor or any other guarantor or
surety.

Each Grantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Loan Obligations, to exchange, waive or
release any or all such security

 

35



--------------------------------------------------------------------------------

(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Loan Obligations, all without affecting the obligations of any Grantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Grantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Loan Obligations, including with respect to any
Guarantor under this Agreement, or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the Loan
Obligations (other than contingent or unliquidated obligations or liabilities).
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Loan Obligations, make any
other accommodation with any other Loan Party or exercise any other right or
remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Grantor hereunder except to the extent
the Loan Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds. To
the fullest extent permitted by applicable law, each Grantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Grantor against any other Loan
Party, as the case may be, or any security.

SECTION 7.18. Secured Party Authorizations and Indemnifications. By acceptance
of the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably, to the
maximum extent permitted by law, (a) to consent to the appointment of the
Administrative Agent as its agent hereunder and under such other Security
Documents, (b) to confirm that the Administrative Agent shall have the authority
to act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Security Documents against any
Guarantor or Grantor, the exercise of remedies hereunder or thereunder and the
giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Guarantor’s or Grantor’s obligations with
respect thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Security Document against any
Guarantor or Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Security Document and (d) to agree to be bound by
the terms of this Agreement and any other Security Documents. By acceptance of
the benefits of this Agreement and any other Security Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably, to the
maximum extent permitted by law , to agree to indemnify the Administrative Agent
(and authorize the Administrative Agent to deduct any such indemnification
amount from the amounts to be paid to such Secured Party pursuant to
Section 5.02(a)) to the extent not indemnified or reimbursed by the Grantors,
pro rata in accordance with the amount of the Loan Obligations owed to it on the
date of any such indemnification, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
administrative agent in any way relating to or

 

36



--------------------------------------------------------------------------------

arising out of this Agreement or any other Security Document or any action taken
or omitted by the Administrative Agent with respect to this Agreement or any
other Loan Document, provided that no Secured Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

SECTION 7.19. [RESERVED].

SECTION 7.20. Securitization Acknowledgements. For purposes of this
Section 7.20, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Transfer and
Servicing Agreement, dated as of April 25, 2000, as amended, by and among Apple
Ridge Services Corporation (“ARSC”), Cartus Corporation (“Cartus”), Cartus
Financial Corporation (“CFC”), Apple Ridge Funding LLC (“ARF”) and U.S. Bank
National Association (the “Indenture Trustee”) (the “Transfer and Servicing
Agreement”) or, if not defined therein, as assigned to such terms in the
Purchase Agreement, dated as of April 25, 2000, as amended, by and between
Cartus and CFC (the “Purchase Agreement”) or the Receivables Purchase Agreement,
dated as of April 25, 2000, as amended, by and between CFC and ARSC (the
“Receivables Purchase Agreement”). The Transfer and Servicing Agreement, the
Purchase Agreement and the Receivables Purchase Agreement, together with the
respective amendments thereto described above, are collectively attached to this
Agreement as Exhibit II. Subsequent references in this Section 7.20 to ARSC,
Cartus and CFC below shall mean and be references to such corporations as they
currently exist but shall also include references to any limited liability
companies which succeed to the assets and liabilities of such companies in
connection with a conversion of any such corporation into a limited liability
company. The Administrative Agent acknowledges and agrees, and each Secured
Party by its execution of the Term Loan Agreement (or its Assignment and
Acceptance) and/or its acceptance of the benefits of this Agreement acknowledges
and agrees, as follows, solely in its capacity as a Secured Party:

(i) Each Secured Party hereby acknowledges that (A) CFC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing Cartus Purchased Assets (originally referred to as
CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
CFC Receivables (originally referred to as CMF Receivables) to ARSC, and such
other activities as it deems necessary or appropriate in connection therewith,
(B) ARSC is a limited purpose corporation whose primary activities are
restricted in its certificate of incorporation to purchasing from CFC all CFC
Receivables acquired by CFC from Cartus or otherwise originated by CFC, funding
such acquisitions through the sale of the CFC Receivables to ARF and such other
activities as it deems necessary or appropriate to carry out such activities,
and (C) ARF is a limited purpose limited liability company whose activities are
limited in its limited liability company agreement to purchasing the Pool
Receivables from ARSC, funding such acquisitions through the issuance of the
notes issued pursuant to the Indenture referred to in the Transfer and Servicing
Agreement (the “Notes”), pledging such Pool Receivables to the Apple Ridge
Trustee and such other activities as it deems necessary or appropriate to carry
out such activities.

 

37



--------------------------------------------------------------------------------

(ii) Each Secured Party hereby acknowledges and agrees that (A) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CFC in connection therewith or any CFC Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (B) none of CFC, ARSC or ARF
is a Loan Party, (C) such Secured Party is not a creditor of, and has no
recourse to, CFC, ARSC or ARF pursuant to the Term Loan Agreement or any other
Loan Document, and (D) such Secured Party has no lien on or claim, contractual
or otherwise, arising under the Term Loan Agreement or any other Loan Document
to the Pool Assets (whether now existing or hereafter acquired and whether
tangible or intangible); provided that nothing herein shall limit any rights the
Secured Parties may have to any proceeds or earnings which are transferred from
time to time to Cartus by CFC, ARSC or ARF.

(iii) No Secured Party will institute against or join any other person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Notes; provided that the foregoing shall not
limit the right of any Secured Party to file any claim in or otherwise take any
action (not inconsistent with the provisions of this Section 7.20) permitted or
required by applicable law with respect to any insolvency proceeding instituted
against CFC, ARSC or ARF by any other person.

(iv) Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CFC, ARSC, ARF or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Parties agree that if, notwithstanding the intent of the
parties, Cartus is found to have a property interest in the Pool Assets, then,
in such event, CFC and its assigns, including the Indenture Trustee, shall have
a first and prior claim to the Pool Assets, and any claim or rights the Secured
Parties may have to the Pool Assets, contractual or otherwise, shall be subject
to the prior claims of the Indenture Trustee and the Noteholders until all
amounts owing under the Indenture shall have been paid in full, and the Secured
Parties agree to turn over to the Indenture Trustee any amounts received
contrary to the provisions of this clause (iv).

(v) In taking a pledge of the Equity Interests of CFC, each Secured Party
acknowledges that it has no right, title or interest in or to any assets of CFC,
ARSC or ARF other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CFC. Each Secured Party further agrees that it will
not (A) until after the payment in full of all Notes, exercise any rights it may
have under this Agreement (x) to foreclose on the Equity Interests of CFC or
(y) to exercise any voting rights with respect to the Equity Interests of CFC,
including any rights to nominate, elect or remove the independent members of the
board of directors or managers of CFC or rights to amend the

 

38



--------------------------------------------------------------------------------

organizational documents of CFC, or (B) until one year and one day after the
date on which all Notes have been paid in full, exercise any voting rights it
may have to institute a voluntary bankruptcy proceeding on behalf of CFC.

(vi) Each Secured Party hereby covenants and agrees that it will not agree to
any amendment, supplement or other modification of this Section 7.20 without the
prior written consent of the Indenture Trustee. Each Secured Party further
agrees that the provisions of this Section 7.20 are made for the benefit of, and
may be relied upon and enforced by, the Indenture Trustee and that the Indenture
Trustee shall be a third party beneficiary of this Section 7.20.

SECTION 7.21. [RESERVED].

SECTION 7.22. Successor Administrative Agent. The terms, conditions and
provisions of Section 9.09 of the Term Loan Agreement shall apply to the
Administrative Agent hereunder, mutatis mutandis.

ARTICLE VIII

The Intercreditor Agreement

SECTION 8.01. Intercreditor Agreement. Notwithstanding any provision to the
contrary, the priority of the liens and security interests granted to the
Administrative Agent pursuant to this Agreement, and the exercise of any right
or remedy by the Administrative Agent hereunder are subject to the provisions of
the First Lien Intercreditor Agreement and the First and a Half Lien
Intercreditor Agreement. In the event of any conflict between the terms of this
Agreement and either of the First Lien Intercreditor Agreement or the First and
a Half Lien Intercreditor Agreement, regarding the priority of the liens and
security interests granted to the Administrative Agent or the exercise of any
right or remedy by the Administrative Agent, the terms of the First Lien
Intercreditor Agreement or the First and a Half Lien Intercreditor Agreement, as
applicable, shall govern.

[Signature Page Follows]

 

39



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

  •   Reference is made to the Term Loan Agreement dated as of October 23, 2015
(as the same may be amended, restated or otherwise modified from time to time,
the “Term Loan Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), REALOGY GROUP LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party thereto from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(“Administrative Agent”), and the other financial institutions parties thereto.
Terms defined in the Term Loan Agreement are used herein with the same meanings.

 

  •   Pursuant to the provisions of Section 2.17 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

  •   The undersigned has furnished the Administrative Agent and the Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

  •   Unless otherwise defined herein, terms defined in the Term Loan Agreement
and used herein shall have the meanings given to them in the Term Loan
Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

 

•   Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

  •   Reference is made to the Term Loan Agreement dated as of October 23, 2015
(as the same may be amended, restated or otherwise modified from time to time,
the “Term Loan Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), REALOGY GROUP LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party thereto from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(“Administrative Agent”), and the other financial institutions parties thereto.
Terms defined in the Term Loan Agreement are used herein with the same meanings.

 

  •   Pursuant to the provisions of Section 2.17 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

  •   The undersigned has furnished its participating Lender with a certificate
of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

  •   Unless otherwise defined herein, terms defined in the Term Loan Agreement
and used herein shall have the meanings given to them in the Term Loan
Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

 

•   Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

  •   Reference is made to the Term Loan Agreement dated as of October 23, 2015
(as the same may be amended, restated or otherwise modified from time to time,
the “Term Loan Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), REALOGY GROUP LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party thereto from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(“Administrative Agent”), and the other financial institutions parties thereto.
Terms defined in the Term Loan Agreement are used herein with the same meanings.

 

  •   Pursuant to the provisions of Section 2.17 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

  •   The undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

  •   Unless otherwise defined herein, terms defined in the Term Loan Agreement
and used herein shall have the meanings given to them in the Term Loan
Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:  

 

•   Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

  •   Reference is made to the Term Loan Agreement dated as of October 23, 2015
(as the same may be amended, restated or otherwise modified from time to time,
the “Term Loan Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), REALOGY GROUP LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party thereto from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(“Administrative Agent”), and the other financial institutions parties thereto.
Terms defined in the Term Loan Agreement are used herein with the same meanings.

 

  •   Pursuant to the provisions of Section 2.17 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

  •   The undersigned has furnished the Administrative Agent and the Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

  •   Unless otherwise defined herein, terms defined in the Term Loan Agreement
and used herein shall have the meanings given to them in the Term Loan
Agreement.

 

[NAME OF LENDER] By:   Name:   Title:  

 

•   Date:              , 20[    ]



--------------------------------------------------------------------------------

SCHEDULE 1.01A

CERTAIN SUBSIDIARIES

Burrow Escrow Services, Inc. (California)*

Terra Coastal Escrow, Inc. (California)*

West Coast Escrow Company (California)*

First California Escrow Corporation (Delaware)*

TRG Services, Escrow, Inc. (Delaware)*

Cartus Puerto Rico Corporation (Puerto Rico)

Case Title Company (California)*

Fairtide Insurance Ltd. (Bermuda)

Title Resources Guaranty Company

Apple Ridge Funding LLC

Apple Ridge Services Corporation

Cartus Financing Limited (UK)

Cartus Relocation Corporation

 

 

* See Schedule 6.02(A)

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.01AA

CERTAIN DOMESTIC SUBSIDIARIES

Broker Technology Solutions LLC

Corcoran Group LLC

NRT Property Care LLC

NRT Referral Network LLC (Utah)

NRT West Rents, Inc.

Primacy Domestic Quarters, LLC

Sotheby’s International Realty Referral Company Inc.

Title Resource Group Settlement Services, LLC

Trust with Wells Fargo Bank Northwest, N.A. relating to 1/8 fractional interest
in aircraft.

Burrow Escrow Services, Inc. (California)*

Terra Coastal Escrow, Inc. (California)*

West Coast Escrow Company (California)*

First California Escrow Corporation (Delaware)*

TRG Services, Escrow, Inc. (Delaware)*

 

 

* See Schedule 6.02(A)

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.01B

MORTGAGED PROPERTIES

None.

 

3



--------------------------------------------------------------------------------

SCHEDULE 1.01D

IMMATERIAL SUBSIDIARIES

Broker Technology Solutions LLC

Corcoran Group LLC

NRT Property Care LLC

NRT Referral Network LLC (Utah)

NRT West Rents, Inc.

Primacy Domestic Quarters, LLC

Sotheby’s International Realty Referral Company Inc.

Terra Coastal Escrow, Inc.

Title Resource Group Settlement Services, LLC

Trust with Wells Fargo Bank Northwest, N.A. relating to 1/8 fractional interest
in aircraft.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1.01F

SUBSIDIARY LOAN PARTIES

Alpha Referral Network LLC

American Title Company of Houston

Better Homes and Gardens Real Estate Licensee LLC

Better Homes and Gardens Real Estate LLC

Burgdorff LLC

Burnet Realty LLC

Burnet Title Holding LLC

Burnet Title LLC

Career Development Center, LLC

Cartus Asset Recovery Corporation

Cartus Corporation

Case Title Company

CB Commercial NRT Pennsylvania LLC

CDRE TM LLC

Century 21 Real Estate LLC

CGRN, Inc.

Coldwell Banker Commercial Pacific Properties LLC

Coldwell Banker LLC

Coldwell Banker Pacific Properties LLC

Coldwell Banker Real Estate LLC

Coldwell Banker Real Estate Services LLC

Coldwell Banker Residential Brokerage Company

Coldwell Banker Residential Brokerage LLC

Coldwell Banker Residential Real Estate LLC

Coldwell Banker Residential Referral Network (CA)

Coldwell Banker Residential Referral Network, Inc. (PA)

Colorado Commercial, LLC

Cornerstone Title Company

Equity Title Company

Equity Title Messenger Service Holding LLC

ERA Franchise Systems LLC

Global Client Solutions LLC

Guardian Holding Company

Guardian Title Agency, LLC

HFS.com Connecticut Real Estate LLC

HFS.com Real Estate Incorporated

HFS.com Real Estate LLC

HFS LLC

Home Referral Network LLC

Jack Gaughen LLC

Keystone Closing Services LLC

Lakecrest Title, LLC

Market Street Settlement Group LLC

 

5



--------------------------------------------------------------------------------

Martha Turner Properties, L.P.

Martha Turner Sotheby’s International Realty Referral Company LLC

Mid-Atlantic Settlement Services LLC

MTPGP, LLC

National Coordination Alliance LLC

NRT Arizona Commercial LLC

NRT Arizona LLC

NRT Arizona Referral LLC

NRT Carolinas LLC

NRT Carolinas Referral Network LLC

NRT Colorado LLC

NRT Columbus LLC

NRT Commercial LLC

NRT Commercial Utah LLC

NRT Development Advisors LLC

NRT Devonshire LLC

NRT Devonshire West LLC

NRT Florida LLC

NRT Hawaii Referral, LLC

NRT Insurance Agency, Inc.

NRT LLC

NRT Mid-Atlantic LLC

NRT Missouri LLC

NRT Missouri Referral Network LLC

NRT New England LLC

NRT New York LLC

NRT Northfork LLC

NRT Philadelphia LLC

NRT Pittsburgh LLC

NRT Property Management Arizona LLC

NRT Property Management California, Inc.

NRT Property Management DC LLC

NRT Property Management Delaware LLC

NRT Property Management Florida LLC

NRT Property Management Georgia LLC

NRT Property Management Maryland LLC

NRT Property Management Minnesota LLC

NRT Property Management New Jersey LLC

NRT Property Management Pennsylvania LLC

NRT Property Management Texas LLC

NRT Property Management Virginia LLC

NRT Referral Network LLC

NRT Relocation LLC

NRT Rental Management Solutions LLC

NRT REOExperts LLC

NRT Settlement Services of Missouri LLC

 

6



--------------------------------------------------------------------------------

NRT Settlement Services of Texas LLC

NRT Sunshine Inc.

NRT Texas LLC

NRT Utah LLC

NRT West, Inc.

NRT ZipRealty LLC

ONCOR International LLC

Processing Solutions LLC

Real Estate Referral LLC

Real Estate Referrals LLC

Real Estate Services LLC

Realogy Franchise Group LLC

Realogy Global Services LLC

Realogy Licensing LLC

Realogy Operations LLC

Realogy Services Group LLC

Realogy Services Venture Partner LLC

Referral Associates of New England LLC

Referral Network LLC (FL)

Referral Network Plus, Inc.

Referral Network, LLC (CO)

Secured Land Transfers LLC

Sotheby’s International Realty Affiliates LLC

Sotheby’s International Realty Licensee LLC

Sotheby’s International Realty Referral Company, LLC

Sotheby’s International Realty, Inc.

St. Joe Title Services LLC

Texas American Title Company

The Sunshine Group, Ltd.

Title Resource Group Affiliates Holdings LLC

Title Resource Group Holdings LLC

Title Resource Group LLC

Title Resource Group Services LLC

TRG Settlement Services, LLP

ZipRealty California, Inc.

ZipRealty LLC

 

7



--------------------------------------------------------------------------------

SCHEDULE 1.01G

UNRESTRICTED SUBSIDIARIES

None.

 

8



--------------------------------------------------------------------------------

SCHEDULE 1.01H

JOINT VENTURES

Majority-owned Joint Ventures

Access Title LLC

Bromac Title Services LLC

Burnet Title of Indiana, LLC

Cypress Title Corporation

Estately, Inc.

First Advantage Title, LLC

Guardian Title Company

Mercury Title LLC

Metro Title, LLC

NRT Title Services of Maryland, LLC

Quality Choice Title LLC

Riverbend Title, LLC

RT Title Agency, LLC

Security Settlement Services, LLC

Skyline Title, LLC

St. Mary’s Title Services, LLC

The Masiello Group Closing Services, LLC

True Line Technologies LLC

Minority-Owned Joint Ventures

Cascade West Title Company, LLC

Catalina Title Agency, LLC

Equity Title Agency, Inc.

NEWMLS LLC

NRT Title Agency, LLC

PHH Home Loans, LLC

Progressive Holding Company

Progressive Title Company, Inc. (100% owned by Progressive Holding Company)

Regency Title Company, L.L.C.

 

9



--------------------------------------------------------------------------------

SCHEDULE 1.01I

INELIGIBLE INSTITUTION

 

1. Highland Capital Management, L.P.

 

2. MatlinPatterson Global Advisors LLC

 

3. W.R. Huff Asset Management Co., Inc.

 

4. ABN AMRO Bank N.V.

 

5. Berkshire Hathaway Inc.

 

6. HomeServices of America, Inc.

 

7. MidAmerican Energy Holdings Co.

 

8. Brookfield Asset Management

 

9. Icahn & Co. Inc., Icahn Partners LP, Icahn Partners Master Fund LP, Icahn
Partners

 

  a. Master Fund II L.P., Icahn Partners Master Fund III L.P. and High River
Limited Partnership

 

10. Davidson Kempner Capital Management LLC

 

11. Black Diamond Capital Management, LLC

 

12. Q Investments LP

 

13. Aurelius Capital Management

 

14. Senator Investment Group

 

15. Any affiliate of, and fund or other entity managed by, any of the entities
listed above

 

10



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Term Loan A Commitments  

JPMorgan Chase Bank, N.A.

   $ 44,742,857.15   

Barclays Bank plc

   $ 43,251,428.57   

Citibank, N.A.

   $ 43,251,428.57   

Crédit Agricole Corporate and Investment Bank

   $ 43,251,428.57   

Goldman Sachs Bank USA

   $ 43,251,428.57   

Suntrust Bank

   $ 43,251,428.57   

Bank of Montreal

   $ 41,760,000.00   

Bank of America, N.A.

   $ 27,840,000.00   

Citizens Bank N.A.

   $ 27,840,000.00   

Credit Suisse AG

   $ 27,840,000.00   

The Bank of Nova Scotia

   $ 17,400,000.00   

Wells Fargo Bank, National Association

   $ 17,400,000.00   

People’s United Bank, National Association

   $ 8,700,000.00   

Signature Bank

   $ 5,220,000.00      

 

 

 

Total:

   $ 435,000,000.00      

 

 

 

 

11



--------------------------------------------------------------------------------

SCHEDULE 3.01

ORGANIZATION AND GOOD STANDING

None.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3.04

GOVERNMENTAL APPROVALS

None.

 

13



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

INTELLECTUAL PROPERTY

None.

 

14



--------------------------------------------------------------------------------

SCHEDULE 3.08

SUBSIDIARIES

Wholly-owned U.S. Subsidiaries

 

Name of Entity

  

Jurisdiction of
Organization

    

Ownership

Title Resource Group Settlement Services, LLC    Alabama      TRG Settlement
Services, LLP - 100% Burrow Escrow Services, Inc.    California      Title
Resource Group LLC - 100% Case Title Company    California      Title Resource
Group LLC - 100% Coldwell Banker Real Estate LLC    California      Coldwell
Banker LLC - 100% Coldwell Banker Residential Brokerage Company    California
     Coldwell Banker Residential Brokerage LLC - 100% Coldwell Banker
Residential Real Estate LLC    California      Coldwell Banker Residential
Brokerage LLC - 100% Coldwell Banker Residential Referral Network    California
     Coldwell Banker Residential Brokerage LLC - 100% Cornerstone Title Company
   California      Title Resource Group Holdings LLC - 100% Equity Title Company
   California      Title Resource Group LLC - 100% National Coordination
Alliance LLC.    California      Title Resource Group LLC - 100% NRT West Rents,
Inc.    California      NRT West, Inc. - 100% NRT West, Inc.    California     
NRT LLC - 100% Realogy Operations LLC    California      Realogy Services Group
LLC - 100% Referral Network Plus, Inc.    California      Coldwell Banker
Residential Brokerage Company - 100% Sotheby’s International Realty Referral
Company Inc.    California      Sotheby’s International Realty, Inc. - 100%
Terra Coastal Escrow, Inc.    California      Title Resource Group LLC - 100%
West Coast Escrow Company    California      Title Resource Group LLC - 100%
Colorado Commercial, LLC    Colorado      NRT Colorado LLC - 100% Guardian Title
Agency, LLC    Colorado      Title Resource Group LLC - 100% NRT Colorado LLC   
Colorado      NRT LLC - 100% Referral Network, LLC    Colorado      NRT Colorado
LLC - 100% Better Homes and Gardens Real Estate Licensee LLC    Delaware     
Realogy Services Group LLC - 100% Better Homes and Gardens Real Estate LLC   
Delaware      Realogy Services Group LLC - 100% Broker Technology Solutions LLC
   Delaware      ZipRealty LLC - 100% Burgdorff LLC    Delaware      NRT LLC -
100% Career Development Center, LLC    Delaware      NRT Arizona LLC- 100%

 

15



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

    

Ownership

Cartus Asset Recovery Corporation    Delaware      Cartus Corporation - 100%
Cartus Corporation    Delaware      Realogy Services Group LLC - 100% CB
Commercial NRT Pennsylvania LLC    Delaware      NRT Pittsburgh LLC - 100% CDRE
TM LLC    Delaware      NRT LLC - 100% Century 21 Real Estate LLC    Delaware
     Realogy Services Group LLC - 100% CGRN, Inc.    Delaware      Realogy
Services Group LLC - 100% Coldwell Banker LLC    Delaware      Realogy Services
Group LLC - 100% Coldwell Banker Real Estate Services LLC    Delaware     
Coldwell Banker Residential Real Estate LLC - 100% Coldwell Banker Residential
Brokerage LLC    Delaware      NRT LLC - 100% Corcoran Group LLC    Delaware
     NRT New York LLC - 100% Equity Title Messenger Service Holding LLC   
Delaware      Title Resource Group LLC - 100% ERA Franchise Systems LLC   
Delaware      Realogy Services Group LLC - 100% First California Escrow
Corporation    Delaware      Title Resource Group Affiliates Holdings LLC - 100%
Global Client Solutions LLC    Delaware      Realogy Franchise Group LLC - 100%
Guardian Holding Company    Delaware      Title Resource Group LLC - 100%
HFS.com Connecticut Real Estate LLC    Delaware      NRT New England LLC - 100%
HFS.com Real Estate Incorporated    Delaware      HFS.com Real Estate LLC - 100%
HFS.com Real Estate LLC    Delaware      NRT LLC - 100% HFS LLC    Delaware     
NRT LLC - 100% Jack Gaughen LLC    Delaware      NRT Mid-Atlantic LLC - 100%
Keystone Closing Services LLC    Delaware      Title Resource Group LLC - 100%
NRT Arizona Commercial LLC    Delaware      NRT Arizona LLC - 100% NRT Arizona
LLC    Delaware      NRT LLC - 100% NRT Arizona Referral LLC    Delaware     
NRT Arizona LLC - 100% NRT Carolinas LLC    Delaware      NRT LLC - 100% NRT
Carolinas Referral Network LLC    Delaware      NRT LLC - 100% NRT Columbus LLC
   Delaware      Coldwell Banker Residential Real Estate LLC - 100% NRT
Commercial LLC    Delaware      NRT LLC - 100% NRT Commercial Utah LLC   
Delaware      NRT LLC - 100% NRT Development Advisors LLC    Delaware      NRT
LLC - 100% NRT Devonshire LLC    Delaware      NRT LLC - 100% NRT Devonshire
West LLC    Delaware      NRT LLC - 100% NRT Florida LLC    Delaware     
Coldwell Banker Residential Real Estate LLC - 100%

 

16



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

    

Ownership

NRT Hawaii Referral, LLC    Delaware      NRT LLC - 100% NRT LLC    Delaware
     Realogy Services Group LLC - 100% NRT Mid-Atlantic LLC    Delaware      NRT
LLC - 100% NRT Missouri LLC    Delaware      Coldwell Banker Residential
Brokerage LLC - 100% NRT Missouri Referral Network LLC    Delaware      Coldwell
Banker Residential Referral Network - 100% NRT New England LLC    Delaware     
NRT LLC - 100% NRT New York LLC    Delaware      NRT LLC - 100% NRT Northfork
LLC    Delaware      NRT New York LLC - 100% NRT Philadelphia LLC    Delaware
     NRT LLC - 100% NRT Pittsburgh LLC    Delaware      Coldwell Banker
Residential Real Estate LLC - 100% NRT Property Care LLC    Delaware      NRT
Rental Management Solutions LLC - 100% NRT Property Management Arizona LLC   
Delaware      NRT Rental Management Solutions LLC - 100% NRT Property Management
California, Inc.    Delaware      NRT Rental Management Solutions LLC - 100% NRT
Property Management DC LLC    Delaware      NRT Rental Management Solutions LLC
- 100% NRT Property Management Delaware LLC    Delaware      NRT Rental
Management Solutions LLC - 100% NRT Property Management Florida LLC    Delaware
     NRT Rental Management Solutions LLC - 100% NRT Property Management Georgia
LLC    Delaware      NRT Rental Management Solutions LLC - 100% NRT Property
Management Maryland LLC    Delaware      NRT Rental Management Solutions LLC -
100% NRT Property Management Minnesota LLC    Delaware      NRT Rental
Management Solutions LLC - 100% NRT Property Management New Jersey LLC   
Delaware      NRT Rental Management Solutions LLC - 100% NRT Property Management
Pennsylvania LLC    Delaware      NRT Rental Management Solutions LLC - 100% NRT
Property Management Texas LLC    Delaware      NRT Rental Management Solutions
LLC - 100% NRT Property Management Virginia LLC    Delaware      NRT Rental
Management Solutions LLC - 100% NRT Referral Network LLC    Delaware      NRT
LLC - 100% NRT Relocation LLC    Delaware      Realogy Operations LLC - 100%

 

17



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

    

Ownership

NRT Rental Management Solutions LLC    Delaware      NRT LLC - 100% NRT
REOExperts LLC    Delaware      NRT LLC - 100% NRT Settlement Services of
Missouri LLC    Delaware      Title Resource Group LLC - 100% NRT Settlement
Services of Texas LLC    Delaware      Title Resource Group LLC - 100% NRT
Sunshine Inc.    Delaware      NRT LLC - 100% NRT Utah LLC    Delaware      NRT
LLC - 100% NRT ZipRealty LLC    Delaware      NRT LLC - 100% ONCOR International
LLC    Delaware      Realogy Franchise Group LLC - 100% Real Estate Referral LLC
   Delaware      NRT New England LLC - 100% Real Estate Referrals LLC   
Delaware      NRT Mid-Atlantic LLC - 100% Real Estate Services LLC    Delaware
     NRT LLC - 100% Realogy Blue Devil Holdco LLC    Delaware      Coldwell
Banker Real Estate LLC - 100% Realogy Franchise Group LLC    Delaware     
Realogy Services Group LLC - 100% Realogy Global Services LLC    Delaware     
Realogy Services Group LLC - 100% Realogy Licensing LLC    Delaware      Realogy
Services Group LLC - 100% Realogy Services Group LLC    Delaware      Realogy
Group LLC - 100% Realogy Services Venture Partner LLC    Delaware      Realogy
Services Group LLC - 100% Secured Land Transfers LLC    Delaware      Title
Resource Group LLC - 100% Sotheby’s International Realty Affiliates LLC   
Delaware      Realogy Services Group LLC - 100% Sotheby’s International Realty
Licensee LLC    Delaware      Realogy Services Group LLC - 100% Sotheby’s
International Realty Referral Company, LLC    Delaware      Sotheby’s
International Realty, Inc. - 100% Title Resource Group Affiliates Holdings LLC
   Delaware      Title Resource Group Holdings LLC - 100% Title Resource Group
Holdings LLC    Delaware      Title Resource Group LLC - 100% Title Resource
Group LLC    Delaware      Realogy Services Group LLC - 100% Title Resource
Group Services LLC    Delaware      St. Joe Title Services LLC - 100% TRG
Services, Escrow, Inc.    Delaware      Realogy Services Group LLC - 100%
ZipRealty California, Inc.    Delaware      Realogy Services Group LLC - 100%
ZipRealty LLC    Delaware      Realogy Services Group LLC - 100% Realogy
Co-Issuer Corp.    Florida      NRT Sunshine, Inc. - 100% Referral Network LLC
   Florida      Coldwell Banker Residential Referral Network - 100% St. Joe
Title Services LLC    Florida      Title Resource Group LLC - 100% Coldwell
Banker Commercial Pacific Properties LLC    Hawaii      NRT LLC - 100%

 

18



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

    

Ownership

Coldwell Banker Pacific Properties LLC    Hawaii      Coldwell Banker Real
Estate Services LLC - 100% Mid-Atlantic Settlement Services LLC    Maryland     
Title Resource Group LLC - 100% NRT Insurance Agency, Inc.    Massachusetts     
NRT LLC - 100% Referral Associates of New England LLC    Massachusetts      NRT
New England LLC - 100% Sotheby’s International Realty, Inc.    Michigan      NRT
LLC - 100% Burnet Realty LLC    Minnesota      NRT LLC - 100% Burnet Title
Holding LLC    Minnesota      Title Resource Group LLC - 100% Burnet Title LLC
   Minnesota      Title Resource Group LLC - 100% Home Referral Network LLC   
Minnesota      NRT LLC - 100% Market Street Settlement Group LLC   
New Hampshire      Title Resource Group Holdings LLC - 100% The Sunshine Group,
Ltd.    New York      NRT Sunshine Inc. - 100% Coldwell Banker Residential
Referral Network, Inc.    Pennsylvania      NRT Pittsburgh LLC - 100% TRG
Settlement Services, LLP    Pennsylvania     

Title Resource Group LLC - 1%

Title Resource Group Services LLC - 99%

Cartus Puerto Rico Corporation    Puerto Rico      Cartus Corporation - 100%
Lakecrest Title, LLC    Tennessee      Title Resource Group LLC - 100% Primacy
Domestic Quarters LLC    Tennessee      Cartus Corporation - 100% Alpha Referral
Network LLC    Texas      Coldwell Banker Residential Referral Network - 100%
American Title Company of Houston    Texas      Title Resource Group LLC - 100%
Martha Turner Properties, L.P.    Texas      Sotheby’s International Realty,
Inc.- 99%, MTPGP, LLC - 1% Martha Turner Sotheby’s International Realty Referral
Company LLC    Texas      Sotheby’s International Realty, Inc.- 100% MTPGP, LLC
   Texas      Sotheby’s International Realty, Inc.- 100% NRT Texas LLC    Texas
     NRT LLC - 100% Processing Solutions LLC    Texas      Title Resource Group
LLC - 100% Texas American Title Company    Texas      Title Resource Group LLC -
100% NRT Referral Network LLC    Utah      NRT LLC - 100% Title Resources
Guaranty Company1    Texas      Title Resources Incorporated - 100% Apple Ridge
Funding LLC2    Delaware      Apple Ridge Services Corporation - 100% Apple
Ridge Services Corporation3    Delaware      Cartus Financial Corporation - 100%
Cartus Financial Corporation4    Delaware      Cartus Corporation - 100% Cartus
Relocation Corporation5    Delaware      Cartus Corporation - 100% Realogy
Cavalier Holdco LLC6    Delaware      Cartus Corporation - 100%

 

1  Insurance Company.

2  Special Purpose Securitization Subsidiary.

3  Special Purpose Securitization Subsidiary.

4  Special Purpose Securitization Subsidiary.

5  Special Purpose Securitization Subsidiary.

6  Qualified CFC Holding Company.

 

19



--------------------------------------------------------------------------------

Foreign Subsidiaries

 

Name of Entity

  

Jurisdiction of
Organization

    

Ownership

Cartus B.V.    Netherlands      Cartus Corporation - 100% Cartus Brasil Serviços
de Reloçacão Ltda.    Brazil     

Cartus Corporation - 99%

Realogy Cavalier Holdco LLC - 1%

Cartus Business Answers (No. 2) Plc    United Kingdom      Cartus Limited - 100%
Cartus Corporation Limited    Hong Kong     

Realogy Cavalier Holdco LLC - 99.9%

Realogy Services Group LLC - 0.1%

Cartus Corporation Pte. Ltd.    Singapore      Realogy Cavalier Holdco LLC -
100% Cartus Financing Limited    United Kingdom      Cartus Limited - 100%
Cartus Global Holdings Limited    Hong Kong      Realogy Cavalier Holdco LLC -
100% Cartus Holdings Limited    United Kingdom      Cartus Corporation - 100%
Cartus II Limited    United Kingdom      Cartus Limited - 100% Cartus India
Private Limited    India     

Cartus Corporation - 51%

Cartus Global Holdings Limited - 49%

Cartus Limited    United Kingdom      Cartus Holdings Limited - 100% Cartus
Management Consulting (Shanghai) Co., Ltd.    China      Cartus Global Holdings
Limited - 100% Cartus Real Estate Consultancy (Shanghai) Co., Ltd.    China     
Cartus Relocation Hong Kong Limited - 100% Cartus Relocation Canada Limited   
New Brunswick      Cartus Corporation - 100% Cartus Relocation Hong Kong Limited
   Hong Kong      Cartus Corporation - 100% Cartus Sarl    Switzerland     
Cartus Corporation - 100% Cartus SAS    France      Cartus Corporation - 100%
Cartus Services II Limited    United Kingdom      Cartus Holdings Limited - 100%
Cartus UK Plc    United Kingdom      Cartus Limited - 100% Coldwell Banker
Canada Operations ULC    Nova Scotia      Realogy Blue Devil Holdco LLC - 100%
Fairtide Insurance Ltd.    Bermuda      Cartus Corporation - 100% Primacy
Relocation Consulting (Shanghai) Co., Ltd.    China      Cartus Corporation -
100%

 

20



--------------------------------------------------------------------------------

Majority-owned Joint Ventures

 

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Access Title LLC    Delaware    Title Resource Group Affiliates Holdings LLC -
51% Bromac Title Services LLC    Delaware    Title Resource Group Affiliates
Holdings LLC - 51% Burnet Title of Indiana, LLC    Indiana    Burnet Title
Holding LLC - 75% Cypress Title Corporation    California    Title Resource
Group LLC - 52% Estately, Inc.    Washington    NRT New England LLC - 80% First
Advantage Title, LLC    Delaware    Title Resource Group Affiliates Holdings LLC
- 51% Guardian Title Company    California    Title Resource Group LLC - 51%
Mercury Title LLC    Arkansas    Title Resource Group Affiliates Holdings LLC -
51% Metro Title, LLC    Delaware    Title Resource Group Affiliates Holdings LLC
- 55% NRT Title Services of Maryland, LLC    Delaware    Mid-Atlantic Settlement
Services LLC - 51% Quality Choice Title LLC    Delaware    Title Resource Group
Affiliates Holdings LLC - 81% Riverbend Title, LLC    Delaware    Title Resource
Group Affiliates Holdings LLC - 51% RT Title Agency, LLC    Delaware    Title
Resource Group Affiliates Holdings LLC - 51% Security Settlement Services, LLC
   Delaware    Title Resource Group Affiliates Holdings LLC - 51% Skyline Title,
LLC    Delaware    Title Resource Group Affiliates Holdings LLC - 60% St. Mary’s
Title Services, LLC    New Hampshire    Market Street Settlement Group LLC - 55%
The Masiello Group Closing Services, LLC    New Hampshire    Market Street
Settlement Group LLC - 55% True Line Technologies LLC    Ohio    Title Resource
Group Affiliates Holdings LLC - 51%

 

21



--------------------------------------------------------------------------------

SCHEDULE 3.13

TAXES

None.

 

22



--------------------------------------------------------------------------------

SCHEDULE 3.16

ENVIRONMENTAL MATTERS

None.

 

23



--------------------------------------------------------------------------------

SCHEDULE 3.20(d)

INTELLECTUAL PROPERTY LICENSES AND FRANCHISES

 

1. Amended and Restated License Agreement, dated September 11, 2015, by and
among Century 21 Real Estate LLC, Coldwell Banker Real Estate LLC, ERA Franchise
Systems LLC and PHH Mortgage Corporation to allow PHH Mortgage Corporation to
use certain of the Company’s marks in connection with mortgage services provided
by PHH Mortgage Corporation for mortgage loans sourced through franchisees of
certain Realogy franchisors.

 

2. Strategic Relationship Agreement, dated as of January 31, 2005, as amended,
by and among Realogy Services Group LLC, Realogy Services Venture Partner LLC,
PHH Corporation, PHH Mortgage Corporation, PHH Broker Partner Corporation and
PHH Home Loans, LLC, pursuant to which the Company contributed a license to use
certain of its marks in connection with mortgages originated by PHH Home Loans.

 

3. License and Services Agreement, effective as of October 1, 2015, among
Realogy Group LLC, Century 21 Real Estate LLC, Coldwell Banker Real Estate LLC,
ERA Franchise Systems LLC, Better Homes and Gardens Real Estate Licensee LLC,
Sotheby’s International Realty Affiliates LLC and American Home Shield
Corporation to allow American Home Shield Corporation to use certain of the
Company’s marks for the sale of its home warranty products to the Company’s
franchisees (including the Company’s owned and operated brokerages).

 

24



--------------------------------------------------------------------------------

SCHEDULE 4.02(B)

LOCAL COUNSEL

 

Jurisdiction

  

Local Counsel

Michigan

   Dickinson Wright PLLC

 

25



--------------------------------------------------------------------------------

SCHEDULE 5.12

POST-CLOSING MATTERS

Borrower shall, and shall cause each of its Subsidiaries to, execute and deliver
to the Collateral Agent one or more notarized Intellectual Property Security
Agreements and the schedules thereto for the recording in the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, to the extent required by the Guarantee and Collateral Agreement
within 15 calendar days of the Closing Date (or such longer period as the
Collateral Agent may agree to in its reasonable discretion).

 

26



--------------------------------------------------------------------------------

SCHEDULE 6.01

INDEBTEDNESS

 

1. $2,249,000 owed by Corp for insurance premium financing for D&O, E&O and
Property & Casualty Insurance.

 

2. $204,000 owed by Corp for telecom equipment maintenance.

 

3. $187,000 owed by Corp for Zip Disaster recovery maintenance.

 

4. $6,500,000 owed by Cartus to the State of Connecticut for tenant
improvements.

 

5. $4,773,000 owed by Cartus to Lloyds TSB for an overdraft facility.

 

6. $2,000 owed by NRT to NE Shaines & McEachern Co.

 

7. $415,000 owed by NRT to various landlords for tenant improvements.

 

8. Capital Lease Obligations existing on the Closing Date set forth in the chart
below:

 

Business Unit

  

Activity

   Amount     

Comments

CORP    Long-Term    $ 198,000       HP Capital Lease CORP    Short-Term    $
1,000       MFD Printers-Konica Minolta CORP    Long-Term    $ 615,000      
Computer Storage Equipment CORP    Long-Term    $ 2,098,000       FF&E –
Corporate Headquarters CORP    Long-Term    $ 1,316,000       Zip Disaster
Recovery NRT    Short-term    $ 7,867,000       Office Equipment NRT   
Long-Term    $ 8,287,000       Office Equipment Cartus    Long-Term    $
2,716,000       Microsoft License RFG    Long-Term    $ 2,447,000      
Microsoft License      

 

 

     Sub-total Capital Leases       $ 25,545,000      

Notes

CORP = Realogy Corporate

 

27



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

LIENS

Lien securing the existing Capital Lease Obligations set forth on Schedule 6.01.

Liens by the California regulatory authority on the equity stock in Burrow
Escrow Services, Inc., Case Title Company, First California Escrow Corporation,
Terra Coastal Escrow, Inc., TRG Services, Escrow, Inc. and West Coast Escrow
Company (including possession by the California regulatory authority of stock
certificates issued by these escrow companies).

 

28



--------------------------------------------------------------------------------

SCHEDULE 6.04

INVESTMENTS

Existing Investments as of the Closing Date in the minority-owned joint ventures
listed on Schedule 1.01H.

 

29



--------------------------------------------------------------------------------

SCHEDULE 6.07

TRANSACTIONS WITH AFFILIATES

None.

 

30



--------------------------------------------------------------------------------

SCHEDULE 10.01

NOTICE INFORMATION

To Holdings:

Realogy Intermediate Holdings LLC

175 Park Avenue

Madison, NJ 07940

Attention: Anthony Hull

Email: tony.hull@realogy.com

To other Loan Parties:

Realogy Group LLC

175 Park Ave.

Madison, New Jersey 07940

Attention: Anthony Hull

Facsimile: (973) 407-6651

Email: tony.hull@realogy.com

With a copy to:

Skadden, Arps, Slate Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Steven Messina

Fascimile: (917) 777-3509

Email: steven.messina@skadden.com

 

31



--------------------------------------------------------------------------------

To Administrative Agent or Swingline Lender:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Primary Operations Contact:

Aisha Lawani

Phone #: 302-634-1300

Fax #: 302-634-4733

Email: aisha.o.lawani@jpmorgan.com

Secondary Operations Contact:

Brittany Duffy

Phone #: 302-634-8814

Fax #: 302-634-4733

Email: brittany.duffy@jpmorgan.com

To Issuing Bank:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Primary Operations Contact:

Aisha Lawani

Phone #: 302-634-1300

Fax #: 302-634-4733

Email: aisha.o.lawani@jpmorgan.com

Secondary Operations Contact:

Brittany Duffy

Phone #: 302-634-8814

Fax #: 302-634-4733

Email: brittany.duffy@jpmorgan.com

 

32